FEBRUARY 1988
COMMISSION DECISIONS
2-10-88
2-10-88
2-10-88
2-26-88

Harlan L. Thurman v. Queen Anne Coal Company
Southern Ohio Coal Company
U.S. Steel Mining Company, Inc.
Sec. Labor for John Bushnell v. Cannelton
Industries, Inc.

SE
86-121-D
WEVA 86-35-R
WEVA 86-371
WEVA 85-273-D

Pg.
Pg.
Pg.
Pg.

PENN 87-120
CENT 87-95
KENT 87-34
CENT 87-54
WEST 85-15
SE
87-84-M
PENN 87-200-R
WEVA 87-238
WEST 87-85-M

Pg. 161
Pg. 170
Pg. 177
Pg. 184
Pg. 191
Pg. 210
Pg. 224
Pg. 239
Pg. 241

131
138
146
152

ADMINISTRATIVE LAW JUDGE DECISIONS
2-03-88
2-09-88
2-09-88
2-10-88
2-12-88
2-16-88
2-23-88
2-23-88
2-29-88

Target Industries, Inc.
Universal Coal & Energy Co., Inc.
Green River Coal Company, Inc.
Farco Mining Company
Mid-Continent Resources, Inc.
Martin Marietta Aggregates
BethEnergy Mines, Inc.
Consolidation Coal Company
Bananza Materials, Inc.

FEBRUARY 1988
Review was granted in the following cases during the month of February:
Secretary of Labor, MSHA v. Birchfield Mining Inc., Docket No. WEVA 87-272.
(Judge Melick, December 29, 1987)
Greenwich Collieries v. Secretary of Labor, MSHA, Docket No. PENN 85-188-R,
etc. (Interlocutory Review of Judge Maurer's Partial Summary Decision of
December 7, 1987)
Review was denied in the following case during the month of February:
Secretary of Labor, MSHA on behalf of Richard W. Haviland v. Occidental
Chemical Co., and International Chemical Workers Union, Docket No.
SE 87-44-DM, SE 87-89-DM. (Judge Broderick, December 30, 1987)

COMMISSION DECISI,ONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 10, 1988
HARLAN L. TIDJRMAN

v.

Docket No. SE 86-121-D

QUEEN ANNE COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982) ("Mine
Act" or "Act"), Commission Administrative Law Judge Avram Weisberger
dismissed a discrimination complaint filed by Harlan L. Thurman.
9 FMSHRC 419 (March 1987) (ALJ). We granted Thurman's petition for
discretionary review, which he prepared without assistance of counsel.
For the reasons that follow, we conclude that the judge's findings are
supported by substantial evidence and are consistent with applicable
law. Accordingly, we affirm.
Prior to March 1986, complainant Thurman had been employed
continuously for three years on the nighttime maintenance shift at the
underground coal mine of Queen Anne Coal Company ("Queen Anne"). As
part of a four-person supply and maintenance crew, Thurman remained on
the surf ace at the beginning of each shift in order to load supplies on
the belt conveyor and to transport them into the mine for the other crew
members to unload. Upon completion of this task, Thurman would reverse
the belt conveyor for the crew's eventual exit and crawl unaccompanied
to the working section to complete his shift. Once Thurman entered the
mine, no employee remained on the surface at the mine entrance to be
within telephone contact of the miners below. 1/

!/

According to the testimony of Queen Anne's president, Bob Swisher,
it had been the practice for eight or nine years to have only a night
watchman on the surf ace while the non-production night shift was
underground. He testified that the telephone communication system for
the mine had been approved by the Department of Labor's Mine Safety and
Health Administration, but admitted that the night watchman, who was
five miles away near the locked gate of the mine property, was not in
telephone communication with the miners underground. Tr. 168, 173-77,

131

According to Thurman's testimony at the hearing, he was harassed·
persistently by the two other crew members and the shift foreman,
Crawford Harness, during his three-year period of employment. While the
greater part.of Thurman's complaints concerned episodes of personal
harassment, ~/ Thurman also testified to two occasions of being directed
by Harness to work alone in an adjacent underground section and another
when Harness operated a continuous mining machine to make a crosscut
without anyone remaining on the surface.
On March 6, 1986, Thurman began his shift as usual at 4:30 p.m.,
but left early at 10:30 p.m. without notifying the other members of the
crew. The next morning, Friday, March 7, he appeared at the mine office
and told Emory Haggard, the bookkeeper and one-third owner of Queen
Anne, "what had been going on and some of the stuff that had been
happening." Tr. 32. In response, Haggard arranged for Thurman to meet
with Bob Swisher, the mine president, the following Monday, March 10.
Thurman and his wife met with Swisher as scheduled. Upon hearing
some of Thurman's complaints, Swisher agreed to Thurman's request to
arrange a meeting with all the crew members on Thursday, March 13. At
this latter meeting, Thurman repeated the allegations of harassment and
other'complaints that he had presented to Swisher on March 10, including
his concern about the lack of an outside person. Tr. 31, 35. The other
crew members admitted to a few episodes of so-called "horseplay," but
denied the allegations of harassment. Tr. 256, 290, 322. In response,
Swisher admonished the crew members that he would not tolerate any
horseplay. Tr. 77-78, 156.
Near the close of the meeting, Swisher repeated a story that he
had told the Thurmans on March 10 about a fatal accident involving
another mine employee, who was killed when he applied a blow torch to a
fuel storage tank he had failed to flush. According to Swisher, the
miner had been suffering from emotional problems. Swisher testified
that he told the story in order to relate his personal efforts in
helping the miner to return to work prior to the accident and to
demonstrate how much he personally cared for the welfare of his
employees. Tr. 150-52.
At the conclusion of the meeting on March 13, Swtsher suggested to
Thurman that he return to work on the night shift and it was the
understanding of all in attendance that Thurman intended to do so.
190. 30 C.F.R. § 75.1600-1 requires a mine operator to have a telephone
or equivalent two-way communication facility located on the surface
within 500 feet of all the main portals. At least one of the communication facilities must be located where a responsible person on duty at
all times when miners are underground can hear the communication
facility and respond immediately in the event of an emergency.
~/

The personal harassment recounted by Thurman included such
episodes as tying his clothes in knots, pouring dish washing liquid on
his clothes, locking him into the mine property, putting grease on the
seat of. his truck, placing. logs under the wheels of his truck, and
breaking a headlight on his truck. Tr. 42-43.

132

Shortly after leaving the meeting, however, Thurman returned to
Swisher's office to request a lay-off slip and to tell Swisher and the
mine superintendent, Demp Lindsay, that he could no longer work underground with the men on the shift. He stated that he feared for his life
because Lindsay and Harness had been friends for 20 years, drank
together, and were "a clique." Tr. 107-08. Swisher refused to issue
Thurman a lay-off slip because work was available. Nevertheless,
Swisher instructed Lindsay to try to find Thurman a job on Queen Anne's
day shift. Tr. 187, 246. Lindsay was not successful in persuading
anyone on the day shift to switch to the night shift, but he did inform
Thurman shortly thereafter of an underground job opening on the day
shift at the nearby S&H Coal Company. S&H is owned in part by Swisher,
and Thurman had worked there previously. Tr. 246-47. Thurman did not
return to work at Queen Anne after he left in the middle of his shift on
March 6, nor did he seek employment at S&H. He subsequently obtained
other non-mining employment.
After departing Queen Anne, Thurman filed a discrimination
complaint with the Department of Labor's Mine Safety and Health
Administration ("MSHA"). 30 U.S.C. § 81S(c)(2). After investigation,
MSHA determined that a violation of the Mine Act had not occurred and
declined to prosecute a complaint on Thurman's behalf. 30 U.S.C.
§§ 815(c)(2) & (3).
Thurman then filed a complaint on his own behalf
before this independent Commission pursuant to section 10S(c)(3) of the
Act. 30 U.S.C. § 81S(c)(3).
Following an evidentiary hearing, Administrative Law Judge
Weisberger concluded that Thurman had failed to establish a prima facie
case of discrimination. The judge found that Thurman's complaints about
the lack of an outside person and the operation of a continuous mining
machine contained allegations of safety violations and were protected
activities. 9 FMSHRC at 422. He further found that the balance of
Thurman's complaints were either allegations of personal harassment or
were not safety-related and, thus, were not complaints protected by the
Mine Act. Id. However, the judge determined that Queen Anne had not
taken any adverse action against Thurman that was in any part motivated
by his safety complaints, since there was no evidence that Thurman made
any complaints about these conditions to MSHA or management prior to his
leaving work on March 6. 9 FMSHRC at 423-24. He further found that
Swisher's suggestion to Thurman on March 13 that he return to his
section was not a constructive discharge. 9 FMSHRC at 423. The judge
also rejected Thurman's apparent argument that Queen Anne's practice of
operating without an outside person continued to be an adverse action,
concluding that the failure to provide a miner with a safe work place
may be a violation of the Act'but does not, without more, constitute
discrimination. 9 FMSHRC at 424. Therefore, the judge dismissed
Thurman's discrimination complaint.
On review, Thurman essentially challenges the judge's factual
findings. The Commission's role in reviewing a judge's decision is to
determine whether his factual findings are supported by substantial
evidence and whether the judge correctly applied the law. 30 U.S.C.
§ 823(d)(2)(A)(ii).
See,~·· Hall v. Clinchfield Coal Co., 8 FMSHRC
1624, 1628 (November 1986). After reviewing the record, we conclude

133

that the judge's decision is supported by substantial evidence and is
consistent with applicable Commission precedent.
The general principles governing analysis of discrimination cases
under the Mine Act are settled. In order to establish a prima facie
case of discrimination under section 105(c) of the Act, a complaining
miner bears the burden of production and proof in establishing that (1)
he engaged in protected activity and (2) the adverse action complained
of was motivated in any part by that protected activity. Secretary on
behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev'd on other grounds sub nom. Consolidation Coal Co v.
Marshall, 633 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April 1981). The
operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no part
motivated by protected activity. If an operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner's unprotected activity
and would have taken the adverse action in any event for the unprotected
activity alone. Pasula, supra; Robinette, supra. See also Eastern
Assoc. Coal Corp v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987); Donovan
v. Stafford Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984);
Baich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983) (specifically
approving the Commission's Pasula-Robinette test). Cf. NLRB v.
Transportation Management Corp •• 462 U.S. 393, 397-4~(1983) (approving
nearly identical test under National Labor Relations Act).
We first consider whether Thurman engaged in protected activity.
While a reading of the record reveals that Thurman's most emphatic
complaints involved allegations of personal harassment, Thurman did
communicate to Swisher his concern about the lack of an outside person
at the meetings on March 10 and 13. Tr. 30-32. He also informed
Swisher of the episode when Foreman Harness had operated the continuous
mining machine while no one remained on the surface. Tr. 198-99. These
concerns focused on the safety implications of operating a shift without
a responsible person on duty at a surface communication facility to
respond to the miners underground in the event of an emergency as
required by 30 C.F.R. § 1600-1 (note 1, supra). Therefore, we affirm
the judge's conclusion that these allegations of safety violations were
protected complaints and conclude that Thurman established the first
element of a prima facie case of discrimination.
As to the second element of a prima facie case, however, we agree
with the judge that Thurman failed to show that there was adverse action
by Queen Anne motivated in any part by his safety complaints. When
Thurman voluntarily walked off his shift on March 6, he did so without
notice or contemporaneous explanation to the other crew members or to
mine management. Subsequent to his leaving, the operator responded
supportively to Thurman's complaints. When Thurman appeared at the mine
office the next day, arrangements were made for a meeting with Swisher.
On March 10, Swisher heard Thurman's complaints for the first time and
agreed to Thurman's request for a meeting with all the miners on the
shift. At that meeting on March 13, Swisher admonished the other crew
members against "horseplay" and offered to put Thurman back to work on

134

the night shift. After Thurman returned to Swisher's office to request
a lay-off slip, Swisher instructed the mine superintendent to try to
place Thurman on Queen Anne's day shift. When that effort failed, the
mine superintendent informed Thurman of a position on the daytime
production shift at nearby S&H Mine.
These actions do not reveal a retaliatory motive by the operator.
The record indicates that when confronted with Thurman's complaints
Swisher responded in good faith to remedy what he thought was
essentially an unfortunate interpersonal conflict among his employees.
Thurman was not fired, demoted or transferred as a result of his
complaints to Swisher. To the contrary, Swisher attempted to accommodate Thurman's requests. Therefore, we conclude that substantial
evidence supports the judge's finding that there was no adverse action
on the part of Queen Anne resulting from an impermissible motive of
retaliation against Thurman for engaging in protected activities. }I
Finally, even if Thurman's actions in leaving Queen Anne's
employment on March 13 are analyzed from the standpoint of a continuing
complaint, a work refusal, or a constructive discharge, the result would
be the same. The evidence reveals that the operator reacted to
Thurman's concerns in a reasonable and supportive manner. Although the
effort to find a position for Thurman on Queen Anne's day shift failed,
the operator offered alternative employment at S&H. As far as this
record indicates, such employment would have served to resolve Thurman's
conflict with his co-workers at the Queen Anne mine and also should have
alleviated his concern about working underground without an outside
person, absent any indication of a similar violative condition on the
S&H daytime production shift.
Further, our review of the record suggests an unwillingness on
Thurman's part to consider or accept any of the operator's efforts in
response to his complaints, with the possible exception of his desire
for reassignment to the day shift as an outside person. Tr. 129-30.
The rec9rd suggests that Thurman's personal dissatisfaction with the
members of his crew and mining in general was a strong motivation for
his leaving Queen Anne's employment. Id. When he requested his lay-off
slip, Thurman told Swisher that he "could not work with those men." Tr.
66, 79. Also, Lindsay, the mine superintendent, testified that when he
informed Thurman of the day-shift position at S&H, Thurman requested a
letter of reconunendation for non-mining employment and. told Lindsay that
he was through with mining. Tr. 223.

}I
Thurman also suggests on review that Swisher's tank explosion
story was meant as a threat on his life. As noted, Swisher testified
that he told the story to demonstrate his concern for his employees.
Nothing in the record suggests that Swisher's telling of the story was
an impermissible interference or adverse action motivated in any part by
Thurman's complaints. In addition, there is no evidence in the record
to.suggest that Swisher's offer to Thurman that he return to the night
shift was calculated to force him to quit or was impermissibly motivated
by his complaints.

135

We do not intend to diminish the significance of the violative
condition at the Queen Anne mine suggested by this record. The
obligation imposed on an operator by the requirement of 30 C.F.R.
§ 75.1600-1 that there be an outside person to respond to miners
underground in the event of an emergency is an important requirement and
any violation of the standard has serious safety implications. However,
the present matter is a discrimination case, not an enforcement
proceeding brought by the Secretary of Labor for a violation of this
mandatory standard. Given the judge's finding of the absence of any
wrongful action under section lOS(c) of the Mine Act by the operator for
Thurman's safety-related activities, a finding supported by substantial
evidence, the dismissal of Thurman's discrimination complaint must be
affirmed.
For the foregoing reasons, the judge's decision is affirmed.

~
./)

( ..

~~:--·'~

Richard V. Backley, Commissioner

~!l~l_
er

~~e A. Doyle, Commissi
Lastowka,

if-4~/[e£'"-~

L·. Clair Nelson, Commissioner

136

Distribution
Charles A. Wagner, III, Esq.
Wagner, Myers & Sanger
1801 Plaza Tower
P.O. Box 1308
Knoxville, TN 3790.;l
for Queen Anne Coal Co.
Mr. Harlan Thurman
P.O. Box 561
Norris, Tennessee 37828
Mr. Robert Swisher
Queen Anne Coal Company
P.O. Box 480
Lake City, Tennessee 37769
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health. Review Commission
5203 Lees?>urg Pike, Suite 1000.
Falls Church, Virginia 220.41

137

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 10, 1988
SOUTHERN OHIO COAL COMPANY
Docket Nos. WEVA 86-35-R
WEVA 86-48-R
WEVA 86-102

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This proceeding arises under the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 801 et seg. (1982) ("Mine Act") and presents
three issues: (1) whether substantial evidence supports Commission
Administrative Law Judge William Fauver's finding of a violation of 30
C.F.R. § 75.200; (2) whether the violation, alleged in a section
104(d)(2) withdrawal order, was caused by Southern Ohio Coal Company's
("Socco") "unwarrantable failure" to comply with section 75.200; and
(3) whether the judge erred in failing to modify a second section
104(d)(2) withdrawal order to a section 104(a) citation. For the
reasons that follow, we affirm the judge's finding of a violation of
section 75.200, reverse the finding of unwarrantable failure, ap.d modify
the section 104(d)(2) withdrawal orders to citations issued pursuant to
section 104(a).
I.

Sacco's Martinka No. 1 Mine is an underground coal mine located in
Fairmont, West Virginia. On the evening of October 10, 1985, David
Workman, an inspector of the Department of Labor's Mine Safety and
Health Administration ("MSHA"), conducted an inspection of the mine,
during which he observed a recently excavated "boom hole" in the
roof. ll The boom hole, located at the intersection of a crosscut and
an entry, extended approximately three feet into the roof and was 15~

!/

A "boom hole" is an area of the mine where a portion of the roof
has been intentionally cut away in order to increase height or
clearance. June 18 Tr. 134.

138

feet long by 19~ feet wide. The hole was cut earlier that day by a,
continuous mining machine in order to prepare the area as a belt
transfer or dumping point. As a result of the excavation, four "brows"
or edges were created, one on each side of the boom hole. II After
excavating the boom hole Socco had installed bolts in the roof of the
boom hole. The bolts that were in the brows were those that had been
placed in the roof of the intersection prior to the excavation of the
boom hole.
In Inspector Work.man's view, two of the four brows of the boom
hole were not adequately supported because roof bolts were located too
far from the edges of the brows. The four bolts on one of the brows
were 2', 2'5", 2'5", and 2'5" from its edge, while the four bolts on the
other.brow were 1'2", 2', 1 1 8 11 and 2'2" from its edge. The inspector
testified that in this mine bolts average 12 to 14 inches from the edge
of a boom hole brow and that he uses a two-foot standard as the point at
which he considers bolts to be too far from the edge. June 19 Tr. 74,
77-78. The inspector further stated that the condition of the brows
should have· been observed by Sacco's personnel during one of the
required preshift or on-shift examinations conducted after the boom hole
was cut. As a result of his observations the inspector issued an order
of withdrawal to Socco (Order No. 2564613) pursuant to section 104(d)(2)
of the Mine Act. 30 U.S.C. § 814(d)(2). 11 The order alleged a
violation of section 75.200 and that the violation was caused by Sacco's
unwarrantable failure to comply with that standard. ~/ Socco abated the

'];_/
"Brows" are the adjacent roof or sides of the boom hole that have
not been cut away. Govt. Exh. 6, p. 2.
3/
A section 104(d)(2) withdrawal order is issued subsequent to an
issuance of a section 104(d)(l) withdrawal order upon findings by an
inspector of a violation of any mandatory health or safety standard
caused by the unwarrantable failure of the operator to comply. Section
104(d)(2) of the Mine Act states:
(2) If a withdrawal order with respect to any
area in a coal or other mine has been issued
pursuant to paragraph (1), a withdrawal order shall
promptly be issued by an authorized representative
of the Secretary who finds upon any subsequent
inspection the existence in such mine of violations
similar to those that resulted in the issuance of
the withdrawal· order under paragraph (1) until such
time as an inspection of such mine discloses no
similar violations. Following'an inspection of such
mine which discloses no similar violations, the
provisions of paragraph (1) shall again be
applicable to that mine.
30 u.s.c. § 814(d)(2).
~/

Section 75.200, which restates section 302(a) of the Mine Act, 30

139

section 75.200 violation by installing additional bolts closer to the
edges of the two brows.
Sacco contested the order, asserting that it was not in violation
of section 75.200 and that, in any event, the violation was not the
result of its unwarrantable failure to comply with the regulation.
Following an evidentiary hearing, the judge credited the testimony of
the inspector and the miners' representative that ·the two brows should
have been bolted closer to the edge to provide adequate support.
8 FMSHRC at 2011. The judge concluded that their testimony was
sufficient to establish that the two brows were not adequately
supported. 8 FMSHRC at 2012.
In concluding that the violation of section 75.200 was the result
of Sacco's unwarrantable failure to comply, the judge determined that
debris from the excavation prevented the roof bolters from getting the
roof bolting machine into position so as to install the bolts; that the
foreman and roof halters knew or should have known that additional bolts
were needed closer to the brows' edges; and that there was no justification for leaving the job incomplete. 8 FMSHRC at 2013. In addition,
the judge concluded that the "inadequate bolting pattern" should have
been observed during one of the required preshift or on-shift
examinations. 8 FMSHRC at 2013-14.
II.

Sacco contends that the finding of a violation of section 75.200
is not supported by substantial evidence, since it did not violate any
provision of its roof control plan and, in any event, it adequately
supported the brows. Socco asserts that there is no conunon understanding within the mining industry as to how close to the edge the
brows of a boom hole should be bolted. Furthermore, it submits that the
witnesses for both parties agreed that the brows were stable at the time
the order was issued and that the roof was above-average.
The fact that Socco did not violate its roof control plan is not
controlling for purposes of determining the existence of the violation
U.S.C. § 862(a), provides in part:
Each operator shall undertake to carry out on a
continuing basis a program to improve the roof
control system of each coal mine and the means and
measures to accomplish·such system. The roof and
ribs of all active underg~ound roadways, travelways,
and working places shall _be suEPorted or otherwise
controlled adequately _to protect persons from falls
of the roof or ribs. A roof control plan and
revisions thereof suitable to the roof conditions
and mining system of each coal mine and approved by
the Secretary shall be adopted and set out in
printed form .•••
(Emphasis added.)

140

at issue. Section 75.200 requires both compliance with a roof control
plan approved by the Secretary and that the roof be supported or
otherwise controlled adequately. An operator's failure to comply with
either requirement violates the standard. See North American Coal
Corp., 3 IBMA 93, 103 (April 1974); Zeigler Coal Co., 2 IBMA 216, 222
(September 1973).
Here, the violation of section 75.200 is predicated upon the
standard's requirement that the roof and ribs be supported or otherwise
controlled adequately. Liability under this part of the standard is
resolved by reference to whether a reasonably prudent person, familiar
with the mining industry and the protective purpose of the standard,
would have recognized that the roof or ribs were not adequately
supported or otherwise controlled. Specifically, the adequacy of
particular roof support must be measured against what the reasonably
prudent person would have provided in order to afford the protection
intended by the standard. Quinland Coals, Inc., 9 FMSHRC 1614, 1617-18
(September 1987); Canon Coal Co., 9 FMSHRC 667, 668 (April 1987). Cf.
Ozark-Mahoney Co., 8 FMSHRC 190, 191-92 (February 1986); Great Western
Electric Co., 5 FMSHRC 840, 841-42 (May 1983). Measured against this
test, we hold that substantial evidence supports the judge's conclusion
that two brows of the boom hole were not supported adequately.
In concluding that Sacco violated section 75.200, the judge
credited the testimony of the inspector and the miners' representative.
The inspector testified that the brows, being approximately 2 feet wide
by 15~ feet long on each side, needed additional bolting closer to the
brow edges. June 18 Tr. 143. In reaching this determination, the
inspector stated that he was influenced by the mine's history of roof
falls and the fact that the roof material in this area of the Martinka
No. 1 mine was slate, which lacks interlocking qualities. June 18 Tr.
134, 139, 142, 150, 159. 5/ The inspector was concerned that the weight
of the slate on the brows~ without additional support, could reasonably
be expected to cause the brows to loosen, crack and fall. In this
regard, the inspector stated that the cutting of the boom hole by the
continuous mining machine had already subjected the roof to excessive
vibration. June 18 Tr. 167. He testified that in situations such as
the one cited roof bolts are "always [put) right along the edge of the
brow" in order to provide adequate support. June 18 Tr. 143.
The testimony of the roof bolter who served as miners' representative during the inspection corroborated that of the inspector. The
miners' representative stated several times that Sacco's foremen
instruct the roof bolters of the mine to bolt as close to the brows'
edges as possible, because "that is where they're supposed to be. 11 June
18 Tr. 184. See also June 18 Tr. 179, 189. Testimony by Sacco's safety
director lends further support for the inspector's views. He stated
that the average distance of bolts from the brow edges of other boom
holes that he had observed was "around one foot, four inches" (June 19

2_/
Slate is "[a) fine-grained metamorphic rock which breaks into thin
slabs or sheets." U.S. Department of the Interior, A Dictionar_y_9f
Mining, Mineral, and Related Terms 1024 (1968).

141

Tr. 29-30). This distance is consistent with the inspector's belief
that brows must be bolted within two feet of their edges to provide
adequate support.
In view of the inspector's testimony, the testimony of the miners'
representative that brows should be bolted as close to their edges as
possible, and the safety director's acknowledgement that most brows
observed by him had been bolted closer to their edges than the cited
brows, we conclude that substantial evidence supports the judge's
finding that the brows were not supported adequately and, consequently,
that Sacco violated section 75.200.
III.

In Emery Mining Corp., 9 FMSHRC 1997, 2004 (December 1987),
petition for review filed, No. 88-1019 (D.C. Cir. January 11, 1988),
and Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2010 (December 1987),
we concluded that "unwarrantable failure means aggravated conduct,
constituting more than ordinary negligence, by a mine operator in
relation to a violation of the Act. 11 This conclusion was based on the
ordinary meaning of the term "unwarrantable failure," the purpose of
unwarrantable failure sanctions within the Mine Act, the Act's
legislative history and judicial precedent. We stated that whereas
negligence is conduct that is "inadvertent," "thoughtless," or
"inattentive," conduct constituting an unwarrantable failure is conduct
that is "not justifiable" or "inexcusable". Only_ by construing
. unwarrantable failure by a mine operator· to··mean aggravated conduct
constituting more than ordinary negligence, can unwarrantable failure
sanctions assume their intended distinct place in the Act's enforcement
scheme. See Emery, at 2001. Applying these principles to the case at
hand, we hold that substantial evidence does not support the judge's
finding that the violation of section 75.200 was the result of Sacco's
unwarrantable failure to comply.
Witnesses for both parties agreed that the roof control plan for
the Martinka No. 1 mine did not address specifically the support
required for the brows of boom holes, and that MSHA had not issued any
policy memoranda on the proximity of roof bolts to the edges of brows.
In addition, all witnesses, including the Secretary's, agreed that the
brows appeared stable at the time that the order was issued.
Witnesses for Socco testified that at the Martinka No. 1 mine the
support required for boom hole brows is determined on a-case-by-case
basis. The section foreman who supervised the excavation stated that
the roof appeared to be hard, solid and stable, with no f·laking or other
adverse conditions, and that after he installed the bolts in the
interior of the boom hole he recommended no additional bolting of the
brows. June 19 Tr. 42-45, 46, 54. Sacco's safety director agreed with
the section foreman's evaluation of the roof. conditions, testifying that
the roof in the area was above average and was stable with no
deterioration. June 19 Tr. 18, 29-30, 34, 38-39. The afternoon shift
foreman at the time the order was issued also testified that the roof
was solid, that the brows were firm, and that no additional bolting of
the brows was necessary. June 18 Tr. 208, 211. Furthermore, the

142

inspector and the roof bolter serving as the miners' representative also
testified that the brows were stable at the time the order was issued.
June 18 Tr. 157, 182.
Although the judge found that the brows were not bolted closer to
their edges because debris prevented the roof bolters from getting the
roof bolting machine into position, the undisputed testimony of Sacco's
personnel establishes that Socco failed to rebolt the cited brows, not
because of the presence of the debris, but because Sacco's sup~rvisors
uniformly believed that the brows were stable and needed no additional
support to protect persons from roof falls. Given this testimony, the
fact that the roof control plan does not specify how close to the boom
hole brows roof support must be placed, and the agreement of all
witnesses regarding the stability of the brows, we conclude that Socco 1 s
decision that bolting the brows closer to their edges was unnecessary,
did not constitute aggravated conduct exceeding ordinary negligence.
Cf. Emery, 9 FMSHRC at 2004-05.
This conclusion rests solely upon the testimony offered by the
parties relating to the particular boom hole and brows observed by the
inspector. It is apparent from the record, however, that a more
inclusive approach to the issues of roof support for the brows of boom
holes at this mine is desirable if future similar controversies are to
be avoided. Section 75.200 requires the Secretary to approve and the
operator to adopt a roof control plan "suitable to the roof conditions
and mining system of each coal mine. 11 Approval by the Secretary and
adoption by Sacco of specific provisions for the support of a boom hole
and its brows in the roof control plan of the Martinka No. 1 Mine will
significantly enhance the miners' safety and lessen the chances for
disagreement regarding what constitutes adequate roof support. As we
have pointed out, coordination between the Secretary and the operator in
developing conclusive and suitable plans is of paramount importance to
insure the safety of the miners and to implement the policy of the Mine
Act. Cf. Jim Walter Resources, Inc., 9 FMSHRC 903, 909 (May 1987).

IV.
The final issue concerns a second withdrawal order (No. 2706704)
that was issued by Inspector Workman pursuant to section 104(d)(2). The
parties stipulated that the cited conditions constituted a violation of
section 75.200 and that the violation was of a "significant and
substantial" nature. 30 U.S.C. § 814(d)(l). Therefore, the only issue
to be decided by the judge was whether the violation was caused. by
Sacco's unwarrantable failure to comply. 8 FMSHRC at 2016. The judge
found that there was no evidence to support the allegation of unwarrantable failure, but did not modify the section 104(d)(2) order to a
section 104(a) citation. 8 FMSHRC at 2021.
We agree with Socco's contention that the judge erred in failing
to modify the order. In Consolidation Coal Co., 4 FMSHRC 1791, 1793-94
(October.1982), the Commission noted that sections 104(h) and 105(d) of
the Mine Act expressly authorize the Commission to "modify" any 11 orde-rs 11
issued under section 104. 30 U.S.C. §§ 814(h), 815(d). The Commission
pointed out that allegations of violation can survive vacation of an

143

order, and that "modification is .•. the appropriate means of assuring
that-they do [survive]." 4 FMSHRC at 1794 n.9. In United States Steel
Corp., 6 FMSIIRC 1908, 1915 (August 1984), the Commission noted that
"[i]f ... the judge determines that modification to a section 104(d)(l)
order or citation is not possible then the violation should have been
reduced to a section 104(a) citation." Thus, even without a finding of
unwarrantable failure, the violation in this case survives. The order
cannot be modified to a section 104(d)(l) order or citation, and as a
result, must be modified to a section 104(a) citation.

v.
Accordingly, regarding Order No. 2564613, we hold that substantial
evidence supports the findings of the judge that Sacco violated section
75.200, but we reverse the judge's finding that the violation was caused
by Sacco's unwarrantable failure to comply and modify the order to a
section 104(a) citation. Regarding Order No. 2706704, we modify the
section 104(d)(2) order to a citation issued pursuant to section 104(a).

···~
·;

-'-~d.&-1'..L~~~

. Richard V. Backley, CoI!llI}issioner

-

~y~le,(),~
CommiSSiOil

i~td:~

-~· .':&~v_~
L. Clair Nelson, Commissioner

144

Distribution
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
David A. Laing, Esq.
Alvin J. McKenna, Esq.
Porter, Wright, .Morris & Arthur
41 South High Street
Columbus, Ohio 43215
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

145

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 10, 1988
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEVA 86-371

U.S. STEEL MINING COMPANY, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

DECISION

BY THE COMMISSION:
This civil penalty proceeding involving U.S. Steel Mining Company,
Inc. ("USSM"), arises under the Federal Mine Safety and Health Act of
1977. 30 U.S.C. § 801 et seq. (1982) (the "Mine Act" or "Act"). The
issue is whether USSM's Winifrede Central Shop (the "Shop"), a facility
for the repair and maintenance of electrical and mechanical coal mining
equipment, is subject to the provisions of 30 C.F.R. § 77.1713(a), a
mandatory safety standard requiring examinations of surf ace coal
mines. 1/ Deciding the case on the basis of the parties' stipulations,
Commission Administrative Law Judge Gary Melick held that the facility
was covered by the standard and assessed a civil penalty of $50.

ll

30 C.F.R. § 77.1713(a) provides:
paily inspection of surface coal mine; certified
person; reports of inspection.
At least once during each working shift, or more
often if necessary for safety, each active working
area and each active surface installation shall be
examined by a certified person designated by the
operator to conduct such examinations for hazardous
conditions and any hazardous conditions noted during
such examinations .shall be reported to the operator
and shall be corrected by the operator.

146

8 FMSHRC 1962 (December 1986)(ALJ). For th.e reasons set forth below, we
affirm the judge's decision in result.
As noted, the parties stipulated to the relevant facts. USSM
operates the Shop in Winifrede, West Virginia. The Shop's function is
to repair and maintain electrical and mechanical equipment from three of
USSM's coal mining facilities: the No. SO Surface Mine, the Morton
Underground Mine, and the Winifrede Central Cleaning Plant. The Shop,
which is composed of a one-story electrical shop building and a onestory automotive repair building, is located approximately eight and
one-half miles from the No. SO Surface mine; five miles from the Morton
Mine; and one-half mile from the cleaning plant. Sixteen employees
usually work at the Shop, during which time they are subject to the
hazards inherent in moving heavy equipment, performing electrical work,
and engaging in various grinding, cutting, sharpening, and welding
tasks. In addition, work areas of the Shop contain flammable and
caustic liquids. The Shop has USSM supervision separate from that of
any of the other three facilities. The Shop also has a separate
Department of Labor, Mine Safety and Health Administration ( 11 MSHA 11 ) mine
identification number. From March 3, 1984, until March 3, 1986, the
Shop was cited by MSHA for twenty-one violations of mandatory surface
coal mine standards under 30 C.F.R. Part 77.
On March 3, 1986, an MSHA inspector conducted an inspection of the
Shop and found that examinations of the active working areas of the Shop
had not been made during each working shift. The inspector issued to
USSM a citation alleging a violation of section 77.1713(a). Subsequently, the Secretary petitioned this Commission for the assessment
of a civil penalty. The parties agreed to waive a hearing and to submit
the matter for decision on the basis of stipulated facts.
USSM did not dispute that the Shop's active working areas were not
inspected during each working shift in accordance with section
77.1713(a). Rather, it argued that the Shop is an entity separate from
and independent of the mining facilities that it services and that the
standard is "not intended to apply to independent service facilities
such as the Shop. 11 USSM Br. S. USSM cited an MSHA policy memorandum in
effect when the citation was issued, providing that surface work areas
of underground mines are exempt from the examination requirements of
section 77.1713 and that the standard applies only to active working
areas of surface mines, to active surface installations at surface
mines, and to preparation plants not associated with underground mines.
MSHA Policy Memorandum No. 8S-46, "Application of 30 C.F.R. 77.1713, 11 at
1-2 (April 8, 198S). ll USSM argued that the Shop does not fall into
any of these categories. In response, the Secretary contended that the
Shop is itself a surface coal mine and therefore subject to the
standard. USSM Br. 4-S; Sec. Br. 2-S.
In his decision, the judge noted that the standard applies to
"surface coal mine[s]," and t:.hat it "[m]ore specificaliy ... applies to
~/

This policy memorandum expired on April 8, 1986. On January 27,
1987, it was reinstated as MSHA Policy Memorandum 87-lC.

147

'each working area and each active surface installation [of such surface·
mines]'." 8 FMSHRC at 1964. The judge observed that the Shop is "used
to repair and maintain electrical and mechanical equipment from, among
other places, the nearby (only 8.5 miles away) No. 50 Surface Coal
Mine." He concluded that "it may reasonably be inferred that the .•.
Shop [is] an 'active surface installation• of the No. 50 Surface Coal
Mine" and as such is subject to section 77.1713(a). Id. Therefore, the
judge concluded that USSM had violated the cited standard.
On review, USSM argues that the standard is not intended to apply
to independent service facilities such as the Shop. USSM argues that it
is as logical to view the Shop as a surface facility of its nearby
underground mine as it is to view it as a surface facility of its nearby
surface mine. It contends that as such a surface facility of an underground mine, it is exempt from the examination requirements of section
77.1713(a) pursuant to the Secretary's policy memorandum. USSM asserts
that the "plain intent" of the policy memorandum is that "the requirement for examinations not be extended to facilities not located at
surface coal mines." Petition for Discretionary Review 3. (Emphasis in
original). While the Secretary argues that the Shop could be deemed an
active surface installation of the No. 50 Surface Coal Mine, the main
thrust of the Secretary's contention on review is that the Shop itself
is a surface coal mine subject to the examination requirements of the
standard. Sec. Br. 4-7, 7-9.
Based on the stipulated facts, we agree with the Secretary that
the Shop itself is a separate surface "coal mine" within the meaning of
the Act and the cited standard and, as such, is subject to the cited
standard 1 s examination requirements. Because we conclude that the Shop
itself is a surface "coal mine," there is no need to further consider
whether the Shop is an "active surface installation" of other mines.
The applicable legal framework is clear. "Coal mine," is defined
in relevant part as "lands ... structures, facilities, equipment,
machines, tools, or other property .•. on the surface ..• used in, or to
be used in •.• the work of extracting [coal] from [its] natural deposits
... or the work of preparing coal."]_/ This definition, while not
]_/

Section 3(h)(l) of the Mine Act states:
"[C]oal ... mine means .... (A) an area of land from
which minerals are extracted in nonliquid form or,
if in liquid form, are extracted with workers
underground, (B) private ways and roads appurtenant
to such area, and (C) lands, excavations, underground passageways, shafts, slopes, tunnels and
workings, structures, facilities, equipment,
machines, tools, or other property including
impoundments, retention dams, and tailing ponds, on
the surface or underground, used in, or to be used
in, or resulting from, the work of extracting such
minerals from their natural deposits in nonliquid
form, or if in liquid form, with workers under-

148

without bounds, is expansive and is to be interpreted broadly. See,
~·· Dilip K. Paul v. P.B. - K.B.B., Inc.,
7 FMSHRC 1784, 1787-88
(November 1985), aff'd sub nom. Dilip K. Paul v. FMSHRC, 812 F.2d 717,
719-20 (D.C. Cir. 1987), cert. denied,
U.S.
, 107 S.C. 3269 (1987);
Oliver M. Elam, 4 FMSHRC 5, 6 (January 1982). Part 77 contains
mandatory safety standards applicable in relevant part to "surface coal
mines" (30 C.F.R. § 77.1) and section 77.1713 requires inspection of
surface coal mines at least once during each working shift. Here, the
parties have stipulated that the Shop is a surface facility that exists
and functions to repair and maintain electrical and mechanicai equipment
used in or to be used in USSM's underground and surface coal mines and
its coal cleaning plant. The Shop has a separate federal mine
identification number and has a history of regulation and citation by
MSHA as a separate facility under Part 77. Stipulations 3, 4, 9; Exh.
A. (USSM concedes that "the Shop is subject to inspections under the
Act." Petition for Discretionary Review 2.) Given these stipulations
regarding the nature of the Shop and its regulatory history, we hold
that the Shop consists of "lands ... structures, facilities, equipment,
machines, tools, or other property ... on the surface ... used in, or to
be used in .•• the work of extracting [coal) ... or the work of
preparing coal" and, therefore, is a surface coal mine subject to the
examination requirements of section 77.1713(a).
In light of this conclusion, it is unnecessary to further
determine whether the judge correctly found that the shop is an "'active
surface installation' of the No. 50 Surface Coal Mine." 8 FMSHRC at
1964. Further, it is unnecessary to gauge the effect, if any, of MSHA's
policy memorandum upon the interpretation of section 77.1713.

ground, or used in, or to be used in, the milling of
such minerals, or the work of preparing coal or
other minerals, and includes custom coal preparation
facilities ••••
30 u.s.c. §802(h)(l).

149

Accordingly, we affirm in result the judge's conclusion that the
provisions of section 77.1713(a) apply to the Shop. USSM has not
otherwise challenged the judge's findings and conclusions. Therefore,
on the foregoing bases, we affirm the judge's decision.

Lastowka, Commissioner

'
-Jl
(~-a__~v Q__)(.\J_~"-1'\.._/
\

~
/

I

"

'i.

I

L. Clair Nelson, Commissioner

1.50

.

Distribution
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
M. Tennant, Esq.
United States Steel Corporation
600 Grant Street, Room 1580
Pittsburgh, PA 15230
B~lly

Michael Holland, Esq.

UMWA
900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge Gary Melick
Federal Mi.ne Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

151

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 26, 1988

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, on behalf
of JOHN W. BUSHNELL
Docket No. WEVA 85-273-D

v.

CANNELTON INDUSTRIES, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This proceeding involves a discrimination complaint filed by the
Secretary of Labor on behalf of John W. Bushnell pursuant to the Federal
Mine Safety and Health Act of 1977. 30 U.S.C. §801 et seg. (1982)("Mine
Act" or 11 Act 11 ) . The complaint alleges that Cannelton Industries, Inc.
("Cannelton"), discriminated against Bushnell in violation of section
105(c)(l) of the Mine Act when, after a job transfer that occurred as
part of a company-wide work force reduction and realignment, he was paid
at a rate lower than the rate he was receiving immediately prior to his
transfer ..1/ This job transfer occurred several years after his initial

lf

Section 105(c)(l) provides in relevant part:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner ... in any coal or other mine ..• because such
miner ... is the subject of medical evaluations and
potential transfer under a standard published
pursuant to section [101) of this [Act) ... or
because of the exercise by such miner ..• on behalf
of himself or others of any statutory right ·afforded
by this [Act].

30 U.S.C. §815(c)(l).
30 C.F.R. Part 90 contains mandatory health standards published
pursuant to section 101 of the Mine Act. 30 U.S.C. § 811. Under

152

transfer without loss of pay to a low dust job pursuant to 30 C.F.R.
Part 90. Conunission Administrative Law Judge William Fauver determined
that Cannelton unlawfully discriminated against Bushnell when it failed
to compensate him at the same rate of pay after his transfer as he had
received before the transfer. Judge Fauver awarded Bushnell back pay of
$161.14 plus interest on that sum and assessed Cannelton a civil penalty
of $25 for the violation of section 105(c)(l) the Act. 8 FMSHRC 1607
(October 1986) (ALJ). We conclude that Cannelton's failure to retain
Bushnell's previous rate of pay when Bushnell was transferred to a lower
paid position for reasons unrelated to dust exposure, as part of a
legitimate work force realignment, did not violate rights granted by the
Mine Act or Part 90. Accordingly, we reverse.
I.

The parties waived an evidentiary hearing and stipulated to the
facts. 8 FMSHRC at 1607-1608. When this case arose in 1984, Bushnell
had been employed by Cannelton for approximately 17 years as a miner at
its Pocahontas No. 3 and No. 4 underground coal mines in West Virginia.
In 1972 Cannelton was informed that Bushnell had evidence of pneumoconiosis and was eligible for transfer to a low-dust job pursuant to
section 203(b) of the Federal Coal Mine Health and Safety Act of 1969,
30 U.S.C. § 801 et seg. (1976) (amended 1977)("Coal Act 11 ) , and 30 C.F.R.
Part 90 (1972). lf However, Bushnell deferred the exercise of his
transfer rights until 1980 when he was placed as a Part 90 miner in the
low-dust surface position of dispatcher. From September 1980 through
September 16, 1984, Bushnell earned $113.28 for an eight-hour shift as a
dispatcher.
The parties stipulated:
On September 17, 1984 the work force of the
Pocahontas Nos. 3 and 4 mines was reduced due to
economic conditions. The remaining employees were
realigned in accordance with [Cannelton's] labor
agreement.
On September 17, 1984 [Bushnell]
Part 90, a miner who, in the judgment of the Secretary of Health and
Human Services, has evidence of the development of pneumoconiosis (Black
Lung disease) is given the option to transfer, without loss of pay for
such work, to another position in an area of the mine where the average
concentration of respirable dust in the mine atmosphere during each
shift to which that miner is exposed is continuously maintained at or
below 1.0 milligrams per cubic meter of air ("mg/m3"). 30 C.F.R. §§
90.3 & 90.103. See generally Gary Goff v. Youghiogheny & Ohio Coal Co.,
7 FMSHRC 1776, 1778-82 (November 1985) ("Goff 1 11 ) .

lf

Section 203(b) of the Coal Act, 30 U.S.C. § 843(b) (1976),
providing for the transfer of miners evidencing pneumoconiosis, was
carried over in 1977 as section 203(b) of the Mine Act. 30 U.S.C.
§ 843(b) (1982). The original Part 90 regulations implementing the Coal
Act's statutory transfer right were repl~ced by the current Part 90
regulations in 1980. The present Part 90 regulations also supersede
section 203(b) of the Mine Act. 30 U.S.C. §8ll(a); 30 C.F.R. §90.1.

153

was realigned from his dispatcher position to
general inside laborer as part of the general
realignment noted above.
Stipulations No. 6 & 11 (p.2)(July 15, 1986). It is undisputed that the
transfer was not exposure-related, was the result of a bona fide work
force reduction and realignment, and was not motivated by Bushnell's
Part 90 status. There is no evidence in the record that the new
position subjected Bushnell to dust levels in excess of those permitted
under Part 90. When Bushnell was transferred, his company occupation
code was changed and his pay was reduced to that of the laborer's
position, $104.78 for an eight-hour shift. On October 1, 1984, the
Pocahontas mines were closed and the remaining employees, including
Bushnell, were laid off. Bushnell incurred lost wages totaling $161.14
as a result of his transfer to the laborer's position.
Bushnell filed a discrimination complaint with the Department of
Labor's Mine Safety and Health Administration ("MSHA") alleging that he
had been illegally discriminated against in contravention of his Part 90
pay protection rights. Following MSHA's investigation of the complaint,
the Secretary of Labor filed a discrimination complaint with this
independent Commission on Bushnell's behalf pursuant to section
105(c)(2) of the Mine Act. 30 U.S.C. § 815(c)(2).
In his decision, Judge Fauver focused upon a portion of the Part
90 regulations providing that "[w]henever a Part 90 miner is
transferred, the operator shall compensate the miner at no less than the
regular rate of pay received by that miner immediately before the
transfer." 30 C.F.R. § 90.103(b). The judge noted that the Part 90
regulations define "transfer" as "any change in the occupation code of a
Part 90 miner." 30 C.F.R. §90.2. The judge construed the "whenever" in
section 90.103(b) to include all transfers of Part 90 miners, including
transfers not resulting from dust exposure considerations. He stated:
"[W]henever a Part 90 miner has a change in his occupation code, the
regulation require[s] that he be paid at no less than the regular rate
of pay received prior to that change." 8 FMSHRC at 1608. Reasoning
that Bushnell was a Part 90 miner whose occupation code had been changed
without retention of the rate of pay received previously, the judge held
that Cannelton 1 s failure to maintain Bushnell's rate of pay after
transfer was "contrary to the plain language of the regulation" and
"constitute[d] interference with a protected right." 8 FMSHRC at 1609.
II.

The question presented is whether Bushnell's transfer to a lesser
paying position during Cannelton's reduction in force and realignment
violated section 105(c)(l) of the Mine Act by infringing upon any right
conferred by the Part 90 regulations. It is clear that a Part 90 miner,
upon exerc1s1ng his option to work in a low dust area of a mine, enjoys
the right to be paid in the new position at a rate not less than the
regular rate of pay received immediately before his exercise of that
option. We conclude, however, that the pay protection provisions of the
Mine Act and the Part 90 regulations do not grant Part 90 miners a
vested pay entitlement that insulates them against all negative business

154

and economic contingencies affecting their employers. We hold that the
reduction in Bushnell's pay after his transfer to the laborer's position
under the circumstances presented in this case did not violate the Act.
The general principles governing analysis of discrimination cases
under the Mine Act are settled. In order to establish a prima facie
case of prohibited discrimination under section 105(c) of the Act, a
complaining miner bears the burden of proving (1) that he engaged in
protected activity and (2) that the adverse action complained of was
motivated in any part by that activity. Secretary on behalf of David
Fasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October
1980), rev'd on other grounds sub. nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of Thomas
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
The operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was not motivated
in any part by protected activity. Robinette, 3 FMSHRC at 818 n. 20.
If an operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that it also was
motivated by the miner's unprotected activity and would have taken the
adverse action in any event for the unprotected activity alone. Pasula,
supra; Robinette, supra; See also Eastern Assoc. Coal Corp. v. FMSHRC,
813 F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford Constr. Co., 732
F. 2d 954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC, 719 F. 2d 194, 19596 (6th Cir. 1983) (specifically approving Commission's Fasula-Robinette
test). Cf. NLRB v. Transportation Management Corp., 462 U.S. 393, 397413 (1983) (approving nearly identical test under National Labor
Relations ·Act).
We have held that section 105(c)(l) of the Act bars discrimination
against or interference with miners who are "the subject of medical
evaluations and potential transfer" under the Part 90 regulations. Goff
1• supra, 7 FMSHRC at 1780-81. We have emphasized repeatedly the
importance of the rights and protections conferred by Part 90 and
related provisions of the Act (Jimmy R. Mullins v. Beth-Elkhorn Coal
Corporation, et al., 9 FMSHRC 891 (May 1987); Gary Goff v. Youghiogheny
and Ohio Coa·l Co., 8 FMSHRC 1860 (December 1986) ("Goff II"); Goff I,
supra), but we have also recognized that their extent is not unlimited
and that "[c]laims of protected activity and discrimination in this
context must be resolved upon the basis of a careful review of the
structure of miners' rights and operators' obligations contained in the
pertinent statutory and regulatory texts." Mullins, supra, 9 FMSHRC at
896. Accordingly, we look first to the language of the statute and the
implementing regulations.
Section 101(a)(7) of the Mine Act states that mandatory standards
promulgated by the Secretary may provide that "where a determination is
made that a miner may suffer material impairment of health or functional
capacity by reason of exposure to [a] hazard covered by such mandatory
standard, that miner shall be removed from such exposure and

155

reassigned." ]_/ Section 101(a)(7) further provides: "Any miner
transferred as a result of such exposure shall continue to receive
compensation for such work at no less than the regular rate of pay for
miners in the classification such miner held immediately prior to this
transfer." Finally, that section states: "In the event of [such]
transfer of a miner ... , increases in the wages of the transferred miner
shall be based upon the new work classification."
As we stated in Goff I, "Part 90 implements this statutory mandate
by providing for the transfer of miners who, as a result of exposure to
the health hazard of respirable dust, have developed pneumoconiosis."
7 FMSHRC at 1778 n.3. In most instances, the Part 90 program allows
eligible miners the option of transferring to an area of a mine where
the average concentration of respirable dust is continuously maintained
at or below 1.0 mg/m 3 , a concentration below the maximum level specified
in the general respirable dust standards. 30 C.F.R. §§90.3 & 90.100.
The Part 90 regulation protecting miners from pay loss upon such
transfer, 30 C.F.R. §90.103, provides in relevant part as follows:
(a) The operator shall compensate each Part 90
miner at not less than the regular rate of pay
received by that miner immediately before exercising
the [transfer] option under §90.3 ....
(b) Whenever a Part 90 miner is transferred, the
operator shall compensate the miner at not less than
the regular rate of pay received by that miner
immediately before the transfer.

(d) In addition to the compensation required to be
paid under paragraphs (a) [and] (b) ... of this
]_/

In relevant part, section 101(a)(7) provides:
Where appropriate, [any mandatory health or safety
standard promulgated under this subsection] shall
provide that where a determination is made that a
miner may suffer material impairment of health or
functional capacity by reason of exposure to [a]
hazard covered by such mandatory standard, that
miner shall be removed from such exposure and
reassigned. Any miner transferred as a result of
such exposure shall continue to receive compensation
for such work at no less than the regular rate of
pay for miners in the classification such miner held
immediately prior to this transfer. In the event of
the transfer of a miner pursuant to the preceding
sentence, increases in wages of the transferred
miner shall be based on the new work classification.

30 U.S.C. §81l(a)(7).

156

section, the operator shall pay each Part 90 miner
the actual wage increases that accrue to the
classification to which the miner is assigned. [~/]
On review, the Secretary emphasizes the language of section
90.103(b) of the Part 90 regulations and argues that the pay protection
provision of the Act and the regulations apply "whenever a Part 90 miner
is transferred." S. Br. 11-12 (emphasis added). The Secretary asserts
that "[a]ll transfers, including those resulting from economic factors,
entitle Part 90 miners to the pay protection provisions of that
section.•i S. Br. 12 (emphasis added). The Secretary interprets the pay
protection provision of section 101(a)(7) and Part 90 as vesting
permanently when a miner exercises the Part 90 transfer option. Thus,
in the Secretary's view, when Bushnell exercised his Part 90 rights by
transferring to a less dusty job, he gained protection from any future
reduction in his pay resulting from a subsequent job transfer
irrespective of the reason for the subsequent transfer.
This argument reaches beyond the language and the intent of the
Mine Act and of the Secretary's own regulations. First, the words of
section 101(a)(7) of the Act condition pay protection upon an exposurerelated transfer. Section 101(a)(7) states: "Any miner transferred ~
a result of [respirable dust] exposure shall continue to receive
compensation for such work at no less than the regular rate of pay for
miners in the classification such miner held immediately prior to his
transfer." (Emphasis added.) Thus, the express language of the Act
limits compensation protection to transfers resulting from the removal
of miners 'from dusty work environments. Section 101 provides no basis
for the Secretary's position that all subsequent, nonexposure-related
transfers are subject automatically to statutory pay protection. The
word "whenever" in 30 C.F.R. §90.103(b), supra, upon which the
Secretary's argument turns, must be read in its proper context. Section
90.103(a) refers to exposure-related transfer upon exercise of the Part
90 transfer option. Hence, the "whenever" in subsection (b) of section
90.103 refers back to Part 90 dust exposure-related transfers only. The
judge's afld Secretary's ascription of a more global meaning to the
"whenever" in section 90.103(b) is not supported by a plain reading of
~/

As mentioned earlier (n.2, supra), the present Part 90 standards
supersede section 203(b) of the Mine Act, which, carried over from the
Coal Act, specifically afforded miners evidencing pneumoconiosis the
option of transferring to a low-dust area and further provided that
11
[a]ny miner so transferred shall receive compensation for such work at
not less than the regular rate of pay received by him immediately prior
to his transfer." 30 U.S.C. §843(b)(3).

30 C.F.R. §90.103 also requires that "section 203(b) miners" as of
January 31, 1981, were to be compensated at no less than the regular
rate of pay that they were entitled to receive undsr section 203(b) of
the Act immediately before the effective date of the present Part 90
regulations (section 90.103(c)), and that section 203(b) miners are also
entitled to receive the wage increases accruing to the positions to
which they are transferred (section 90.103(d)).

157

the underlying statutory and regulatory texts.
The pertinent legislative and regulatory histories also
demonstrate that the basic purpose of the wage saving provisions is to
provide immediate financial protection to the wages of miners
transferred for health reasons. In enacting section 203(b) of the Coal
Act, the predecessor provision to section 101(a)(7) and Part 90,
Congress emphasized the health-related nature of the provision. A key
House report states: "The committee considers this section ..• equal in
importance to the dust section for decreasing the incidence and
development of pneumoconiosis. 11 H. Rep. No. 563, 91st Cong., 1st Sess.
20 (1969), reprinted in Senate Subcommittee on Labor, Committee on Labor
and Public Welfare, 94th Cong., 1st Sess., Part I Legislative History of
the Federal Coal Mine Health and Safety Act of 1969, at 1050 (1975); See
also Id. at 1071-72 & 1199. The legislative history of the Mine Act
also reveals Congress' intent to link the wage saving provision to
health-based transfers. The Conference Committee made clear that a
miner is immediately protected against reduction in compensation if it
is determined that reassignment is necessary to avoid material
impairment of health or function:
[A] miner who is reassigned to a different job
classification will suffer no reduction in
compensation if such reassignment is the result of a
medical examination indicating that such miner may
suffer material impairment of health or functional
capacity by further exposure to a toxic substance or
·harmful physical agent. After reassignment,
however, such miner will be entitled only to the
same dollar rate increase applicable to his new job
classification. The conferees intend this provision
to encourage miner participation in medical
examination programs by insuring that miners who do
participate in such programs shall suffer no
immediate financial disadvantage if a medical
examination results in a job reassignment.
Conf. Rep. No. 461,. 95th. Cong., 1st. Sess. 42 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong.,
2nd. Sess., Legislative History of the Federal Mine Safety and Health
Act of 1977, at 1320 (1978) (emphasis added). Not only does this
history militate in general against the Secretary's interpretation of
permanently vested pay protection but it also indicates that, in tying
wage increases to the new job classification, the Mine Act imposed a
limitation on Part 90 miners' pay rights.
Despite the Secretary's arguments on review that the wage saving
provisions of Part 90 apply to all subsequent, nonexposure-related
transfers of Part 90 miners, his official comments in promulgating the
Part 90 regulations lend support to our contrary conclusion. In those
comments, the Secretary noted the causal connection between a miner's
removal from exposure to a hazardous substance and the pay protection
provision of section 101(a)(7). The Secretary stated: "By adopting
section 101(a)(7) Congress recognized that miners may be forced to

158

choose between continued exposure to hazardous substances or significant
wage reduction if work in cleaner environments is sought. To correct
this situation, section 101(a)(7) explicitly states that a reassigned
miner retain at least the previous rate of pay received, and
specifically addresses the issue of subsequent wage increases." 45 Fed.
Reg. 80,760, 80,767 (December 5, 1980). Of equal significance, the
Secretary acknowledged Congress' intent that the wage saving provision
provide immediate protection against financial disadvantage.
[R)ather than extending the full protection of wage
increases to the miner's preassigrunent job
classification, Congress purposefully placed a
special limit on wage increases received by the
miners: " ... increases in wages of the transferred
miner shall be based upon the new work
classification." The Conference Committee Report
reflects Congressional concern that miners who
participated in programs authorized under section
101(a)(7) and are reassigned jobs should not suffer
"an immediate financial disadvantage."
Id.
Thus, we find nothing in the language, purpose, or history of the
Mine Act or Part 90 supporting the pay protection right claimed by
Bushnell. Here, there is no dispute that Bushnell's September 17, 1984
transfer to the laborer's position (1) occurred several years after his
initial Part 90 transfer to the dispatcher's position, (2) was not
exposure-related, (3) represented an otherwise legitimate job realignment pursuant to Cannelton 1 s collective bargaining agreement and was
carried out in the context of layoff and mine closure affecting all of
Cannelton's miners at the Pocahontas mines, and (4) did not result in
exposure to respirable dust in excess of the level specified in Part 90.
For the reasons articulated above, we cannot conclude that the immediate
pay protection right enjoyed by Bushnell when he was initially transferred to the dispatcher's position obtained when he was transferred
subsequently to .Che laborer's position.
We further note that the stipulated record is devoid of any
evidence that Cannelton's business actions were tainted by any intent to
discriminate, retaliate, or interfere with any legitimate statutory or
Part 90 rights available to Bushnell. Cf. Mullins, 9 FMSHRC at 899.
Th.us, the sole and undisputed reason for Bushnell's reassignment to the
laborer's position was the reduction in force and realignment of
Cannelton's employees due to adverse economic conditions. Accordingly,
we hold that Bushnell's transfer did not violate section 105(c)(l) of
the Act.
III.

In sum, we conclude that Cannelton did not violate section

159

lOS(c)(l) of the Mine Act by failing to compensate Bushnell at a pay
rate equal to his previous pay rate when it transferred him from the
position of d_ispatcher to the position of general inside laborer during
the realignment of employees. Therefore, we reverse the decision of the
judge, vacate the back pay award and the civil penalty assessed, and
dismiss the complaint of discrimination.

ame~

A./Las owkfi,

"-....;, I~- . . /1 '; ,~· .
c:h
Lx:-iA-\...

v· I u.LtL-O--t·L... ·
L. Clair Nelson, Commissioner

Distribution
John W. Bushnell
Box 26
Kimball, West Virginia

24853

Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Michael J. Bommarito, Esq.
Jackson, Kelly, Holt & O'Farrell
P.O. Box 553
Charleston, West Virginia 25322
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

160

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 3 1988

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

Docket No. PENN 87-120
A. C. No. 36-06873-03536
No.· 1 Mine

v.
TARGET INDUSTRIES, INC.,
Respondent

DECISION
Appearances:

Susan M. Jordan, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for Petitioner~
J. E. Ferens, Esq., Waggoner & Ferens, Uniontown,
Pennsylvania, for Respondent.

Before:

Judge Maurer

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor (Secretary} pursuant to Section
105(d} of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq.~ the "Act," for two alleged violations
of the mandatory-safety standards.
The general issues before
me are whether Target Industries, Inc., (Target} has violated
the cited regulatory standards and, if so, what is the appropriate civil penalty to be assessed in accordance with Section
llO(i} of the Act. Additional issues are also addressed in
this decision as they relate to a specific citation or order.
The case was heard in Pittsburgh, Pennsylvania, on June 24,
1987. Supplemental evidence in the form of depositions was submitted into the record on January 22, 1988. Both parties have
waived the filing of post-hearing briefs.
STIPULATIONS
The parties stipulated to the following:
1. The Target No. 1 Mine is owned and operated by the
Respondent, Target Industries, Inc.
2.
The Target No. 1 Mine is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977.
3. The presiding Administrative Law Judge has jurisdiction over the proceedings pursuant to § 105 of the Act.

161

4.
The citation, order, terminations and modifications,
if any, involved herein were properly served by a duly authorized representative of the Secretary of Labor upon an agent
of the respondent at the dates, times, and places stated therein, and may be admitted into evidence for the purpose of establishing their issuance.
5. The parties stipulate to the ~uthenticity of their
exhibits but not the relevance or the truth of the matters
asserted therein.
6.

The alleged violations were aba.ted in a timely fashion.

7. The total annual production of the respondent is
approximately 120,000 tons of coal. The respondent employs
approximately 31 employees at this mine.
8.
The computer printout reflecting the operator's
history of violations iE an authentic copy and may be admitted
as a business record of the Mine Safety and Health Administration.
9. The imposition of the proposed civil penalties will
have no effect on the respondent's ability to remain in business.
DISCUSSION
Section 104 (d) (1) Citation No. 2687303, issued at
9:15 a.m. on December 9, 1986, cites a violation of 30 C.F.R.
§ 75.303 and alleges the following condition or practice:
There were no dates recorded on date boards along
the main belts from the belt drift opening to the
2 Left and 3 Left working section to indicate sucp
belts were examined on 12-8-86 for the afternoon ,.
shift.
The day shift belt examiner stated he had
completed his examination from no. 20 crosscut no.
1 belt to the 2 Left section along main belts.
The record book on the surf ace indicated no violation or hazardous conditions were observed for
12-9-86. The following conditions were observed
by the writer in the belt entry float coal dust
from the drifting opening inby to 2 Left & 3 Left
section, belt rollers contacting loose coal, coal
dust, guarding removed from no. 3 tail roller and
take up roller at no. 3 drive.

162

Section 104(d) (1) Order No. 2687304, issued at 10:00 a.m.
on December 9, 1986, cites a violation of 30 C.F.R. § 75.400
and alleges the following condition or practice:
Float co~l dust was observed on rock-dusted surfaces
from the belt drift opening to the feeder in 2 Left
and 3 Left working sections. Float coal dust was
observed on all belt drive structures (No. 2, No. 3,
No. 4, and No. 5).
Loose coal was permitted to accumulate and contact the belt and belt roller (bottom)
between the air lock doors no. 1 belt, on the overpass top structure, and several locations along the
no. 2 belt conveyor system. Loose coal and coal dust
was shoveled from under the tail roller of no. 3 tail
and piled against the coal rib to depth of 2 ft.
The
tail roller of no. 2 belt was also contacting coal
dust. A program was not available indicating a regular clean up and removal of accµmulation of loose
coal, coal dust, float coal dust, and other combustible materials.
MSHA Inspector Charles Pogue testified as to his background
and experience, and he confirmed that he inspected the mine on
December 9, 1986, and issued the Section 104(d) (1) Citation and
Order which are the subjects of these proceedings.
He testified that accompanied by Mr. John Pesarsick, the
mine superintendent, he left the surface and proceeded to
inspect the belt lines.
Starting his inspection, he went
through the set of air-lock doors at the drift mouth opening.
At that point, he found an accumulation of loose coal and
coal dust, approximately four to six inches in depth, contacting the belt rollers and the bottom belt.
They proceeded
inby this location on down the No. 1 belt.
The further they
walked along the belt toward the number 2 belt drive, the
darker .the belt became with coal dust.
It was black in color.
Once they got up to around the number 2 belt drive, the belt
became very black, and there were accumulations on the belt
drive.
At the No. 2 drive, he continued inby, finding additional accumulations of loose coal, coal dust and float coal
dust, particularly at a second set of air-lock doors and at
an underpass on the No. 2 belt line.
Inby those air-locks and
underpass, he found approximately seven frozen belt rollers
and an additional 10 to, 12 rollers that were contacting accumulations of coal. At the No. 3 belt drive there were accumulations of loose coal, coal dust and float coal dust approximately
12 to 15 feet in length and 4 to 8 inches in depth.
As he walked the belt he was also looking at the date
boards which are located along the belt for date, time and
initials that would indicate the belt had been examined on the
afternoon shift of December 8, 1986.

163

Belt conveyors on which coal is carried are required to
be examined after each coal-producing shift has begun by 30
C.F.R. § 75.303.
Inspector Pogue deter~ined from Mr. Pesarsick
that coal h~d indeed been run on the afternoon shift of December 8, but he was unable to find any date boards along the
belt line that had been signed by a belt examiner or fire boss
on the afternoon of December 8, 1986, to indicate that the
belt had been examined, as required. Section 75.303 also
specifically requires the examiner to place his initials, the
date and the time at all such places he examines. Because the
date boards he observed were not so initialed, dated, and
timed and because of the conqitions the inspector observed on
the belt line, he came to the conclusion that the belt line
had not been examined on the afternoon of the eighth and that
therefore there had been a violation of 30 C.F.R. § 75.303.
The inspector testified that along the No. 1 belt, between
the air locks where he entered and the No. 2 drive there were
3 date boards and beyond the No. 2 drive, a further undetermined number along the No. 2 belt line. He couldn't remember
how many, but he did state that none he saw were initialed
on the afternoon of December 8, 1986. He did, however, concede that he was unsure of whether or not he had observed
each and every date board in existence on the belt lines.
He also checked the mine examiner's book on the surface.
The examiner who has inspected the belt conveyors is also
required by 30 C.F.R. § 75.303 to record the results of his
examination in a book on the surface. There is no indication
of any hazardous conditions such as coal dust accumulations
on the belt line reported as observed on December 8. To the
contrary, the entry for the dayshift on the eighth of December
indicated that no hazards had been observed, and there was
no entry at all for the afternoon shift, at least according
to the inspector. Mr. Pesarsick recalls that the book stated
"none" under "hazardous conditions" for the afternoon shift
of the 8th and that it was signed by John Kent, who had made
the examination. Neither the book itself or a copy was
produced at the hearing.
Mr. Pesarsick testified that he likewise did not see
John Kent's initials on any of the date boards that he passed
on the No. 1 belt line up to the No. 2 drive, but he states
that he was not specifically looking for them.
Mr. Fisher, the dayshift fire boss, also testified. On
the morning of December 9, he had been in the mine doing the
preshift examination and after the coal-producing shift
started, he walked the belts out. He starteq at the back of
the mine, coming forward whereas Mr. Pesarsick and Inspector
Pogue had started at the front of the mine and walked back.
The three met at the No. 2 drive. Mr. Fisher states that he

164

saw John Kent's initials on two date boards that day. One
was right there at the No. 2 drive and the other was at the
underpass on. the No. 2 belt. He stated that he erased Kent's
initials and date from the two date boards and replaced them
with his own just prior to meeting up with Mr. Pesarsick and
Inspector Pogue at the No. 2 drive.
I do not credit this
testimony, however, because it seems highly unlikely that
Kent would have initialed all (both) the date boards on the
No. 2 belt as Fisher states, but none of the three boards on
the No. 1 belt if he had in fact examined both belt lines.
Hence, even if I were to credit Fisher's testimony and find
that Kent did examine the No_. 2 belt line, it only makes the
case stronger that he did not examine the No. 1 belt line.
Either way, there is a violation of the cited standard.
Even Superintendent Pesarsick conceded that it was
possible that the examination wasn't done on the afternoon
of the eighth based on the conditions he observed along the
No. 1 belt line on the morning of the ninth.
The fact that the date boards along the No. 1 and No. 2
belt lines were not initialed, dated and timed by John Kent,
the belt examiner on the afternoon shift of December 8, 1986,
is therefore unrefuted in the record and standing alone is a
violation of 30 C.F.R. § 75.303. Moreover, the preponderance
of circumstantial evidence compels the conclusion that the
No. 1 belt line between the air locks and No. 2 drive and the
No. 2 belt line to No. 3 drive were not examined on the
afternoon shift of December 8, 1986, also a violation of
§ 75.303.
I specifically find that an onshift examination was not
conducted on the No. 1 and No. 2 belt lines between the belt
drift opening and No. 3 drive on the afternoon shift of
December 8, 1986, in that an obvious accumulation of loose
coal and coal dust existed along those belt lines and this
condition had not been reported or recorded in the book
provided for ~his purpose on the surface.
In my judgment,
this condition which was discovered on the morning of December 9 had existed on the afternoon of December 8 as well.
Furthermore, I find that none of the date boards on the No. 1
or No. 2 belt lines were initialed, dated or timed for the
afternoon shift of December 8, which I find to be an addit~onal circumstance supporting the allegation that the
examination was not performed in those areas that afternoon.
This latter fact is, of course, a violation of the cited
section in its own right, albeit perhaps a "technical" one.
A violation is "significant and substantial" if (1) there
is an underlying violation of a mandatory safety standard, (2)
there is a discrete safety hazard, (3) there is a reasonable

likelihood that the hazard contributed to will result in injury,
and (4) there is a reasonable likelihood that the injury in ·
question will be of a reasonably serious nature. Secretary
v. Mathies Coal Company, 6 FMSHRC 1 (1984).
In this regard, Inspector Pogue testified that the belt
examiner's purpose in walking these belts is to detect
hazardous conditions and to report them and/or correct them.
If these conditions go unfound or uncorrected, a mine fire or
explosion could result from, for instance, the accumulation
of combustible materials contacting the belt structure.
Specifically, he observed ac9umulations of loose coal,
coal dust and float coal dust present on the structure of
the belt drives and on electrical equipment. Since the
examination wasn't made in these areas, these conditions
were not reported to mine management, and were permitted to
exist and exacerbate.
If a fire were to start, it would be
reasonably likely to spread to the extent where it could
cause serious injury.
Under the circumstances, I find that
the violation was "significant and substantial" and serious.
The Secretary further urges that this violation was
caused by the operator's "unwarrantable failure" to comply.
Inspector Pogue, when asked by the Solicitor why he issued
this violation as an unwarrantable failure replied:
Because i t is the obligation of the operator
to insure that examinations o.f the belt entry are
made after the coal.producing shift begins, for
each coal producing shift . . .
[S]o that the
operator can be aware of conditions in the belt
entry, any hazardous conditions that may exist
in the belt entry.
This is clearly insufficient cause, in and of itself, to
issue an "unwarrantable failure" citation.
Nor does my
examination of the record turn up any better cause to term
this violation an "unwarrantable failure."
I therefore find that the violation was not caused by
"unwarrantable failure."
In Zeigler Coal Company, 7 IBMA
280 (1977), the Interior Board of Mine Operations Appeals
interpreted the term "unwarrantable failure" as follows:
An inspector should find that a violation of any
mandatory standard was caused by an unwarrantable
failure to comply with such standard if he determines that the operator has failed to abate the
conditions or practices ~onstituting such violation, ccinditions or practices the operator knew
or should have .known existe.d cir which it failed

166

to abate because of lack of due diligence, or because of indifference or lack of reasonable care.
The Commission has concurred with this definition to the
extent that an unwarrantable failure to comply may be proven
by a showing that the violative condition or practice was not
corrected or remedied prior to the issuance of a citation or
order, because of indifference, willful intent, or serious
lack of reasonable care.
United States Steel Corp. v ..
Secretary of Labor, 6 FMSHRC 1423 at 1437 (1984). And most
recently, in Emery Mining Corp. v. Secretary of Labor, 9 FMSHRC
, slip op •. at 1, WEST 86:-35-R (December 11, 1987), the
Commission stated the rule that "unwarrantable failure" means
aggravated conduct, constituting.more than ordinary negligence,
by a mine operator in relation to a violation of the Act.
There is no evidence in this record that will support a finding that the operator exhibited aggravated conduct that exceeded ordinary negligence. For the.purpose of assessing the
penalty, I find that negligence to be "moderate."
Accordingly, I will modify the Section 104(d) (1) citation
to a citation issued pursuant to Section 104(a) of the Act,
and assess a penalty accordingly.
Turning now to the violation of 30 C.F.R. § 75.400 alleged
in Order No. 2687304, the cited standard requires that "coal
dust, including float coal dust deposited on rock-dusted surfaces, loose coal, and other combustible materials, shall be
cleaned up and not be permitted to accumulate in active workings, or on electric equipment therein."
Inspector Pogue described the violative conditions and
areas.
He testified that beginning at the air-lock doors at
the drift mouth opening there was approximatelv four to six
inches of dry coal dust contacting the belt rollers and the
bottom belt. Proceeding inby up the No. 1 belt entry to the
No. 2 belt drive, it got blacker as he went further.
At the
No. 2 belt drive was the first location that he saw accumulations on the belt drive. Proceeding inby on the No. 2 belt
line, he came to an area where there were accumulations of dry
loose coal and float coal dust on the top of an undercast
measured by him to be 12 inches deep and ten feet in length
contacting the belt roller and belt in that location. At
No. 3 drive, he found further accumulations of loose coal,
coal dust and float coal dust four to eight inches deep for a
length of 12 to 15 feet.
At the No .. 3 tail piece, he found
coal thrown up against the rib, but this had apparently just
been done by Mr. Fisher, preparatory to getting it cleaned up.
Mr. Pesarsick agreed that the coal accumulations along
the No .. 1 belt "needed some taking care of" and that the

167

"air-lock needed shoveling," but generally disagreed with the
alleged severity of the problem. He was also aware, because
Mr. Fisher told him, of the coal spill at No. 3 tailpiece.
Mr. Fisher concurred that there were "some" accumulations
along the No. 2 belt as well.
I think it is a fair statement to say that the operator
does not disagree that there was a violation, but disagrees
with the alleged severity of that violation and strongly disagrees with the "unwarrantable failure" allegation.
I find that the violation of 30 C.F.R. § 75.400 is proven
as charged.
I also find that it was a "significant and substantial" violation of the mandatory standard. Mathies Coal
Company, supra. The record amply demonstrates that the violation presented a discrete safety hazard, i.e., explosion and
fire.
I accept Inspector Pogue's testimony that there were
ignition sources present along the belts in proximity to the
cited accumulations, and that had there been a mine fire or
explosion, persons inby these locations could have suffered
serious injury, possibly death. As an example, I note that the
stuck or frozen rollers found by the inspector would be capable
of creating enough frictional heat to ignite the combustible
accumulations.
I also note that the Commission has previously
recognized the explosive character of float coal dust. Old
Ben Coal Co., 1 FMSHRC 1954 (1979).
With regard to the issue of unwarrantability, the inspector opined that these accumulations took a minimum of 5 days
to build up under normal mining conditions and that therefore
the operator knew or should have known of the violative condition in his mine.
Therefore, at least to the inspector, this
amounted to an "unwarrantable failure" to comply with the mandatory standard.
I disagree. My reasoning relies in part on the i~tegrity
of the mine examiner's book on the surface.
There was an
entry from the day before the inspector's visit; the day
shift entry for the eighth.
That entry did not make a note
of any of the conditions which the inspector observed on the
morning of December 9.
This apparent discrepancy is explained
by the operator, at least as to the accumulations around the
air-locks and underpass as being caused by high air pressure
on the belt lines causing such accumulations to build up
quicker than normal. As to the other parts of the belt where
there were accumulations, the operator credibly explained
these as spills, which could have occurred since the last
belt examination.
One such spill, at the No. 3 tailpiece,
was reported to mine management and clean-up ordered before
the inspector saw it.
This ~ituation is not congruent with
the aggravated conduct test announced in Emery Mining Corp.,
supra.

168

I will, therefore, modify this Section 104(d) (1) order
to a Section 104(a) citation and assess an appropriate civil
penalty.
In assessing the civil penalties herein, I find that
both violations were serious and resulted from the operator's
ordinary negligence, which I rate as "moderate." I have
examined the operator's history of previous violations and
take note here of the stipulations concerning operator size,
good faith abatement and the effect civil penalties would
have on the operator's ability to remain in business.
I conclude that a civil penalty assessment of $200 for each violation is appropriate under ail the circumstances.
ORDER
Based on the above findings of fact and conclusions of
law, IT IS ORDERED THAT:
(1)
Citation No. 2687303, issued December 9, 1986, under
Section 104(d) (1) IS MODIFIED to delete the finding that the
violation was caused by the operator's "unwarrantable failure"
to comply with the standard.
The citation is therefore
hereby converted to one issued under Section 104(a), and a
civil penalty of $200 is assessed.
(2) Order No. 2687304, issued December 9, 1986, under
Section 104(d) (1) IS MODIFIED to delete the finding that the
violation was caused by the operator's "unwarrantable failure"
to comply with the standard.
The order is therefore hereby
converted to one issued under Section 104(a), and a civil
penalty of $200 is assessed.
(3)
Target Industries, Inc., is directed to pay a civil
penalty of $400 within 30 days of the date of this decision.

;(_;Jj;fA0.MNV1j

R~y .· J/~urer
Admi~urative Law Judge

Distribution:
Susan M. Jordan, Esq., Office of the Solicitor, u. S. Department
of Labor, 3535 Market St., Philadelphia, ~A 19104 (Certified
Mail)
J.E. Ferens, Esq., Waggoner & Ferens, 97 E. Main St., Uniontown,
PA 15401 (Certified Mail)
yh

169

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 91988

.
.
..
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 87-95
A. C. No. 23-01432-03524
Randolph No. 1 Strip

UNIVERSAL COAL & ENERGY
COMPANY, INC.,
Respondent
DECISION
Appearance:

Charles W. Mangum, Esq., Office of the Solicitor,
U. s. Department of Labor, Kansas City, Missouri,
for the Secretary;
N. William Phillips, Esq., Phillips & Spencer,
Milan, Missouri, for the Respondent.

Before:

Judge Weisberger

Statement of the Case
The Secretary (Petitioner) filed, on September 11, 1987, a
Petition for Assessment of Civil Penalty for an alleged violation
by Respondent of 30 C.F.R. § 77.205(b) on April 16, 1987. Pursuant to notice the case was heard in Jefferson City, Missouri, on
November 17, 1987. Larry G. Maloney testified for Petitioner and
Chris Duren, John Sulltrop, Earl Read, and Michael Sinicropi
testified for Respondent.
Petitioner filed its Posthearing Brief on January 4, 1988,
and Respondent filed its Findings of Fact and Memorandum on
January 6, 1988. The Parties' Reply Briefs were filed on January
20, 1988.
Stipulations
Respondent filed, on November 16, 1987, the following stipulations which were signed by Counsel for both Parties:

170

1. That jurisdiction over this proceeding is conferred
upon the Federal Mine Safety and Health Commission by
section 105Cd) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 815Cd).
2. That the condition for which Petitioner seeks an
assessment of civil penalty involved Respondent's mine
known as the Randolph No. 1 Strip which is located near
the town of Higbee, Howard County, ·Missouri.
3. That the size of Respondent's Randolph No. 1 Strip
mine is based on 66,410 production tons in 1986.
5. That on April 16, 1987, Larry G. Maloney, an inspector for the Mine Safety and Health Administration,
conducted an onsight inspection of the Randolph No. 1
Strip mine.
(Sic)

.

7. That as a result of the April 16, 1987 inspection,
referred to in paragraph number 5., Respondent was
issued Citation Number 2817510 alleging violation of
the mandatory safety standard found at part 77.205Cb)
of Title 30, Code of Federal Regulation.
10. That Respondent was granted until April 20, 1987 to
abate the violation alleged in citation number 2817510.
12. That on April 20, 1987, Larry G. Maloney Conducted
a follow-up inspection of Respondent's Randolph No. 1
Strip and issued a section 104(b) Withdrawal Order
Number 2817515
At the hearing, the Parties further stipulated that the
imposition of a civil penalty in these proceedings will not
effect the ability of the Respondent to continue in business,
that Respondent is a small operat~r, and that Respondent's
history of past violations is evidenced by Petitioner's
Exhibit 1.
Issues
The issues are whether the Respondent violated 30 C.F.R.
and if so, whether that violation was of such a
nature as could significantly and substantially contribute to the
cause and effect of a mine safety or health hazard, and whether
the alleged violation was the result of the Respondent's unwarrantable failure.
If section 77.205(b), supra, has been violated,
it will be necessary to determine the appropriate civil penalty to
be assessed in accordance with section llOCi) of the Federal Mine
Safety and Health Act oE 1977~ 30 u.s.c. § 801 et. seq., (the
"Act").
§ 11:20SCbl,

171

Citation
Citation 2817510, issued on April 16, 1987, alleges a significant and substantial violation in that "Coal spillage had
accumulated on the bottom floor of the preparation plant. It had
accumulated to a depth of approximately 10" over the entire floor
(approx 40' square). Piles of spillage had accumulated to a
depth of approx 4 ft. blocking the staiEs on the southeast cornsr.
The plant had not been in operation since 4/9/87 but was in the
process of being operation."
(Sic.)
Regulation
30 C.F.R. § 77.205(b) provides as follows:
"Travelways and platforms or other means of access
to areas where persons are requi~ed to travel or work,
shall be kept clear of all extraneous material and
other stumbling or slipping hazards."
Findings of Fact and Conclusions of Law
I

Larry G. Maloney, a mine inspector employed by the Mine
Safety and Health Administration, testified that on April 16,
1987, when he inspected Respondent's coal processing plant, he
observed an accumulation of coal in the lowest or (sump level)
that completely covered the whole area to a depth of approximately
10 inches. In addition, it was essentially his testimony that the
accumulation of coal at a stairway located in the southeast corner
of the sump area had piled to a depth of approximately 4 feet.
It
further was his testimony that a person attempting to climb over
this pile to go to the stairway would be subjected to a possibility of slipping on the coal accumulation as it was uneven. He
also said that there were cracks or crevices in the coal accumulations which would cause unsecured footing.
Chris Duren, Respondent's pit supervisor and supervisor of
mechanics and John Sulltrop, Respondent's safety director, testified, in essence, that the southeast stairway would not be used
when the plant is in operation as it is located directly underneath a conveyer belt, and one using this stairway would be
subject to debris falling from the belt. Duren and Sulltrop also
indicated that most of the tools are located in the central
off ice which is more accessible to the stairway at the northwest
corner rather than the southeast corner. They also indicated
that the former stairway is the one nearest a winch line beam.

172

I find, based on the uncontradicted testimony of Maloney,
that on the date in question there was an accumulation of coal in
the sump area which created a stumbling or slipping hazard.
Also, I find, based upon the testimony of Maloney and Duren, that
although work is not performed in the sump area on a daily basis,
nontheless, as part of the normal operation of the plant worker·s
are required to go to that area to lubricate, clean up, or open
valves. Also, I find that although it may have been more
efficient for a worker in the sump area·to utilize the stairway
of the northwest corner, the stairway at the southeast corner is
clearly a means of access to the sump area from the level above
it. Hence, I find that it has been established that Respondent
violated section 77.205(b), supra.
II
In analyzing whether the violation herein is of such a
nature as to fall within the purview of section 104(d)(l) of the
Act as significantly and substantially contributing to a safety
hazard, I am guided by the Commission decision in Mathies Coal
Company 6 FMSHRC 1 (January 1984).
In Mathies Coal Co., supra, the Commission set forth the
elements of a "significant and substantial" violation as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1)
the underlying violation of a mandatory
safety standard;
(2) a discrete safety hazard--that
is, a measure of danger to safety--contributed to by
the violation;
(3) a reasonable likelihood that the
hazard contributed to will result in an injury; and,
(4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.
(6 FMSHRC,
supra, at 3-4.)
As discussed above, infra, I have already found that a mandatory safety standard, i.e., 30 C.F.R § 75.205(b), has been
violated. Accordingly, the first element of Mathies, supra, has
been satisfied. In evaluating whether or not the additional
elements set forth in Mathies, supra, have been met, I find that
the only evidence in the record on this issue consists of the
testimony of Maloney. In essence, it was the testimony of
Maloney that the nature of the violation herein was significant
and substantial, inasmuch as the uneven coal accumulation in the
sump area contained cracks and crevices and as a result created a
hazard whereby one walking over such a surface could slip and
suffer permanent disability due to a severely twisted ankle, or a
broken leg. He also opined that an injury to one's head or body
could occur as result of slipping or falling against hazardous

173

objects located in the sump area such as medal handrails, pumps,
and support beams.
Inasmuch as this testimony was not contradicted or diluted upon cross examination, I adopt it and find
that the nature of the violation herein is to be considered
significant and substantial within the purview of section 104Cd)
of the Act.
III
According to Respondent's witnesses on April 9, 1987, a
screen located above the sump area, on the highest level of the
plant, became plugged causinq coal to overflow and fall to the
sump area.
In addition a water pump had broken causing the
remaining water pumps in the circuit not to operate, thus
shutting down the entire processing plant operation. It was
further the testimony of Respondent's witnesses that from
April 9, 1987, through Apr.il 16, 1987, the date of Maloney's
inspection, the processing plant was not in operation and no one
went to work in the sump area. Further, inasmuch as the pumps
were; not in operation, there was no way to provide water pressure
to clean out the accumulation of coal in the sump area by having
it washed out.
In order to find, as argued by Petitioner, that the violation herein was caused by Respondent's unwarrantable failure, I
must find that the accumulation of coal in the sump area resulted
from Respondent's aggravated conduct which constitutes more than
ordinary negligence (Emery Mining Corp., 9 FMSHRC ~~' (Slip
op., Dec 11, 1987)). Petitioner, in its brief, argues that the
coal accumulation in the sump area was ultimately caused by and
not·corrected due to Respondent's "lack of reasonabla care." I
conclude that although Respondent's actions herein might constitute "lack of reasonable care," they do not reach the level of
aggravated conduct and thus can not be characterized as being
encompassed in the term "unwarrantable failure" (Emery Mining
corp. supra). Moreover, Petitioner's augment is based upon testimony from Earl Read, who was Respondent's Plant Foreman in the
time period in issue, which tends to indicate tha~ Respondent had
previously had problems with the secco screen (Tr. 207-208).
Petitioner also cited Read's statement of June 16, 1987, and his
testimony which tends to indicate that "the Company" and Read's
supervisor, Guy Schippia, were not willing to replace screens and
pumps. However, both Duren and Read testified that from April 9,
to April 16, they were waiting for pump parts that had been
ordered. This belies a finding that Respondent's action was
"4ggravated conduct."
Further , since the plant was not in operation between April
9 and April 16, and no one went down to the sump area in that
time period, I find that it was not "aggravated condu~t" for

174

Respondent to have opted to wait for the plant's returned operation in order to clean out the area with high pressure water
which is the customary method of cleaning out the sump area.

IV
In assessing a civil penalty in this matter, I have carefully
considered the criteria set forth in section llOCi) of the Federal
Mine Safety and Health Act of 1977. The Parties have stipulated
to the Respondent's history of previous violations, size of its'
business, and the effect of a penalty assessed on its ability to
continue in business. I adopt the Parties' stipulations.
The remaining statutory factors are in issue. Based on the
testimony of Duren CTr. 147-148) that Respondent had problems
with the pump system prior to April 9, and Read's testimony that
Respondent previously had problems with the screen, I find
Respondent negligent to a moderate degree in that it had not,
prior to April 9, fixed the portion of the system that caused the
spillage in the sump area. Also, Respondent was negligent in a
less than moderate degree in allowing the coal accumulation to
remain from April 9 to April 16.
I find that until the abatement of the citation was commenced, there is no evidence that any of Respondent's employees
actually entered the sump area where the coal had accumulated.
Indeed, the processing plant was not in operation between April 1
and April 16, 1987. It was the testimony of Read, in essence,
that because the plant was not in operation then there would not
have been any reason for any employee to go to the sump area.
Also, I note that although there was an accumulation of coal ~
feet high beside the stairway in the southeast corner of the sump
area, there was no such accumulation or blockage by the stairway
at the northwest corner, which is the one closest to the area on
the floor above where the tools were kept.
As such, I find that
the gravity of the violation herein was low.
The condition giving rise to the violation herein was
initially observed by Maloney on April 16, 1987. At that time,
he proposed to Respondent that the condition should be abated by
April 20, and according to Maloney's testimony Respondent did not
object. When Maloney returned on April 20, the accumulation of
coal was still in evidence. Maloney then issued a withdrawal
order predicated upon Respondent's failure to abate. This order
was terminated on April 27, 1987, when the original condition
giving rise to the violation was abated. In mitigation, Duren
testified that subsequent to Maloney'~ inspection on April 16,
Respondent's wo~k force was taken off the pit area and sent to
the plant to repair the screen and pump and clean up the accumulation of coal in the sump area. According to Duren the pump was
repaired on April 16, and according John Sulltrop, Respondent's
safety director at that time, the plant was in operational

175

condition by quitting time at 3:30 p.m. on April 14. However,
Respondent's workers, with one exception, refused to work overtime to clean. the sump area. The one worker who remainad, worked
with Read and Sulltrop until 7:00 p.m. to flush out the system.
In addition, according Respondent's President Michael Sinicropi,
some coal was run through the system from the yard on April 17,
with the intention of cleaning up the sump area on Monday morning
April 20. However, according to Sinicropi, Respondent's employees
were on strike Monday morning and Respondent needed some time to
clarify its legal position whether it could hire nonunion personnel to clean the sump area. Subsequently, on April 20, Respondent
contacted two nonunion employees who arrived at the mine Tuesday
morning April 21, and cleaned out the sump area. Taking into
account all of the above circumstances, as established by the
uhcontradicted testimony of Respondent's witnesses, I find that
Respondent acted in good faith in abating the violation herein.
Taking into account all the statqtory factors discussed
above, especially Respondent good faith and low level gravity of
the violation herein, I conclude that a civil penalty of $200 is
appropriate.
ORDER
It is ORDER that Respondent pay the sum of $200, within 30
days of this Decision, as a civil penalty for the violation found
herein.

A~
Avram Weisberger
Administrative Law Judge

Distribution:
Charles W. Mangum, Esq., Office of the Solicitor, U. s. Department of Labor, Room 2106, 911 Walnut Street, Kansas City, MO
64106 (Certified Mail)
N. William Phillips, Esq., Phillips & Spencer, 103 North Market,
Box 69, Milan, MO 63556 (Certified Mail>
dcp

176

FEDERAL MIME SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

91988
:

CIVIL PENALTY PROCEEDINGS

:

Docket No. KENT 87-34
A.C. No. 15-13469-03580

.

v.

:
GREEN RIVER COAL COMPANY, INC., :
Respondent

Docket No. KENT 86-143
A.C. No. 15-13469-03567

. Green River No. 9 Mine
CONTEST PROCEEDINGS

GREEN RIVER COAL COMPANY, INC.,
Contestant

Docket No. KENT 86-150-R
Citation No. 2216772; 8/20/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

:

Docket No. KENT 86-151-R
Citation No. 2216773; 8/20/86
Green River No. 9 Mine

DECISION
Appearances:

Before:

Flem Gordon, Esq., Gordon and Gordon, P.S.C.,
Owensboro, Kentucky for Green River Coal Company,
Inc.;
Mary Sue Ray, Esq., Office of the Solicitor, U. S.
Department of Labor, Nashville, Tennessee for the
Secretary of Labor.

Judge Melick

These consolidated cases are before me under section 105(d)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. §
801 et. seq., the "Act", to challenge citations and withdrawal
orders issued to Green River Coal Company, Inc. (Green River) by
the Secretary of Labor and for review of civil penalties proposed
by the Secretary for the violations alleged therein.
Citation No. 2216776, issued pursuant to section 104Ca) of
the Act, charges a violation of the standard at 30 C.F.R. §
75.200 and alleges as follows:
The roof in the No. 1 entry cut-through at Spad No.
3600 was not supported and persons had been traveling
through this area. This citation is issued as part of
a 107(a) order therefore no abatement time is needed.

The cited standard provides in relevant part that "the roof
and ribs of all active underground roadways, travelways, and
working places shall.be supported or otherwise controlled
adequately to protect persons from falls of the roof or ribs".
Inspector James Franks of the Federal Mine Safety and Health
Administration CMSHA) was performing an inspection at the No. 9
Mine on August 26, 1986, with this colleague,· Inspector Larry
Cunningham, when he discovered in the intake escapeway to the
No. 1 Unit an area of unsupported roof in a cut-through. The
cut-through area, was 10-feet wide and 15 to 18 feet long and was
totally without roof support. Franks opined that when coal had
been loaded-out from the subject area the scoop or loader had
pushed piles up to the sides creating a hill across the entry.
There were machine tracks on top of the pile and it was "well
worn, not a one-shot deal". Based on this evidence Franks opined
that miners had been regularly using the cited area as a
passageway. Franks also thought there was a "strong possibility"
that pumpers had been in area because there was water in the
cut-through. Bill Blaylock, the union representative at the
scene, also told Franks that the cut-through had been completed
for more than a week and "had been reported".
Franks also testified that there was an 18 inch streamer
hanging from the roof at one end of the cut-through signifying
that the area was "dangered off" but the.re was no such warning on
the other end of the cut-through. According to Franks the cited
area could properly have been "dangered off" in accordance with
the roof control plan thereby avoiding a violation of the cited
standard, however Franks opined that in order to do so a streamer
must be suspended from both ends 0£ the dangerous unsupported
area (Government Exhibit 4 page 4 paragraph 12). Franks
explained that if only one end of the unsupported danger area is
"dangered off" with a streamer then persons approaching from the
opposite side would not be adequately warned. Franks also
testifieq that it had been MSHA's practice for at least 15 years
to require both sides of such an area to be "dangered off".
Within this framework of undisputed evidence it is clear
that there was~a violation of the cited standard and that the
violation was "significant and substantial" and serious.
Secretary v. Mathies Coal Co., 6 FMSHRC 1 (1984). In summary,
the evidence shows that a significant area of unsupported roof
existed in a cut-through area some 15 to 18 feet long. It is
undisputed that miners were passing beneath this unsupported roof
in' spite of the placement of an 18 inch streamer signifying a
dangered-off area. The violation was further aggra~ated by the
fact that the cited area was used as an escapeway and that the
roof in the area had a history of instability and falls.
Indeed,

178

according to Franks there were several roof falls on the same
unit on the very day of his inspection. I find that such an
unsupported area of roof in a mine having a recent history of
roof falls and with miners continuing to travel beneath that roof
under the circumstances constituted a "significant and
substantial" and serious violation. Mathies Coal Co., Supra.
The fact that one entrance to the ~cut-through" could be
entered without warning that it was "dangered-off" also supports a
finding of operator negligence. In addition, the fact that miners
had been traveling beneath the unsupported roof in apparent
disregard of the existing warning streamer shows a lack of
supervision, training and/or discipline.
See Secretary v. A. H.
Smith Stone Co., 5 FMSHRC 13 (1983). For this additional reason I
find that the violation was the result of operator negligence.
Citation No. 2216493 issued on May 2, 1986, pursuant to section
104{d)(l) of the Actl/ alleges a "siqnificant and substantial"
violation of the standard at 30 C.F.R. § 75.200 and charges as
follows:
~/Section 104(d){l) of the Act provides as follows:

If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the
conditions created by such violation do not cause imminent
danger, such violation is of such nature as could
significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused by an
unwarrantable failure of such operator to comply with such
mandatory health or safety standards, he shall include
such finding in any citation given to the operator under
this Act. If, during the same inspection or any
subsequent inspection of such mine within 90 days after
the issuance of such citation, an authorized
representative of the Secretary finds another violation of
any mandatory health or safety standard and finds such
violation to be also caused by an unw~rantable failure of
such operator to so comply, he shall forthwith issue an
order requiring the operator to 'cause all persons in the
area affected by such violation, except those persons in
the area affected by such violation, except those persons
referred to in subsection {c) to be withdrawn from, and to
be prohibited from entering, such area until an authorized
representative of the Secretary determines that such
violation has been abated.

179

There is a violation of the roof control plan dated
November 27, 1985, in that timbering on the No. 5 unit in
the intake is 1,330 feet outby the unit belt tail and in
the return it is 91U feet outby the belt tail. The plan
requires timbering to be within 250 feet to the
corresponding location of the tail piece (page 14).
Respondent does not dispute that t~e intake and return were not
timbered as alleged in the citation but initially maintained that
the roof control plan in effect at the time the citation was issued
did not require timbering of the intake and return entries.
Additional evidentiary development was permitted post-hearing by way
of depositions and, at continued proceedings on January 20, 1988,
the Respondent withdrew its defense and admitted the violation as
alleged.
It is undisputed that the violative conditions had existed for
more than two weeks and that the cited entries were subject to
mandatory weekly inpections by the mine operator. The operator has
withdrawn its defense and now presents no excuse or justification
for its failure to have provided required timbering in more than
3,000 feet of the mine in direct contravention of the specific
provisions of its own roof control plan. Under the circumstances I
find the violation was the result of an inexcusable omission or
failure to act of an aggravated nature and that it was therefore due
to the "unwarrantable failure" of the operator to comply. See Emery
Mining Corporation v. Secretary 9 FMSHRC
, Docket No. WEST
86-35-R (December 11, 1987}.
It is undisputed that a roof fall in the cited area could
interrupt the ventilation at the working faces and cause a methane
buildup. With the relatively high methane emissions at this mine
(more than 1 million cubic feet every 24 hours) it would be
reasonably likely to expect reasonably serious injuries to the
underground miners. Furthermore the intake was also one of the mine
escapeways and a roof fall resulting from the untimbered roof could
re~sonably be expected to prevent this intended use with fatal
consequences. The violation was accordingly serious and
"significant and substantial". Mathies Coal Co., Supra.
Section 104(d)(l) Order No. 2216772, as amended, alleges a
"significant and substantial" violation of the standard at 30 C.F.R.
§ 75.316 and charges as follows:
The intake air course for the No. 3 unit was not separated
from the return air course of the No. 7 unit with

180

permanent stoppings ·cthe brattice had been knocked out at
this location) at Spad No. 6159 in the main north-west
entry.
In the amended order the Secretary alleges that these facts
constitute a violation of the operator's ventilation plan under 30
C.F.R. § 75.316. In particular the Secretary maintains that the
operator violated paragraph A, page two~ of the ventilation plan
which reads as follows:
Permanent stopping- (concrete blocks, dry stacked and
sealed on pressure side or sealed and held in place with
mortar and/or block bond or equivalent shall be erected
between the intake and return air courses in entries and
shall be maintained to and including the third connecting
cross cut outby the faces of the entries on the return
side and shall be maintained to the unit tailpiece on the
intake side. Mandoors shall be 'constructed of metal.
Metal brattices may be used in face area).
MSHA Inspector James Franks testified that during a spot
inspection on August 20, 1986, several miners complained that the
operator was knocking out brattices and thereby affecting the intake
air. Investigating the complaint, Franks walked the intake air
course to the No. 3 unit and, near Spad 6159, observed that brattice
had indeed been knocked out. According to Franks, the cited
condition could short circuit the intake air for the No. 3 unit and
the return air from the No. 7 unit could contaminate the No. 3 unit.
Fire and smoke on the No. 7 unit would proceed to the No. 3 unit if
there were lower air pressure in the No. 3 unit.
In addition, Franks observed that the relatively high methane
concentration that existed in the No. 3 unit might not be properly
diluted and removed because of the cited condition. He observed
that the No. 3 unit had a more serious history of methane. Franks
further observed that, depending on the resistance of the air, there
was a reasonable likelihood of an accident leading to ~erious
injuries e.g. suffocation from smoke or a methane explosion or
ignition. There was a history of ignitions and· one mine fire at the
No. 9 mine. Five or six men were performing repair/maintenance wor~
on the No. 3 unit when the order was issued.
Franks also thought that the violation was result of high
operator negligence. The brattice had admittedly been knocked out
intentionally for the purpose of creating a supply road after the
regular supply road had become impassible because of water and mud.
Grover Fischbeck, the Green River Safety Supervisor,
acknowledged that the permanent stopping blocks had been knocked out
at Spad 6159 and only a curtain remained. According to Fischbeck

181

the supply road was impassible and it was therefore necessary to
carry supplies through the No. 3 intake.
Within this framework of evidence it is clear that this
violation is also proven as charged and that it was "significant and
substantial" and serious. Mathies Coal Co., supra~ Secretary v.
Monterey Coal Company, 7 FMSHRC 996 (1985). Even assuming,
arguendo, that management had initially_ intended for the stoppings
to have been knocked-out only between shifts, it is apparent from
the evidence that the condition renained while miners were working
on the unit, contrary to that alleged intent. In addition, because
the violative condition was intentionally created by management and
not corrected before miners were exposed to the dangers, the
violation was the result of inexcusable aggravated conduct
constituting more than ordinary negligence and was therefore due to
"unwarrantable failure". Emery Mining Corporation, Supra.
Order No. 2216773, as amended, also issued pursuant to section
104Cd>Cl> of the Act, also alleges a violation of the ventilation
plan (Exhibit 7 page 2 paragraph A) under 30 C.F.R. § 75.316 and
charges that "[t]he intake air course was not separated from the
return air course with permanent stoppings. Brattice had been
knocked-out) on the No. 7 unit 007 main north entries at Spad No.
6509."
It is again undisputed that the permanent stopping had been
knocked out at Spad 6509 as alleged. According to Inspector Franks
there was no measurable movement of air at the last open crosscut in
the No. 7 unit. There was also one percent methane at the face area
and the unit was continuing to produce coal in the presence of
Robert Carter, the face boss. Franks observed that with the
ventilation short-circuited, methane concentrations could reasonably
be expected to build-up with the associated risk of fire or
explosion. According to Franks there was a greater likelihood for
the short circuit to occur on the No. 7 unit than on the No. 3 unit
although it was quite possible for the No. 3 unit to be contaminated
because o~ air being short-circuited into the No. 3 unit. In regard
to gravity and negligence both Franks and Fischbeck relied upon
their testimony on these issues provided with respect to Order No.
2216772. Under the circumstances I similarly find that the
violation herein was "significant and substantial", serious and due
to the "unwarrantable failure" and high negligence of the operator.
In determining the appropriate civil penalties to be assessed I
have also considered that.the violative conditions in these cases
were abated in accordance with the Secretary's directions, that the
operator has a significant history of violations and that it is of
moderate size.

182

ORDER
Green.River Coal Company, Inc., is directed to pay the
following civil penalties within 30 days of the date of this
decision: Docket No. KENT 86-143: Citation No. 2216493 - $750;
Docket No. KENT 87-34: Citation No. 2216776 - $400; Order No.
2216772 - $500; and Order No. 2216773 - $400.
he Contest
Proceedings Docket Nos. KENT 86-150-R and KENT 8 -151-R are d nied
and dismissed.

Distribution:
Mary Sue Ray, Esq., Office of the Solicit , U. s. epartment of
Labor, 280 u. S. Courthouse, 801 Broadway, Nashville, TN 37203
{Certified Mail)
Flem Gordon, Esq., Gordon & Gordon, P.S.C. 1500 Frederica Street,
P. 0. Box 390, Owensboro, KY 42302 {Certified Mail)
npt

183

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE.
FALLS CHURCH, VIRGINIA 22041

FEB 10 1988
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

. CIVIL PENALTY PROCEEDING
:

Docket-No. CENT 87-54
A.C. No. 41-02803-03527

v.
Palafox Mine
FARCO MINING COMPANY,
Respondent
DECISION
Appearances:

V. Denise Howard, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for
Petitioner;
Arturo Volpe, Esq., Wilson, Volpe, Freed & Hansen,
Laredo, Texas, for Respondent.

Before: Judge Melick
This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to section 105(d) of the
Federal Mine Safety and Health Act'of 1977, 30 u.s.c. § 801 et.
seq. the "Act," chargiz:ig Farco Mining Company CFarco) with three
violations of regulatory standards.~/
The general issues before me are whether Farco violated the
cited regulatory standards and, if so, whether those violations
were of such a nature as could significantly and substantially
contribute to th~ cause and effect of a mine safety or health
hazard, i.e. whether the violations were "significant and
substantial". If violations are found, it will also be necessary
to determine the appropriate civil penalty to be assessed in
accordance with section llOCi> of the Act.

1/ At hearing the Secretary moved to withdraw and vacate
Citation No. 2839107 for the reason that he was satisfied upon
further investigation that the deceased miner had in fact
received the training required under 30 C.F.R. § 48.27(a) and
accordingly he now believed there was no violation of the
standard. The motion was granted at hearing and the citation
accordingly vacated.

184

The facts surrounding the death of Pedro Leija at Farco's
Palafox Mine on October 4, 1986, are set forth in the
investigative report authored by Theodore Caughman a senior
special investigator for the Federal Mine Safety and Health
Administration CMSHA). The report was admitted into evidence
without objection (Exhibit R-2> and states in relevant part as
follows:
On Saturday, October 4, 1986, a crew of men consisting
of two utilitymen, one laborer, one welder, and a
preparation plant operator, arrived at the mine to
perform maintenance work on components related to the
preparation plant facility. The crew was under the
supervision of Perfecto Cervera foreman. After the
foreman assigned duties, he went to the substation and
locked out the power providing power to the raw coal
storage bin crusher facility. Maintenance work to be
performed this day consisted of changing the main
hydraulic pump on the Stamler Belt Feeder Conveyor,
replacing and/or repairing flights in the conveyor of
the Stamler and replacing or installing picks (bits) on
the crusher roller. Also, a number of conveyor belt
idler rollers were to be replaced in the raw coal
overland feeder belt that removed the coal after it had
been run through the crusher. These activities
continued until about 3:00 p.m., when Cervera checked
on the progress of the work being performed. Arturo
Valdez, utility, and Pedro Leija, laborer and victim,
had just completed installing all the available picks
(bits) at the site on the breaker roller, the hydraulic
pump had been repaired, and the belt idler rollers had
been replaced. Arturo Valdez, welder, and Danny Munoz,
preparation plant operator, were in the process of
installing a missing flight in the chain conveyor which
transports the coal from the raw coal storage bin to
the crusher roller. Perfecto told Valdez he could go
home, and Valdez left. Perfecto instructed Leija to
gather up ~he tools they had been using, clean them and
put them in the tool box. He then told Munoz and
Lozano that he was going to restore the power to the
Stamler so the conveyor could be operated to see if
additional flights needed to be replaced or if any
others were missing. He then went to the substation
and restored power to the Stamler. On his way back, he
stopped at the warehouse and picked up two buckets of
picks (bits) for the crusher roller since all the spare
ones at the crusher had been installed.
He returned
to the raw coal storage bin crusher facility, set the
two buckets of bits in the area where they were
normally stored, and told Lozano and Munoz that the

185

power had been restored. He also told them that he and
Jose Luis Aguilar, utilityman who had been cleaning
surface areas, were going to the clear water pond to
prime the clear water pump so water would be available
when the preparation plant was put in operation. At
this time Leija, victim, was about 125 feet away, near
the tool box, cleaning the tools he had gathered.
Lozano and Munoz were working on the flights, and
Cervera and Aguilar traveled to the clear water pond.
After arriving at the pond, Cervera sent Aguilar to
obtain a bucket to fill with water so the pump could be
primed. Aguilar traveled by foot to the tool box area,
where Leija had been working, got a bucket and walked
back toward the clear water pump. When he was at the
tool box area he did not observe Leija, although he did
see the tools he had been cleaning still in the bucket
of cleaning solvent. Meanwhile, Munoz and Lozano had
finished installing the flight they had been working on
and Lozano started walking around the coal storage bin
to engage the hydraulic controls so the conveyor chain
could be rotated and Munoz energized the Stamler
crusher electrical system. As the machinery started,
Lozano looked up toward the crusher assembly and saw
Leija being pulled into the crusher. Lozano yelled at
Munoz to shut off the machinery. Munoz ran around the
end of the crusher to where Lozano was, found out Leija
was in the crusher, and using the emergency stop switch
on the raw coal belt conveyor that transports the coal
from the crusher, stopped the machine. Help was
summoned and Leija was pronounced dead at the scene by
the Webb County Coroner. The body was removed from the
crusher assembly by the Laredo Fire Department
Paramedics and transported to Jackson Funeral Home in
Laredo, Texas.
As a result of its investigation, MSHA issued several
citations under section 104(a) of the Act, two of which remain at
issue. Citation No. 2830087 alleges a "significant and
substantial" violation of the standard at 30 C.F.R. § 77.1607(bb)
and charges as follows:
The entire length of the chain conveyor of the Stamler
coal cracker was not visible from the starting switch
that was used and a positive audible or visible warning
system was not installed and operated to warn persons
that the conveyor was to be started. This violation
observed during the investigation of a fatal accident
which occurred on October 4, 1986.

186

The cited standard provides in relevant part that "[w]hen
the entire length of the conveyor is not visible from the
starting switch, a positive audible or visible warning system
shall be installed and operated to warn persons that the conveyor
will be started".
Farce maintains that the cited standard is not applicable to
the facts herein because the "Stamler Belt Feeder - Conveyor" was
not a "conveyor" nor was it "loading and haulage equipment"
to which, it argues, the cited standard is limited, citing the
caption to the subheading to section 77.1607, i.e. "Loading and
Haulage Equipment: Operation". The term "conveyor" is defined
in A Dictionary 0£ Mining, Minerals, and Related Terms, u. s.
Department of Interior (1968) as "[a] mechanical contrivance
generally electrically driven, which extends from a receiving
point to a discharge point and conveys, transports, or transfers
materials between those points." The term "conveyor-type feeder"
is defined therein as "[a]ny conveyor, such as apron, belt,
chain, flight, pan, oscillating, screw, or vibrating, adapted for
feeder service."
The machine here at issue is labeled "Stamler Belt FeederConveyor" and incorporates, by the Respondent's own evidence, a
3-speed conveyor (Exhibit R-4). It is also undisputed that the
machine functions as a conveyor in that it has flights which drag
coal from a bin through the crusher. Since the equipment is
labeled by its manufacturer to be a conveyor and performs the
functions of a conveyor one may reasonably infer that it is a
conveyor.
Further, even assuming, arguendo, that the cited equipment
must come within the scope of the subtitle "Loading and Haulage
Equipment" it is clear that it performs such functions. The term
"haulage" is defined as the "drawing or conveying, in cars or
otherwise, or movement of men, supplies, ore and waste, both
underground and on the surface." A Dictionary of Mining Mineral
and Related Terms, supra. It is not disputed that there is a bin
or hopper mounted on the machinery into which coal is loaded.
The coal is then drawn or conveyed to the crusher by the conveyor.
The coal is crushed and then further conveyed to a storage area.
Within this framework of evidence it may reasonably be inferred
that the cited equipment performs a haulage function within the
meaning of the subtitle "Loading and Haulage Equipment:
·
Operation". Farce's argument that the cited equipment was-.not
therefore haulage equipment is accorQingly rejected.
Farco further argues that the cited equipment was purchased
in full compliance with "Federal and State legislation" and
therefore presumably it should not be responsible for any
violation of Federal law. Even if this were true however the

187

evidence shows that followihg its purchase it was modifiedlby
the installation of a large bin over the hopper area, thereby
obstructing the view from the start-stop switch to the area of
the breaker roller. The contention accordingly has no merit.
With regard to the specific violation charged herein, it is
undisputed that the cited crusher-conveyor was not equipped with
an audible or visible warning system. The evidence also shows
that the coal crusher-conveyor at issue was activated by a
start-stop switch from which the crusher roller upon which the
deceased in this case was working could not be seen (Exhibit R-2,
p.3, Tr. 40 and 69). Accordingly the violation is proven as
charged.
The failure to have complied with this regulatory standard
was clearly a causative factor in the death of Mr. Leija. It may
reasonably be inferred therefore that the violation was serious
and "significant and substantial". Secretary v. Mathies Coal Co.
6 FMSHRC 1 (1974). The violation was also the result of operator
negligence. By having a large bin erected (thereby obstructing
sight between the on-off switch and crusher) on equipment known
by 'Farce to meet Federal safety standards, Farce should have been
on notice of potential safety violations and of this violation in
particular.
Citation No. 2839108 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 77.404(c) and charges
that "the Stamler Coal crusher was not blocked against movement
while repairs were performed, which resulted in fatal injuries to
employee Pedro Leija on October 4, 1986."
The cited standard provides that "[r]epairs or maintenance
shall not be performed on machinery until the power is off and
the machinery is blocked against motion, except where machinery
motion is necessary to make adjustments." It is not disputed
that the cited machinery was not blocked against motion.
Farco maintains however that the deceased was perfo.rming an
unauthorized task at the time of his death and should ncit have
been working on the Stamler crusher when power was engaged. It
concedes that motion of the Stamler is not necessary during
replacement of the picks but maintains that that task had already
been completed and the deceased was directed to work elsewhere
before the next maintenance procedure, repair of the flights, was
begun. The Secretary does not dispute that motion is necessary
during repair of the flights and that the exception provided in
the cited standard would apply to that specific procedure.
It is undisputed that the deceased and utilityman Arturo
Valdez began replacing bits on the crusher roller at around 2:30
on the afternoon of October 4th. At around 3:00 that afternoon

188

they had completed installing the bits that were available at the
crusher. Foreman Perfecto Cervera then told Valdez that he was
free to leave and told the deceased to gather up his tools,
clean them and put them away. Cervera then restored power to the
Stamler, apparently to permit the next repair process to begin,
and obtained two buckets of bits from the warehouse. Cervera
left these buckets at the Stamler work platform where they were
ordinarily kept.
Following the accident it appeared that two bits were
missing from the buckets, one having been installed on the
crusher roller and another having been found on the floor below
along with the tools necessary to change the bits. It may
reasonably be inferred from this evidence that the deceased had
returned to the Stamler unit without specific direction from his
foreman to replace additional bits. Thus it is apparent that
maintenance work was being performed by the deceased while power
was engaged and the machinery was not blocked against motion--and
motion was not necessary to the specific task he was performing
i.e. the replacement of bits. While the credible evidence shows
that Foreman Cervera had directed the deceased to perform other
tasks and the work of changing bits may have been contrary to the
deceased's instructions from his foreman, the law is
well-established that an operator is liable for violations of the
Act committed by its employees even if it is totally without
fault. Thus on the issue of whether a violation existed, it is
immaterial whether or not Parco officials knew that the deceased
was replacing bits at a time when the power to the Stamler unit
waa not cut-off and when the machinery was not blocked against
mocion. Sewell Coal Company v. FMSHRC, 686 F.2d 1066 (4th Ci~.
1982); Alabama By-Products Co. v. FMSHRC 666 F.2d 890 (5th Cir.
1982); Secretary v. Asarco Inc., 8 FMSHRC 1632 (1986); El Paso
Rock Quarries, Inc. 3 FMSHRC 35 (1981). Thus the violation is
proven as charged. In light of the fatality it may reasonably be
inferred that the violation was also serious and "significant and
substantial". Mathies Coal Co., supra.
However since the credible evidence demonstrates that
foreman Cervera directed the deceased to perform work other than
changing bits on the crusher roller after 3:00 p.m. and that he
was unaware that the deceased had returned to work on this unit,
Parco is chargeable with but little negligence in regard to this
violation.
In determining the appropriate civil penalties in
this case I have also considered that the mine operator is
relatively small in size and that it has a moderate history of
violations.
It appears that the instant violations were abated
in full compliance with the Secretary's directions. Under the
circumstances I find that the following civil penalties are
appropriate: Citation No. 2830087, $1,000; Citation No. 2839108,
$50.

189

ORDER
The Farce Mining Company is hereby directe
penalties of $1,050 within 30 days of the
Citation No. 2839107 is hereby vacat

Gary
Admi
(703

to pay civil
this decision.

Judge

Distribution:
V. Denise Howard, Esq., Office of the
licitor, U.S. Department
of Labor, 525 South Griffin Street, Su J e 501, Dallas, TX 75202
{Certified Mail)
Arturo Volpe, Esq., Wilson, Volpe, Freed & Hansen, Farco Mining
Company,_ 600 San Bernardo Ave., LNB Plaza Tower, 8th Floor, P.O.
Box 1260, Laredo, TX 78042-1260
npt

190

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

FEB 12 1988

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-15
A.C. No. 05-00300-03525

v.

L.S. Wood No. 3 Mine

MID-CONTINENT RESOURCES, INC.,:
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., Esq., Delaney & Balcomb,
Glenwood Springs, Colorado,
for Respondent.

Before:

Judge Lasher

This matter was initiated by the filing of a proposal for
penalty by the Secretary of Labor under the authority of Section
llO(a) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. Section 801 et seq. Cl982)Cherein the Act).
Subsequent to
the hearing the presiding Administrative Law Judge, John A.
Carlson, passed away and this matter is before me for decision.
Procedural Background
Petitioner originally sought assessment of a penalty
($800.00) for an alleged violation of 30 C.F.R. § 75.200 which is
described in the subject Section 104Cd)(l) Citation No. 2213098,
issued June 29, 1984, as follows:
"Mining of coal in the reactivation of 2nd South and a
portion of the bleeder has been in progress on a continual
basis, for at least 45 days. The mining in this area of
bleeder the mine was not performed under an approved roof
control plan. A reply to a letter; dated March 29, 1984
to the operator, to clarify 2 items of the proposed roof
control plan was not in receipt."
The alleged violation was designated "Significant and
Substantial" on the face of the Citation.
The pertinent regulation (75.200) provides:

191

"Each operator shall undertake to carry out on a continuing
basis a program to improve the roof control system of each
coal mine and the means and measures to accomplish such
system. The roof and ribs of all active underground roadways, travelways, and working places shall be supported or
otherwise controlled adequately to protect persons from
falls of the roof or ribs. A roof control plan and revisions thereof suitable to the roof conditions and mining
system of each coal mine and approved by the Secretary
shall be adopted and set out in printed form on or before
May 29, 1970. The plan shall show the type of support and
spacing approved by the Secretary. Such plan shall be reviewed periodically, at least every 6 months by the Secretary, taking into consideration any falls of roof or ribs
or inadequacy of support of roof or ribs. No person shall
proceed beyond the last permanent support unless adequate
temporary support is provided or unless such temporary
support is not required under the approved roof control
plan and the absence of such support will not pose a hazard
to the miners. A copy of the plan shall be furnished to
the Secretary or his authorized representative and shall
be available to the miners and their representatives."
(emphasis added)
I infer from the underscored portions that the "review"
contemplated is not casual since "falls" and "inadequacy of
support of roof or ribs" are required to be considered.
Such
would seem to mandate an inspection of the mine as a prerequisite
to the review.
Citation No. 2213098 in its original form was issued by MSHA
Coal Mine Inspector Larry W. Ramey during an inspection of
Respondent's L.S. No. 3 Wood mine at 8:15 a.m. on June 29, 1984.
Respondent at that time was engaged in mining coal CT. 43). The
time established for abatement was 7:00 a.m. on July 2, 1984.
MSHA Insp~ctor Louis Villegos, at 11:10 a.m. on June 29,
1984, extended compliance time to 12 noon on July 3, 1984, with
this "Justification for Action":
"Contact with the Roof Control Office in Denver, Colorado
has been made by the operator via telephone. This extension will allow for delivery and approval of the proposed roof control plan." (emphasis added).
On July 10, 1984, at 1:35 p.m., Inspector Ramey again extended compliance time-- to 10:00 a.m. on July 12, 1984 - with
the justification:
"(75.200) The operator has submitted a roof control plan
to Denver, Colorado for approval. Therefore this extension

192

is granted the operator until Denver approves the roof
control plan and the plan is delivered."
At 3:00 p.m. on July 10, 1984, Inspector Ramey issued a
modification of Citation No. 2213098, which appears as Attachment
"A" to this decision. Thus, the final theory of violation
enunciated in the Citation {as finally modified) alleges a
violation of the plan approved March 25, 1982, rather than mining
without an approved roof control plan.
In apparent contradiction of the modified theory of
violation, on July 12, 1984, Inspector Ramey once more extended
abatement time- to July 19, 1984-- stating:
"The operator has submitted a roof control plan to the
District Office in Denver, Colorado for approval. Upon
contact with Denver by telephone it was learned that the
plan was still under review. Therefore this extension
is granted the operator until Denver approves the roof
control plan, and the plan is delivered." (emphasis added)
On July 19 Inspector Ramey issued a final extension to July
26, 1984 with this justification:
"The operator has submitted a roof control plan to the
District Office in Denver, Colorado for approval. The
District Off ice is still in the process of reviewing-the
submitted plan. Therefore more time is granted to the
operator until Denver approves the roof control plan and
the plan is delivered." {emphasis supplied)
On July 31, 1984, the Citation was "Terminated" by Inspector
Villegos with the notation that "The Roof Control Plan submitted
by the operator appears adequate and has been approved."
General Findings
(1) The Respondent is an underground coal mine operator
with a history of 56 violations during the 2-year period
preceding the issuance of the subject citation on June 29, 1984.
The alleged violation was "abated within a reasonable time"
according to Petitioner's Narrative Findings for a Special
Assessment" and I infer therefrom that Respondent demonstrated
good faith in attempting to achieve rapid compliance after
notification of the alleged violation.
(2) Production at the mine was shut down in December, 1982
CT. 109); the mine was down all of calendar year 1983 into early
1984 {T. 145). Mining or preparation for mining began in April,
1984 and was in progress at least by April 30, 1984 (Ex. R-33).
(3)
In March, 1984, Respondent, at MSHA's suggestion,
requested that the previously approved roof control plan be

193

"reinstituted". CT. 153-154, Ex. P-2) to allow secondary or
pillar mining in the 2-South section and bleeder entries CT.
146-148; Ex. R-6). This area was considered "dangerous" to mine
in by MSHA officials CT. 88).
(4)
The last time a roof control plan for the mine had been
reviewed and (even though the mine had been shut down for some
five months) reapproved by MSHA was on May 4, 1983 (Ex. R-4).
(5)
The pertinent May 4, 1983 roof control plan specifically addressed pillar extraction in Par. 2.12 and the
accompanying diagrams. Par. 2.12 thereof provides:
"Special roof-control precautions are mandatory during
pillar-extraction operations and when bottom coal is taken
as part of the pillar-extraction operation.
These requirements are best shown graphically and are included in this
roof-control plan as Figure 2.1" ~/
6. (a)
During the hearing, Respondent's Vice President of
Mine Operations, M.J. Turnipseed gave this explanation of
paragraph 2.12:
"Q. Well paragraph 2.12 ..•
A. Yes, this refers to when bottom coal was taken as part
of the pillar extraction.
Q. All right.
And that is limited context in itself?
There have to be the 2 conditions present?
A. They have to have the bottom coal to extract and you
have to be in pillars.

1/ Paragraph 2.12 of the 1982 plan is identical in all material
iespects other than referring to "figure 2.1 through 2.2" in the
last sentence, to wit:
"Special roof-control precautions are mandatory during
pillar-extraction operations and when bottom coal is
taken as part of the pillar-extraction operation. These
requirements are best shown graphically and are included
in this roof-control plan as Figure 2.1 through Figure
2. 2."
Comparison of the 2 plans also reveals that there are no
other material differences in them (See T. 100, 152).

Q. All right. Is there anything in the narrative about
pillaring per se?

A. Not the exact sequence.
Q. There is some general precautions?

A. There's general precautions."

(T. 224)

6. (b) Inspector Villegas testified however, that it was not
his impression that the pillaring sequence contained in the 1982
plan (Ex. R-3) was to apply only to bottom coal and it was his
opinion that it applied to both bottom and top coal (T. 228,
229-233).

6. (c) So also, Inspector Ramey convincingly testified in
support of the opinion of Inspector Villegas:
"Q. First of all, let me ask you this. Based on your experience in coal mining and your experience as a coal mine
inspector, do you have an opinion as to whether or not
that paragraph applies only to bottom coal extraction?

A. I believe it's self explanatory. To say that these requirements are based on -- and are included in this roof
control plan is figure 2.1 through figure 2.2.
It details
in illustrations on how you will pull bottom coal back
after the top coal is pulled. As an experience, I used
to be a section foreman on a pillar section and I'm fully
aware of how you pull pillars.
Q.
And that would include pillars that are in the coal seam
that requires pulling top coal and bottom coal?
A. Yes, sir.

Q. In your history with the agency, have you ever seen the
roof control plans for pulling pillars interpreted in any
other way than the way you've just describ~d?

A. No, I have not."
(T. 234-235)
6 (d) The two inspectors who conducted the inspection, Ramey
and Villegos, used the 1982 plan in doing so and both found that
the 1982 plan (Ex. P-1) was violated; their testimony was
actually couched in the specific context of the plan approved in
1982 rathe·r than the 1983 plan (Ex. R-4); why the 1983 plan was
not used in the inspection was not shown. Thus, Villegos
testified:

195

A. The date that appears is May 4, 1983.
Q. Okay. And, that was the plan that was, at least, approved subsequent
or, apparently, approved subsequent
to the '82 plan.
Is that right?
A. Yes.
Q. Okay.

And, why would you guys be using the '82 plan?

(T. 76)

A. I have no idea.

6. (e} Inspector Villegas first testified that the
significance of Paragraph 2.12 of the plan is that "additional"
precautions are taken during the time bottom coal is removed and
that removal of bottom coal presents special problems and hazards
CT. 77-78).
6. (f} The interpretation given Paragraph 2.12 (which is
found identical in both the 1982 and 1983 plans in all respects
material herein) by Inspectors Ramey and Villegas was endorsed by
2 MSHA supervisors, Steve Miller and Lee Smith. After Mr.
Miller's attention was directed to Paragraph 2.12, this dialogue,
which I find persuasive occurred:
"Q. Will you read that to yourself and having done that,
can you tell me if it was first of all in your opinion
whether or not that paragraph applied only to bottom coal
removal or applied [sic] to pillar removal when in fact it
was not to be done in 2 layers, but only the top coal taken?
A. It's very definitely, Mr. Barkley, applies 99% to just
regular pillar mining. We--the bottom coal aspect of it
was not a--was not our primary concern here. Was not our
concern.
Let me just throw a little light in on this.
Maybe it will help a little bit."
(T. 251)
6 (g) Accordingly, the minority opinion of Mr. Turnipseed
that under 1982 plan the broad pillar mining sequence pertained
only to bottom coal CT. 224, 225) is rejected in view of the four
convincing opinions weighted against it. The record also reveals
that the majority interpretation was the one consistently applied
in enforcement over the years (T. 229-231, 235, 237, 238-239,
242-243, 246-247, 252-253, 255-257).
7. As pointed out in Petitioner's brief, there is no dispute
as to what cuts were taken in the pillars observed by the
inspectors. Two pillars had been cut in half in order to provide
access to pillars further inby (T. 45-51, 70-72). One of the two
pillars was next to a caved-in area CT. 51) and accordingly was
required lo bear an excessive amount of weight (T. 52). Based on
the persuasive testimony of the inspectors that the cuts made by
196

Mid-Continent were not in conformance with the pillar extraction
sequence of the roof control plan (T. 52-54, 72-74, 215-216).
I
find that the 1982 roof control plan (last approved on May 4,
1983) was in fact contravened as alleged in the modification to
the citation. To constitute a violation, however, this roof
control plan would have had to have been in effect when the
citation was issued.
Issues
The issue set forth in Petitioner's brief, which I do not
find dispositive, is whether on June 29, 1984, and prior thereto,
Respondent violated the "pillar removal sequence" of "the
approved roof control plan" (RCP) by cutting roadways through two
pillars, and if so, whether such violation constituted an
"unwarrantable failure" of Respondent to comply with the subject
safety standard within the meaning of such term in Section
104(d)(l) of the Act.
A preliminary but crux issue, however, is whether there
indeed was an "approved roof control plan' in effect·on June 29,
1984, which was subject to being violated by Respondent's mining
method on that date.
Findings with Respect to Existence
of Roof Control Plan
The roof control plan last in effect before the mine closed
in December, 1982, was that approved on March 25, 1982, and which
is referred to herein as the 1982 plan (Ex. P-1). As noted
elsewhere, the mine was closed throughout 1983. Nevertheless, on
May 4, 1983, MSHA, apparently routinely (T. 108, 110) reapproved
this plan for a six-month period by letter from John W. Barton,
District Manager to Respondent's Chief Engineer, Bradley J.
Bourquin.
This letter, which appears as a cover letter attached
to what is referred to herein as the 1983 plan-- Ex. R-4--states:
"The roof control plans for the subject mines have been
reviewed by MSHA personnel.
Since the plans appear adequate, they shall remain in ef f ect for another six month
period."
(emphasis added) (See Attachment "B")
This approval thus expired by its own terms on November 4,
1983, a time prior to the mines reactivation and of course, prior
to the issuance of the subject Citation. There is no evidence of
a later approval of reapproval on or about November 4, 1983, or
between November 4, 1983, and the time the Citation issued. The
record is clear that there was no approved roof control plan in
effect on June 29, 1984, when the Citation Wa$ issued (T. 85-86,
8 8) •

197

By letter dated March 22, 1984, to MSHA District Manager
John Barton, Mr. Turnipseed, requested to "reinstitute" the "last
approved" ~/ RCP, to wit:
"The L.S. Wood No. 3 Mine is being temporarily reactivated
to mine coal from the 2 South section and a portion of the
bleeder entries between No. 1 and No. 3 mine. The previous
development was done in 1968 and the area was roof-bolted
on 6 - foot centers. The area has stood well and the roof
is in good condition. Mr. Mike Stanton, Roof-Control
Specialist, MSHA, has examined the area and has knowledge
of the conditions.
Permission is requested to reinstitute the last approved
roof-control plan in all new mining and accept the previously bolted areas as they were installed. The previously bolted areas are shown on the attached map."
(Ex. R-6) <emphasis added)
This letter constitutes a recognition that the "last'
approved plan was no longer in effect.
It attaches a map showing
the area where the "new" mining was to be conducted, i.e., an
area previously developed in 1968.
Also, as will be seen subsequently, in MSHA's ultimate
written approval of this plan by letter dated July 27, 1984, a
significant-and-relevant-limitation on the method of pillar
extraction was contained.
In his reply letter of March 29, 1984, Mr. Barton raised two
questions relating generally to "outbursts" ~/ and pillar points:
"The proposed plan of reactivation of 2 South and a portion
of the bleeder entries in the subject mine has been reviewed by MSHA personnel. Before the plan can be considered
for possible approval, the following items need to be
clarified by you or your staff:

...

1. What method or methods will be taken to minimize the
possibility of outbursts during the second mining in the
bleeder entries? Please refer to 30 CFR, 75.201-2(a).

'1:1

As shown herein, the "last approved" plan was that approved
on May 4, 1983 (Ex. R-4), which was essentially identical to the
1982 RCP approved on March 25, 1982 (Ex. P-1).
11 Sections 8.1 through 8.4.7 of both the 1982 RCP (Exhs R-3 and
P-1) and the 1983 RCP (Ex. R-4) provide for outburst control.
Comparison of these provisions in the two plans reveals that they
are identical.

198

2. What method or methods will be taken to insure that
pillar points will not be formed and to insure that pillars
will not project inby the breakline? Please refer to 30 .
CFR, 75.201-2Cg). This item needs to be considered very
carefully since second mining has been done on both sides
of the bleeder entries •••• "
(emphasis supplied)
CEx. R-7)
Apparently, however, Section 8.2 of the 1982 RCP originally
provided as follows:
8.2 All mining areas which meet all of the following
criteria will be subject to this Code of Practice for Outburst Control unless specifically exempted, in writing,
by the President of Mid-Continent Resources, Inc. in
conjunction with one other Company officer.
Criteria for Outburst Control:
1) Workings in Coal Basin Seam, B-bed coal.
2) First mining of development headings utilizing continuous mining machine.
3) Workings more than 2500 in vertical depth.
According to Mr. Turnipseed, subparagraph 3 of Section 8.2
wa.s scratched out -at some indeterminate time-- and both
Respondent's Ex. 3 and Petitioner's Ex. 1 reveal this. CT. 160).
According to Turnipseed, the significance of such is that under a
"light cover" -- something less than 2000 feet of overburden-outburst problems have not been experienced, that such problems
occur only in the lower reaches in the mine, and that there was
no need to take special precautions in the area referred to by
District Manager Barton in his letter to Turnipseed dated March
29, 1984 (Ex. R-7) since such area "was not in an outburstprone area" CT. 159, 160-161).
On April 4, 1984, Turnipseed met with MSHA officials to
"clarify" the points raised in the Barton letter (T. 155,
156-158' 159).
With respect to his impression of this meeting Turnipseed
-:.estif ied:
"Q. During the course of the conversation on April the 4th
1984, with the MSHA people, did anyone indicate that you
could not do what it was you were proposing to do in terms
of pillar--portions of the bleeder return and the 2 south
entry in the L.S. #3 Mine?
A. No. In fact, there was I felt like a meeting of cooperation working out the fine details which I've just
given you.
The outstanding points that had to be met.

199

Q. Was there any indication to you--or did you just dream
up the fact that your request to have a plan reinstituted
would be approved?

A. I didn't see any problem at all.
It was done at MSHA's
suggestion and with their cooperation.
Q. They suggested that you request that it be reinstituted?

A. Yes, in writing.
Q. And they gave you no indication that it would not be
approved?

A. That's true.
Q. -- was there anything else that transpired that indicated to you that the plan had been approved?

A. I assumed that we just had an approved plan and all we
had to do like in many other cases is wait for the letter
to come through the mail. But in the meantime don't worry
about it, it's okay.
Q. Is that a frequent practice with MSHA, where there is
an approval and there is some delay and wait for the letter
to arrive saying, "yes, you're approved?"

A. That happens quite frequently after a meeting of ironing
out details, we get down to the final point, and we get an
agreement.
I carry away a set of notes much like this and
they say, "you can expect your approval letter in the mail."
Q. But no telling how long it might take to get the approval
letter?

A. Well, it's normally said that it's coming out promptly
which can be anything up to a couple of weeks many times."
(T. 163-164)
I find, however, that there was no verbal agreement
manifested by MSHA at the 4-4-84 meeting to reapproval or reinstitution of the 1982 plan although Mr. Turnipseed may have
assumed that such was the case. Thus, his notes of the meeting
did not reflect such CT. 188-190, 2~0-201), and there was no
expression of such agreement by MSHA personnel (T. 197). Also,
the parties discussed the matter further two days later on April
6, 1984 (T. 198).
When Respondent commenced production in April, 1984, it had
not received any written (required) approval letter approving the
new RCP (T. 198-199, 200-201). This has some mine safety
significance since the plan for which Respondent sought approval

200

by its letter of March 22, ·1994, was significantly different from
the 1982 plan CT. 114-115, 154).
By letter dated July 26, 1984, addressed to Barton, Mr.
Turnipseed enclosed the "revised" RCP:
"Enclosed is the revised roof control plan as per the conversation between J.A. Reeves Sr. and Mr. Bill Holgate on
July 26, 1984. The roof control plan specifically addresses
MSHA's concerns pertaining to the right-left extraction
procedures referenced in your July 20, 1984 letter.
As you will find in the new roof control plan, the extraction methods recommended by Mr. Holgate are implemented
in paragraph 2.13 and figure 2.2.
I hope these proposed
changes specifically address the concerns of MSHA.
Mid-Continent Resources appreciates MSHA's interest and will
continue to address any further issues which arise. Thank
you." ~/ (emphasis added)
The· first approval in writing~/ of the new (1983) RCP
appearing in this record is that reflected in the letter of July
27, 1984 from Barton to John Reeves, President of Respondent,
which states:
The roof control plan dated July 26, 1984, for the subject
mine has been reviewed by MSHA personnel. This plan appears
adequate for the roof conditions and system of mining being
used, and is hereby approved. However, methods of pillar
extraction depicted in Figure 2.2, pages 1 through 5, shall
only be used when existing entries and crosscuts have
heaved preventing pillar extraction as shown in Figure 2.1,
pages 1 through 5.
4/ This letter is contained in the exhibits folder aft~r Ex. R-7
without a separate Exhibit number. The second and fourth
sentences of this letter indicate inferentially that there was no
prior approval of the 1983 RCP and I so find CT. 165-166, Exs.
R-7, R-8).
5/ Written approval is required. Thus, 30 CFR 75.200-4
provides:
"The appropriate District Manager shall notify the
operator in writing of the approval of a proposed
roof control plan. If revisions are required for
approval, the changes required will be specified and
the operator will be afforded an opportunity to discuss
the revisions with the District Manager."
(emphasis added)

201

All personnel required to install roof support, in accordance with the plan, shall be trained by a qualified
supervisor designated by mine management before being made
responsible for such work. This training shall ensure that
such persons are familiar with the functions of the support
being used, proper installation procedures, and the approved roof control plan.
As required by 30 CFR, 75.200, the approved plan must be
reviewed by MSHA every six months.
Should future conditions
warrant, this plan may have to be changed.
(Ex. R-5)
Discussion
Contributing to the problem of sorting out this unusual
record is that Respondent resumed production in the mine after it
had been closed down for over a year and after the last approved
plan had expired; that MSHA resumed enforcement activity by
issuing Citations under the 1982 RCP during the same period that
MSHA and Respondent were negotiating the "reinstitution" and
reapproval of the 1982 RCP CT. 165); that the June 29, 1984,
Citation as amended issued prior to the Barton letter of July 27,
1984, approving the new RCP and the method of pillar extraction
depicted in Figure 2.2 thereof only upon the condition that such
could be used "when existing entries and crosscuts have heaved",
preventing pillar extraction as shown in Figure 2.1 .•. "; that
MSHA in its brief 6; has abandoned its theory of violation that
Respondent was operating without an approved RCP; that the two
issuing inspectors used the old 1982 RCP as their enforcement
guideline; that MSHA was aware that the mine was operating while
it was negotiating with Turnipseed the conditions and provisions
of a new ~CP, i.e., the one ultimately approved on July 27, 1984
(Ex. R-5).
It should also be mentioned that Petitioner tried --without ~ecognizable objection from Respondent --- the matter on
the basis of alternate or hypothetical CT. 19) claims of
violation, that Respondent either mined without an approved roof
control plan being in effect, or in the alternative, if a roof
control plan was in effect the pillar removal sequence provided
therein was not followed.
Such alternate pleading, if not
interposed for purposes of delay, harassment, etc., is properly
recognized in Commission proceedings. See Commission Rule 1 (b)

6/ Immediately following the close.of the evidentiary record,
both parties on August 30, 1985, were given the opportunity to
present oral closing argument, which Petitioner waived and of
which Respondent availed itself. Respondent also was given the
opportunity to file -- within 15 days of receipt thereof CT.
269-270)-a reply brief to Petitioner's post-hearing brief.
It
did so. The parties subsequently presented further oral argumen
(contained in a separate transcript).
202

and Rule 8 (e)(2) of the Federal Rules of Civil Procedure.
At
the commencement of hearing, the presiding judge considered
Petitioner to have made a motion to amend and, upon reviewing
both the original Citation and the July 10, 1984 modification
thereof (Attachment "A" hereto) specifically charging an
infraction of the Roof Control Plan dated March 25, 1982, ruled
that the modification was not a "substitution" of the theory of
violation contained in the original Citation but was a supplemental allegation.
Petitioner was allowed to proceed in the
alternative.
Nevertheless, in both its final oral argument (Transcript bf
April 14, 1987, at page 5) and post-hearing brief, Petitioner
abandoned--without significant explanation--- its theory that
Respondent had commenced mining without there being an approved
roof control plan in effect.
In its brief and in final oral
argument (1'. 5-6) Petitioner also alleged that the roof control
plan which was in fact contravened was the plan whose latest
approval was on May 4, 1983 (Ex. R-4) rather than the plan
approved on March 25, 1982 (Exs. P-1 and R-3) which was specifically referred to in the July 10, 1984 modification to the
Citation. 7; I note again and parenthetically that while this
plan (the l982 RCP) was the one used as the sole frame of
reference in the inspector's testimony, the pertinent paragraph
therein, 2.12, and the 10 diagrams referenced therein, do appear
identical to their counterparts in the 1983 plan.
Although Respondent has argued that a roof control plan,
being "an operator's document", remains in effect until disapproved by MSHA, the last approval of such plan by MSHA on May
4, 1983, had a specific six-month term and expired on November 4
(or November 3 at midnight), 1983. The understanding of the
parties and I believe acquiescence by Respondent that it did not
is strongly manifested by the chain of correspondence initiated
by Respondent's letter to MSHA of March 22, 1984, proposing to

21

Thus, at page 1 of its Brief, Petitioner states:
"This case involves an alleged failure to comply with the
pillar removal sequence of a roof control plan.
It was
tried on two alternative theories that respondent either
mined without an approved roof control plan or, in the
alternative, if a roof control plan was in effect, the
pillar removal sequence was not followed.
Petitioner no
longer adheres to the theory that a roof control plan was
not in effect ••. "

xxx

xxx

xxx

Mid-Continent Resources operates the L.S. Wood mine.
control plan for the L.S. Wood mine had been reviewed and
reapproved by MSHA on May 4, 1983 (Exhibit R-4)."

203

A roof

reinstate its old plan at a time when its mine had been down for
well over a year. Without commenting on the wisdom of the May 4,
1983 "routine" approval of the plan at a time when the mine had
already been down for a period of several months, the record is
clear that no written approval of the proposed roof control plan
issued from MSHA until July 26, 1984, nearly a month after the
original Citation issued, and also after the final modification
of the Citation issued. As this record clearly reveals, when the
proposed plan was finally approved in writing Cas required by 30
C.F.R. § 75.200-4) such ap~roval contained limitations highly
important to mine safety. _/
In a matter involving a mine's ventilation plan, Ziegler
Coal Company v. Kleppe, 536 F.2d 398 CD.C. Cir. 1976), as part of
its analysis of mine safety law in general, the author of the
Court's opinion, Judge Wilkey, noted the analogy between
ventilation plans and roof control plans, observed that the
reasoning of the decision might be applicable in many instances
to such other plans as well, and upheld the enforceability of
such plans once duly adopted (See footnotes 11 and 54).
In Jim Walter Resources, Inc., 9 FMSHRC 93 (1987), again
involving a ventilation plan, the Commission set forth this
excellent overview of plan enforcement:
"Ventilation plans are approved by the Secretary and adopted
by mine operator pursuant to section 75.316 and section
303(0) of the Mine Act. The approval and adoption process
is bilateral and results in the Secretary and the operator,
through consultation, discussion, and negotiation, mutually
agreeing to ventilation plans suitable to the specific conditions at particular mines.
Ziegler v. Kleppe, 536 F.2d
398, 406-407 CD.C. Cir. 1976); Carbon County Coal Co., 6
FMSHRC 1123 (May 1984). The process is flexible, contemplate·s negotiation toward complete agreement, and is aimed
at. compliance with mine safety and heal th requirements.
Under the approval and adoption process, the operator submits a plan~to the Secretary who may approve it or suggest
changes. The operator is not bound to acquiesce in the
Secretary's suggested changes. The operator and the Secretary are bound, however, to negotiate in good faith over
disputes as to the plan's provisions and if they remain at
odds they may seek resolution of their disputes in enforcement proceedings before the Commission. Carbon County Coal
Company, 7 FMSHRC 1367, 1370-71 (September 1985). The

~/

The Federal Mine Safety and Health Review Commission itself
pointed out in Secretary v. Halfway, Inc., 8 FMSHRC 8, at p. 13
(1986): "Our decisions have stressed the fact that roof falls
remain the leading cause of 4eath in underground mines".

204

ultimate goal of the approval and adoption process is a
mine-specific plan with provisions understood by both the
Secretary and the operator and with which they are in full.
accord.
Once the plan is approved and adopted, these provisions are enforceable at the mine as mandatory safety
standards.
Ziegler, supra at 409; Carbon County, 7 FMSHRC
at 1370; Penn Allegh.
In an enforcement action before the Commission, the Secretary bears the burden of proving any alleged violation.
In plan violation cases the Secretary must establish that
the provision allegedly violated is part of the approved
and adopted plan and that the cited condition or practice
violates the provision."
(emphasis added)
Finally, in a matter also involving a ventilation plan, the
Commission set forth some characteristics of such plans which
would appear to be generally applicable to roof control plans.
In this case, Secretary v. Penn Allegh Coal Company, 3 FMSHRC
2767 (1981), the Commission stated:
"We hold that ventilation and dust control plans are
continuous in nature; a plan does not expire at the end
of a six-month period simply because the parties have
failed to finally resolve a suggested revision.
In the
present case, in light of our previous conclusion that the
Secretary validly rescinded the mistaken approval of Penn
Allegh's revision to the original plan, we conclude that
the original plan remained in effect. This leaves the
parties with the ability, in fact the duty, to negotiate
in good faith over a resolution of the "flow-static"
measurement controversy. At the same time it affords miners
the protections of the plan previously adopted by Penn
Allegh and approved by the Secretary."
Penn Allegh is the most analogous precedent to the unique
facts presented here uncovered by my research. Nevertheless,
after consideration of the record in the matter before me, I conclude that the situation here is distinguishable, and should be
distinguished, from the general "continuous running" concept set
forth in Penn Allegh, supra. To begin with unlike Penn Allegh
the mine was closed for a period of over one year, overrunning
two normal six-month plan review periods. The last six-month
review approval period elapsed while the mine was closed. Both
parties, if not actually recognizing the mine safety need for a
new plan, at least accepted and engaged in the procedure of
negotiating a proposed plan, which process commenced after the

205

last six-month period ran and before the mine reopened and
commenced production. 9; In submitting the proposed plan,
Respondent in its letter of March 22, 1984, demonstrated its
intention to mine in a specific different (T. 214) area of the
mine which the record shows and MSHA felt "could be dangerous to
mine in" (T. 88, 114, 115, 122, 154, 214-215).
It is also
specifically found that the plan submitted with Respondent's
letter to MSHA of March 22, 1984, was a "proposed roof control
plan" within the meaning of 30 C.F.R. § 75.200-4.
S~e fn 5,
supra.
Accordingly, these general conclusions are reached: (1) the
decision in Penn Allegh that ventilation -and presumably roof
control -- plans are continuous in nature is not an expression of
an unflinching rule having universal application, (2) the precise
holding of Penn Allegh, arising out of circumstances where the
mine involved was in continuous operation, is not applicable
here, and (3) in the instant case, and in situations where a mine
is closed for a lengthy period and the 6-month periodic review
required by 30 C.F.R. § 75.200 is no longer carried on, the
viability of the previous plan ends.
It is therefore held that when the Citation and its
modification issued, there was no approved roof control plan in
effect. Since it expressly is Petitioner's sole theory of violation that a provision of an approved roof control plan was infracted, I find that no violation was proven. Jim Walters
Resources, Inc., supra.
ORDER
Citation No. 2213098 and its modifications are vacated and
this proceeding is dismissed.

jf;:c,-?&tl 4 ;;:;,.,cd'cl ;?i -

Michael A. Lasher, Jr.
Administrative Law Judge

9/ From the record and pleadings it is not ascertainable whether
Petitioner also is claiming that an operator, upon reopening a
closed mine, can bring back to life its old plan, which was not
reviewed and approved after a six-month period expired, by merely
picking it up and following it, or--as it alleges in this
case--by not following it.

206

Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail}
Edward Mulhall, Jr., Esq., Delaney & Balcomb, P.O. Drawer 790,
Glenwood Springs, CO 81602 (Certified Mail}

/bls

207

Attachment "A"

Citation No. 2213098 is modified to show that the operator was
not complying with the approved roof control plan dated March 25,
1982. The operator had split through one block of coal, leaving
only two fenders, and was using this block as a roadway to mine
the 2nd block inby, a total of 25 feet had been mined from the
2nd block, and in addition two fenders had been left to the right
of the 1st pillar split, the supt. Tom Scott said that he
intended to go back and get these two fenders to the right of the
1st pillar split. Be~ow is a diagram of the practice being used.

:.....

'

:

.

·.1

•

;

•

• .... :..;.

:

~

(4'

I

"""""-X"x·'f.-. ,~-

·q·

208

.... >o. - · -:·

Attachment "B"

COAL MINE SAFETY AND HEALTH - District 9

May 4, 1983

Mr. Bradley J. Bourquin
Chief Engineer
Mid-Continent Resources, Inc.
Box 158
Carbondale, CO 81623
RE: L. S. Wood Mine, I.D. No. 05-00300
Dutch Creek No. 2 Mine, I.D. No. 05-00469
Roof Control Plans
Dear Mr. Bourquin:
The roof control plans for the subject mines have been reviewed
by MSHA personnel. Since the plans appear adequate, they shall
remain in effect for another six month period.
Sincerely,

/s/
John W. Barton
District Manager

209

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041 .

FEB 16 1988

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 87-84-M
A.C. No. 31-00065-05508

v.
:

Fountain Mine

MARTIN MARIETTA AGGREGATES,
Respondent
DECISION
Appearances:

Kens. Welsch, Esq., Office of the Solicitor,
U.S. Department of Labor, Atlanta, Georgia, for
the Petitioner;
William E. Sharp, Jr., Esq., Martin Marietta
corporation, Bethesda, Maryland, for the
Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to section llOCa> of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 820(a), seeking a civil penalty assessment of $20 for an alleged violation of mandatory
safety standard 30 C.F.R; § 56.16006. The respondent filed an
answer denying the violation, and a hearing was held in
Raleigh, North Carolina. The parties waived the filing of
posthearing briefs~ but I have considered their oral arguments
made on the record during the hearing in my adjudication of
this matter.
Issue
The issue presented is whether the respondent violated
the cited mandatory safety standard, and if so, the appropriate civil penalty to be assessed for the violation based on
the criteria found in section llO(i) of the Act.

210

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.

u.s.c. § 820(i).

2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.

Stipulations
The parties stipulated to the following (Tr. 5-6):
1. The respondent is in a business affecting commerce within the meaning of the Act.
2. The respondent is a large granite mine
operator with a reported total work hours for
1986 in excess of three million man hours.
3. The payment of the proposed civil penalty by the respondent will not adversely
affect its ability to continue in business.
4. A computer print-out of the respondent's history of past paid violations for the
2-years prior to the issuance of the violation
in this case consist of four section 104(a)
"single penalty" citations (Joint Exhibit-1;
Tr. 11).
Discussion
The section 104(a) non-"S&S" Citation No. 2658034, issued
by MSHA Inspector Floyd Patterson on December 9, 1986, cites a
violation of 30 C.F.R. § 56.16006, and states as follows:
"The compressed gas cylinders (Oxygen and Acetylene) on the
welding truck were not protected by covers while they were
being transported on the premises with the gauges and hoses
attached."
Mandatory safety standard 30 C.F.R. § 56.16006 provides
that "Valves on compressed gas cylinders shall be protected by
'covers when being transported or stored, and by a safe location when the cylinders are in use."
MSHA's Testimony and Evidence
MSHA Supervisory Inspector Robert M. Friend, confirmed
that he participated in the inspection conducted at the

211

respondent's mining operation by Inspector Floyd Patterson on
December 9, 1986. He stated that he was with Mr. Patterson to
evaluate him, and that Mr. Patterson has since retired.
Mr. Friend identified a copy of the citation issued by
Mr. Patterson, and he confirmed that he was present when it
was issued (Tr. 14-16).
Mr. Friend confirmed that he observed the truck carrying
at least three cylinders at various times during the course of
the inspection, and he stated that the truck was used "for
transportation throughout the plant." Mr. Friend stated that
the cylinders were standing upright and were secured on the
left side of the truck behind the driver, and he determined
that they contained oxygen and compressed acetylene. He
described the truck as a maintenance truck, with a utility
type bed, and he estimated that he observed it at least three
times, and when it was cited it was pulling into the shop. At
no time did he observe the cylinders being used for welding
(Tr. 16-18).
Mr. Friend confirmed that the cited cylinders had the
regulators attached, and they were attached to the cylinders
at the valve assembly in a vertical position in the same
manner as most of the cylinders in use at the plant are
attached. He confirmed that the valves were on, and that none
of them were protected or guarded. He stated that one of the
regulators extended beyond the side of the cab of the truck.
He further stated that trucks of this kind are used throughout
the plant and are sometimes driven under conveyors and bins,
and that there is a possibility of rocks falling and striking
the unprotected valves, which would result in a sudden release
of acetylene, thereby presenting a fire hazard. There was
nothing to protect the valves from being accidently struck
(Tr. 19).
Mr. Friend was of the opinion that the unprotected cylinder valves posed a potential for an accident, but that Inspector Patterson, who issued the citation, was of the opinion
that not many accidents occur as a result of unprotected valve
covers. Since he believed that an accident was unlikely, he
did not consider the violation to be "significant and
substantial" (Tr. 20).
In response to further questions, Mr. Friend confirmed
that the function of the cylinder valve is to reduce the cylinder gas pressure in the acetylene tank to a workable pressure,
and that the valve is screwed to the cylinder by means of a
wrench. He also confirmed that the cylinder gauge is a part
of the regulator, that the hoses are used to connect the

212

acetylene torch, and that all of the valve assemblies, including the gauges and hoses, were unprotected. He stated that
the terms "welding truck" and "maintenance truck" are used
synonymously, and that the trucks are basically used for the
same welding and maintenance purposes. The cited truck also
carried other supplies and tools, and it was a general purpose
truck (Tr. 23-25). However, when used for welding purposes,
the cylinders are not removed from the truck, and anyone doing
any welding work uses the cylinders while they are in place on
the truck (Tr. 26).
Mr. Friend confirmed that additional gas cylinders were
present in the plant shop, and ·that a citation was issued that
same day because some valves were not turned off while the
cylinders were left unattended. He confirmed that the respondent maintains a separate storage area for empty acetylene
cylinders, refilling, etc., but he did not know where this
area was located (Tr. 29).
Mr. Friend stated that the fact that the truck moves
about the mine site with the cylinders aboard leads him to
conclude that they are being "transported" within the meaning
of the standard, even though they may not be used after the
truck moves from one location to another. His opinion would
not change even if the cylinders on the truck are used on a
regular and routine basis every day (Tr. 30). He estimated
that it would take 5 minutes to detach and reattach the cylinder regulators (Tr. 31).
Mr. Friend confirmed that the violation was abated after
the respondent was instructed to remove the gauges and replace
the cylinder caps before transporting the cylinders, and until
such time as other guarding was provided. He did not know
whether other cylinder guarding has been provided at the plant
in question, but that respondent has provided such guarding at
its other locations where similar citations have been issued
under similar circumstances. These citations were abated
after cylinder covers were manufactured on-site to protect the
valves, and they are protected at all times while stored,
transported, or in use in other than a safe location. Cylinder covers were required for the cited cylinders, and they
were installed to achieve abatement (Tr. 31-34).
Mr. Friend stated that the typ~ of cylinder covers he
would accept as compliance with the standard in question would
be a cover that is a part of the cylinder when it comes from
the manufacturer, or one that is substantial and protects the
entire valve assembly on all sides and the top, and he alluded

213

to a law that requires caps or covers on such cylinders while
they are transported on the highways (Tr. 35).
MSHA's counsel explained that the law referred to by
Mr. Friend requires that the cylinders themselves be capped
when they are being transported. However, in this case, since
the attached valves, gauges, and hoses, which constitute the
valve assembly, were not protected and added to the potential
hazard, the standard still requires that at least the valves
be covered and protected. Although MSHA would accept a cap as
a protection for the cylinder itself, once the cap is removed,
and the valve is attached, it must be covered and protected on
all sides and the top (Tr. 38-39).
Mr. Friend confirmed that the standard only requires
protection for the cylinder valve, and that once the cap is
removed and the valve, along with the gauges and hoses, are
attached to the cylinder as one assembly or unit, the valve
must be protected. In the instant case, the exposed and
unprotected valves were attached to the cylinders as a unit,
~nd the valves were not protected.
Had the respondent
provided some protection for the valves, which formed part of
the units attached to the cylinders, it would have been in
compliance with the standard (Tr. 40-42).
Mr. Friend identified 10 photographs of protected and
covered compress8d gas cylinders which he confirmed would be
acceptable to MSHA as compliance with the standard, and he
explained how they would afford protection for the valves (Tr.
43-46).
When asked to identify the other locations where the
respondent has been cited for failure to provide protection
for cylinder caps, Mr. Friend responded that the only one he
could think of was the respondent's site at "Lemon Springs."
He explained that he sent the photographs to the plant manager
as examples of suggested methods for protecting the valves,
and that the manager later informed him that the cita~ion had
been abated and asked him to visit the site to see what had
been done. Mr. Friend confirmed that he did not visit the
site, and had no knowledge as to whether or not the inspector
who issued the citation has had time to visit the site and
abate the violation, but he assumed that this was done (Tr.
47).
When reminded of the fact that Inspector Floyd's abated
citation was terminated after the truck in question was
parked, and the employees were instructed to remove the gauges

214

and replace the cylinder caps before transporting the cylinders, and until such time as other guarding is provided,
MSHA's counsel asserted that MSHA would accept a cap as a
suitable cover as long as it provided substantial protection
for the valve on all sides and the top. Counsel conceded that
the replacement of the cylinder cap to protect the cylinder,
coupled with the removal of the valve assembly, still left
open the question as to how to provide suitable protection for
the valve with the gauges and hoses intact (Tr. 51). Respondent's counsel concurred, and stated "you've captured our
dilemma exactly, your honor. Multiply this problem times a
hundred and you see what we're faced with" (Tr. 53).
MSHA's counsel confirmed that the Lemon Springs site
referred to by Inspector Friend is under the same sub-district
enforcement jurisdiction as the subject Fountain site where
the contested citation in this case was issued, and he
suggested that the same photographs furnished to the Lemon
Springs location should have been available to the Fountain
plant manager. MSHA did not have available copies of any of
the other citations referred to by Mr. Friend, and no additional information was forthcoming as to what may have been
done at these other sites to provide any standard means of
covering valves "across-the-board" (Tr. 53-55). Mr. Friend
confirmed that the citation at the Lemon Springs location came
"much after" the citation issued in this case, and he could
not confirm whether that citation has been abated (Tr. 56).
The respondent's counsel expressed surprise with
Mr. Friend's assertion concerning the Lemon Springs citation,
and he stated as follows (Tr. 56):
MR. SHARP: See, the reason I'm surprised, your
honor, because it's my interpretation that
Mr. Lennon's direction to all the plant
managers through all Martin Marietta was, "wait
un.til we find out what kind of fix we can make
so everybody can make the same fix." Our
welding tanks have the same basic configuration
and the same basic protection configuration, so
the fix we will have to make will be for everybody. That's what we were after. Mr. Lennon
will give some testimony on that.
Respondent's Testimony and Evidence
Arthur P. Lennon, respondent's Personnel and Safety
Manager, confirmed that after the citation was served on the

215

respondent, he contacted MSHA's Subdistrict Manager Fred
Dupree in Knoxville, Tennessee, in order to obtain some
guidance or guidelines as to precisely how the valves on the
cylinders should be guarded. Mr. Dupree assured him that he
would obtain some information for him and would contact him
again. After the passage of 2 months, Mr. Lennon again contacted Mr. Dupree, and Mr. Dupree again advised him that he
would send him some information. After the passage of two
more months, Mr. Lennon received the photographs from
Mr. Friend, but he has not received anything in writing from
MSHA as to the exact cylinder regulator guarding criteria MSHA
would accept for compliance with the standard in question (Tr.
58-59).
Mr. Lennon explained the scope of the respondent's operations Nationwide, and he confirmed that the trucks on which
the cylinders are located are commonly ref erred to as "welding
trucKs." Although they are used for other purposes as well,
the driver is usually a welder and his helper is usually an
assistant (Tr. 60). Mr. Lennon further explained that the
trucks are used for day-to-day maintenance in and around the
quarry, which is the "plant," and the pit. He estimated that
in the course of a day, the welding truck would be used on an
average seven to ten times to perform welding work as
required, and in that process, the cylinder regulators would
have to be capped and re-capped each of those times (Tr.
61-63).
Mr. Lennon identified the photographs in question, and he
explained how the cylinders at the Fountain operation are
located in the trucks and secured by chains across a small
compartment where the cylinders are located (Tr. 63-64). He
confirmed that he informed Mr. Dupree that he was seeking a
standard MSHA approved method of protecting the valves, or
regulators, so that it may be applied at all of the respondent's operations, and he expressed disappointment that
nothing has been forthcoming from MSHA in this regard (Tr. 65).
Mr. Lennon confirmed that he was unaware of the citation
issued at the respondent's Lemon Springs operation, and that
he informed his field engineers that he was attempting to work
out a solution and to do nothing further until he found a
positive solution to the problem of protecting the valves (Tr.
67).
Mr. Lennon conceded that the cylinder valves are not
covered, and that they have never been covered as the truck is
driven about the plant. He explained that the valve is
covered by the regulator, and that it is part of the same

216

assembly, and that he simply refers to it as a regulator (Tr.
68). He confirmed that the closet in which the cylinders are
stored does not go all the way to the top of the valve, and
that the valve is exposed from the top and all three sides.
He confirmed that the valves do not extend higher than the cab
of the truck, and do not normally extend beyond the side of
the body of the truck (Tr. 69).
On cross-examination, Mr. Lennon· confirmed that the welding truck in question is used for welding most of the time,
and that the cylinders remain uncapped at all times, and the
valves and regulators remain uncovered, at all times, even
while the truck is idle or parked overnight, and this has been
the case for the 27 years that he has been in the business
(Tr. 77-78). Mr. Lennon stated that he offered no suggestions
to Mr. Dupree as to the type of valve cover that might be used
at the Fountain operation, but that he has discussed the problem with Mr. Roy Benard, at MSHA's headquarters in Virginia,
with a view to arriving at some solution for use by the respondent Nationwide, but has not heard from him further on the
matter (Tr. 79).
With regard to the photographs furnished by Mr. Friend,
Mr. Lennon stated that while they do give him some ideas as to
the methods for covering the valves at the Fountain operation,
there is no assurance that other MSHA inspectors in other
areas will accept this as compliance at the respondent's other
plants (Tr. 79). He confirmed that the respondent has not
decided on any particular valve cover concept for submission
to MSHA for its concurrence or acceptability, nor has he
sought out Mr. Dupree or Mr. Friend further to determine
whether they would accept any particular covering device, and
the reason he has not done so is that it has not been the
practice in the industry to cover cylinder valves and regulators at all times while they remain on welding trucks (Tr.
80).
MSHA's~counsel expressed concern that Mr. Lennon's
instructions to his field engineers not to do anything, may
result in non-compliance with the standard at all of the
respondent's operations (Tr. 75). However, Mr. Lennon confirmed that it was his hope that the hearing afforded the
respondent with respect to the citation would provide some
guidance for a solution to its problem, and that his instructions to his engineers were made with that in mind, rather
than any notion of flaunting or not complying with the standard, and MSHA's counsel stated that he did not doubt that
this was the case (Tr. 92).

217

Mr. Lennon pointed out that in the 9 years the plant has
been in operation since 1977, and inspected twice a year, MSHA
has not previously cited any violations for any unprotected
cylinder valves on a welding truck.
In response to
Mr. Friend's assertions concerning the hazards connected with
unprotected valves, respondent's counsel pointed out that
MSHA's "accident and incident" reports from 1985 to the present, concerning welding-related accidents, reflect not one
single incident industry-wide involving an unprotected valve
(Tr. 96-98).
Arguments Presented by the Parties
The respondent's counsel asserted that the basis for contesting the citation is the respondent's desire for guidance
concerning the interpretation and application of the cited
standard. Counsel took the position that the cited cylinders
were not being "transported" within the common understanding
of that term, but were an integral part of the welding truck
which was used in the regular course of welding in and around
the plant as the need arose, and that it would be extremely
inconvenient to cover and uncover the truck-mounted cylinders
as the truck moved about from job-to-job at the site. Counsel
took the position that the truck and the cylinders "are in
use" as the truck goes from one work location to another, and
that in this posture, the cylinders are not being transported
(Tr. 7). Counsel also indicated that Mr. Lennon apparently
misunderstood and believed that the Commission could afford
the respondent some appropriate relief from the requirements
of the standard as part of its contest in this matter by establishing some standard criteria for compliance to be used at
all of the respondent's facilities (Tr. 108-109).
Respondent's counsel stated that the respondent has
approximately 100 similar operations in 13 states, and that
some 20-25 MSHA inspectors would be inspecting these sites
over the course of a year. Counsel further asserted that the
respondent is wiling to do whatever is reasonable to take
corrective action at all of its facilities~ but given the
costs of compliance, and the need for compliance consistency
at all of its operations, it needs to know what MSHA might
accept as an acceptable cylinder valve cover to insure future
compliance (Tr. 11).
Except for the protection providad by the configuration
of the truck, the respondent concedes that at the time the
citation was issued the cited cylinder valvas were not capped
or otherwise protected by some type of configuration built
around them (Tr. 85). Respondent's position is that once the

218

work shift starts and the welding truck moves from location to
another about the plant, the cylinders are "in use" rather
than being "transported." However, in the event the truck
left the site with the cylinders aboard to visit another site,
and used the public highways, the clinders would be "in
transportation," and would probably be required to be capped.
Assuming the welding truck, with the cylinders aboard, simply
drove about the plant for a day or two, without being used for
welding, respondent's counsel and Mr. -Lennon conceded that one
could argue that the cylinders were being transported (Tr.
85-87).
The respondent asserted th"at it is inconvenient and
impractical to require that all cylinders be covered or capped
while the truck is moving about the quarry and pit on a rather
continuous basis everyday, and that a standardized method of
protecting the valves, short of dismantling the valve assemblies and capping the cylinders from job-to-job, must be
found.
MSHA's response is that the respondent should be able to
come up with a solution to provide the required valve protection at all of its operations, and that the burden is on the
respondent to demonstrate its intentions to at least attempt
to come up with a suitable valve cover for its use Nationwide.
In the instant case, MSHA's counsel suggested that if the
respondent had fabricated an acceptable valve cover to abate
the violation, and MSHA accepted it, unless there were some
factual differences, MSHA would probably accept it as compliance at all of the respondent's operations (Tr. 83). Counsel
pointed out that in this case, the respondent took the easy
way out by parking the truck and capping the cylinder to ·
achieve abatement, and that no cover was fabricated. Counsel
assumes that subsequent to the termination of the citation,
the respondent is capping the cylinders and dismantling the
valve assembly when they are not in actual use and being
driven around in the truck (Tr. 83-84).
MSHA's counsel takes the position that on the facts of
this case, the standard should be interpreted to include any
movement of the cylinders while on the truck within the confines of the plant and quarry. Counsel asserted that the term
"in use" applies while the cylinders are actually being used
for welding at any particular time, and that otherwise, they
would be "transported" while the truck is moving from location
to location in and around the mine site (Tr. 8).
In response to the respondent's concern with regard to
some standard guideline for determining an acceptable cylinder

219

cover, MSHA's counsel asserted that in the instant case,
MSHA's district manager has informed the respondent as to what
MSHA will accept for compliance in the enforcement district
responsible for the respondent's mining operation, but that
the district manager cannot speak for the other districts.
Counsel suggested that the respondent seek a formal interpretation from MSHA's National headquarters in order to ascertain
any acceptable guidelines for use throughout its operations
(Tr. 13).
MSHA's counsel suggested that the respondent design a
valve cover that it believes may have universal application at
all of its operations, and submit it to MSHA for a review and
evaluation, with a request for an official written opinion as
to whether or not it may be acceptable for future compliance
(Tr. 100). With regard to the Fountain plant operation,
counsel confirmed that Mr. Friend advised him that he had discussed the alternative methods of covering the valves, as
shown in the photographs previously discussed, with the plant
manager, and respondent's counsel acknowledged that the photographs were in fact supplied to the respondent by MSHA (Tr.
102-103).
Findings and Conclusions
Fact of Violation
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 56.16006, for failing to provide
protection for the valves on the gas cylinders which were
being transported on a welding truck used regularly at the
respondent's plant. Although Inspector Floyd did not specifically refer to valves on the face of the citation, he referred
to the uncovered cylinders, as well as the attached gauges and
hoses, which the evidence shows included valves. The fact is
that all of these devices constituted one identifiable unit
which is readily attached and removed from the cylinder with a
wrench. The credible testimony of Insoector Friend, who accompanied Mr. Floyd, and who also observed that the val~es were
exposed and unprotected, coupled with the re~pondent's admissions that the valves were not protected or covered, clearly
establishes that this was the case. Further, the respondent
has not suggested that it was in anyway confused or prejudiced
by the failure of Mr. Floyd to specifically include the term
"valve" in the citation.
Respondent's suggestions and arguments that the gas cylinders were "in use" rather than being "transported" on the
welding truck in question, are rejected. Section 56.16006

220

requires that valves on gas cylinders be protected by covers
when they are stored or being transported.
If they are in
use, they are required to be protected by a safe location.
Although one may argue that gas cylinders which are on a truck
while they are being used for welding are in a "safe location," this would depend on a particular factual situation,
and I find no basis for concluding that at the time the welding truck was observed by the inspectors, the cylinders were
being used for any welding work.
It seems clear to me that
the citation was issued after the inspectors concluded that
the cylinders were being transported about the plant area in
the welding truck as the driver went about his necessary
maintenance duties. As a matter of fact, based on the
respondent's admissions that such cylinders are routinely
unprotected at all times, even when the truck may be idle or
parked for days when not used for welding, one could conclude
that during this time period, the unprotected cylinders were
also stored within the meaning of the standard. See:
Secretary v. Turner Brothers, Inc., 6 FMSHRC 1219---c-May 1984).
It seems clear to me that the intent of the standard is
to preclude the exposure of unprotected gas cylinder valves to
the possibility of being struck, thereby unexpectedly releasing gas under great pressure, which may under certain conditions pose a fire or explosion hazard. Given the rather brief
and general nature of section 56.16006, and balancing it
against the hazards which it is intended to cover, I believe
that any reasonable interpretation and application of the standard would lead one to conclude that the cited cylinders in
this case were in fact being transported on the welding truck
within the common understanding and meaning of that term.
Black's Law Dictionary, Revised Fourth Edition, and
Webster's New Collegiate Dictionary defines the term "transport" to mean "to carry or convey from one place to another."
The Dictionary of Mining, Mineral, and Related Terms, U.S.
Department of the Interior, 1968, defines the term as "a mining term used to cover vehicular transport."
On the facts of this case, it seems clear to me that the
cylinders in question were being transported on the welding
truck within the meaning of the standard when the truck was
being driven from location to location in and around the plant
site in question.
Inspector Friend observed the truGk being
driven about at least three times when he was at the site at
the time of the inspection, and during all of this period of
time the unprotected cylinder valves were aboard and were
being transported. Accordingly,'I conclude and find that MSHA
has established a violation, and the citation IS AFFIRMED.

221

History of Prior Violations
MSHA's computer print-out for the 2-years prior to the
issuance of the citation which was issued in this case
reflects four "single penalty" section 104(a) Citations which
have been paid.
I conclude and find that the respondent has
an excellent compliance record.
Size of Business and Effect of Civil Penalty on the
Respondent's Ability to Continue in Business
The parties have stipulated that the respondent is a
large granite mine operator and that the payment of a civil
penalty will not adversely affect its ability to continue in
business. I adopt these stipulations as my findings and
conclusions on these issues.
Good Faith Compliance
Abatement was accomplished within one-half hour of the
issuance of the citation after the cited truck was parked, and
the employees given instructions for future compliance. Under
the circumstances, I conclude and find that the respondent
exercised rapid good faith compliance in abating the
violation.
Negligence
The inspector who issued the citation found that the
violation was the result of a low degree of negligence on the
part of the respondent.
I agree, and adopt this finding as my
conclusion on this issue.
Gravity
The inspector who issued the citation found that the
violation was not significant and substantial, and that any
injury as a result of the violation would be unlikely.
Although Inspector Friend expressed an opinion that the violation may have been serious due to the fact that one of the
valves was protruding from the side of the truck, I find no
credible evidence to establish that the truck travelled in any
area where there was a likelihood that the unprotected valve
would be struck. Under the circumstances, I find no basis for
changing Inspector Floyd's gravity finding, and I conclude and
find that the violation was non-serious, and accept his finding in this regard.

222

Civil Penalty Assessment
MSHA's pr9posed civil penalty assessment of $20 for the
violation in question IS AFFIRMED, and the respondent IS
ORDERED to pay that amount to MSHA within thirty (30) days of
the date of this decision.

Judge
Distribution:
Kens. Welsch, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 339, 1371 Peachtree Street, N.E., Atlanta, GA
30367 (Certified Mail)
William E. Sharp, Jr., Esq., Martin Marietta Corporation,
6801 Rockledge Drive, Bethesda, MD 20817 (Certified Mail)
Mr. Arthur P. Lennon, Personnel/Safety Manager, Martin
Marietta Aggregates, P.O. Box 30013, Raleigh, NC 27622-0013
(Certified Mail)
/fb

223

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 231988CONTEST PROCEEDINGS

BETHENERGY MINES, INC.,
Contestant

Docket No. PENN 87-200-R
Citation No. 2940495; 7/27/87

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. PENN 87-201-R
Citation No. 2940496; 7/27/87

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. PENN 87-94
A. C. No. 36-00958-03662

v.

Docket No. PENN 88-38
A. C. No. 36-00958-03702

BETHENERGY MINES, INC.,
Respondent

Livingston Portal 84 Complex
DECISION

Appearances:

R. Henry Moore, Esq., Buchanan Ingersoll Professional Corporation, Pittsburgh, Pennsylvania,
for Contestant/Respondent;
Judith L. Horowitz, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for Respondent/Petitioner.

Before:

Judge Maurer
Statement.of the Case

These consolidated proceedings concern proposals for
assessments of civil penalties filed by the Secretary of Labor
(Secretary) against BethEnergy Mines, Inc., (BethEnergy)
pursuant to the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (the "Act"), seeking a total civil
penalty assessment of $2,500 for three alleged violations of
the mandatory safety standard found at 30 C.F.R. § 75.1704.
BethEnergy contested the civil penalty proposals and
also filed separate notices of contest pursuant to section
105(d) of the Act challenging the validity of the two section
104(a) citations that were later modified to section 104(d) (2)
orders and back again to section 104(a) citations (Citation
Nos. 2940495 and 2940496 issued on July 27, 1987).

224

Pursuant to notice, these cases were heard in Pittsburgh,
Pennsylvania, on June 24-25 and October 28, 1987. Additionally, on November 13, 1987, in order to supplement the record,
the Secretary took the deposition of Inspector Lloyd Smith.
The parties have filed post-hearing proposed findings
and conclusions as well as briefs in these matters which I
have considered in the course of this decision.
Stipulations
The following general stipulations apply to this entire
consolidated case:
1. The Livingston Portal of the Mine 84 Complex is owned
and operated by BethEnergy Mines, Inc.
2. The Administrative Law Judge has jurisdiction over
these proceedings, and both BethEnergy Mines, Inc., and the
Mine 84 Complex are subject to the jurisdiction of the Federal
Mine Safety and Health Act of 1977.
3. The operator employs approximately 470 employees at
the Mine 84 Complex.
The annual production at Mine 84 Complex
is approximately 1.2 million tons and the operator's annual
production is approximately 5.25 million tons.
4.
The authenticity of the exhibits offered at the hearing is stipulated, but no stipulation is made as to the facts
asserted in such exhibits.
5. The computer printout may be admitted into evidence
as a business record showing the operator's history of violations.
6. The imposition of the penalty proposed by the Secretary of Labor will not affect the respondent's ability to continue in business. Respondent does not stipulate the appropriateness of the imposition of any penalty or the validity of
the procedures which resulted in the penalty proposed.
General Issues
The issues presented in Dockets PENN 87-200-R and PENN
87-201-R are whether the conditions.or practices cited by the
inspector constitute violations of 30 C.F.R. § 75.1704 and
whether or not the violations were "significant and substantial." If the fact of violation is established in each of
the above dockets, PENN 88-38 concerns the appropriate civil
penalties to be imposed for each of the above violations,
should any be found, after taking into account the requirements contained in section llO(i) of the Act.

225

Docket No. PENN 87-94 concerns yet a third allegation of
a violation of the same mandatory standard and whether the
same was "significant .and substantial" and "unwarrantable" as
well as an appropriate civil penalty for violation, should one
be found.
Applicable Statutory and Regulatory Provisions
The cited standard, 30 C.F.R. § 75.1704, which is also
codified as § 317(f) (1) of the Act, provides as follows:
Except as provided in §§ 75.1705 and 75.1706,
at least two separate and distinct travelable
passageways which are maintained to insure passage
at all times of any person, including disabled
persons, and which are to be designated as escapeways, at least one of which is ventilated with intake air, shall be provided from each working section continuous to the surface escape drift opening,
dr continuous to the escape shaft or slope facilities to the surface, as appropriate, and shall be
maintained in safe condition and properly marked.
Mine openings shall be adequately protected to
prevent the entrance into the underground area of
the mine of surface fires, fumes, smoke, and floodwater.
Escape facilities approved by the Secretary
or his authorized representative, properly maintained and frequently tested, shall be present at
or in each escape shaft or slope to allow all persons, including disabled persons, to escape quickly
to the surface in the event of an emergency.
"Working section" is defined in the Act and regulations
at 30 u.s.c. § 878(g) (3) and 30 C.F.R. § 75.2(g) (3), respectively, as follows:
'Working section' means all areas of the coal mine
from the loading point of the section to and including the working faces.
30

"Working face" is defined in the Act and regulations at
§ 878(g) (1) and 30 C.F.R. § 75.2(g) (1) as follows:

u.s.c.

•

'Working face' means any place in a coal mine in
which work of extracting coal from its natural
deposit in the earth is performed during the mining
cycle.

226

Docket No. PENN 87-94
This docket concerns Section 104(d) (2) Order No. 2686234,
issued by MSHA Inspector Lloyd D. Smith at 12:10 p.m. on October 7, 1986. He cited a violation of the mandatory safety
standard at 30. C.F.R. § 75.1704, and the condition or practice
is described as follows on the face of the order:
The intake air escapeway No. 3 entry of the 1 Right
4 Butt Section was not being maintained to ensure
passage at all times of any person in that a means
was not provided to cross over the 2 overcasts installed at the 2 right belt entry and track entry
and the distance from the mine floor to the top of
the overcast measured 7 feet in height.
Inspector Smith found that the violation was "significant
and substantial" and that the negligence by the mine operator
was "high."
Additional stipulations are relevant specifically to the
subject order and were agreed to by the parties as follows:
1. The principal issue to be decided in this matter pertains to the existence of a violation of the cited standard,
30 C.F.R. § 75.1704, and whether such standard was applicable
to the facts and circumstances present in 1 Right on October 7,
1986. Whether a violation existed depends on the resolution
of the issue on whether 1 Right was a "working section," as
defined by the Act and the mandatory standard.
2.
The subject order, modifications thereto, and termination were properly served upon the mine by a duly-authorized
representative of the Secretary of Labor upon agents of the
respondent at the dates and times, places, stated therein, and
may be admitted into evidence for the purpose of establishing
their issuance and not for the truthfulness or relevance of
any statements asserted therein.
3. At the time the order was issued, no clean intervening
inspection of the mine had taken place since the issuance of
the citation which initiated the section 104(d) sequende.
4.
Two overcasts were located in the mine passageway
which would have served as an escaP,eway if 1 Right were a working section.
The top of each overcast would have had to be
climbed in order to continue traveling along the passageway.
MSHA's position is that the 1 Right 4 Butt section was a
working section on October 7, 1986, and that 30 C.F.R. § 75.1704
is therefore applicable.

227

Production of coal had been halted in this section since
December of 1985 because of an encounter with a gas well and
was not resumed until after October 7, 1986--sometime in December of l986. After the mining equipment from this section
had been moved to the 2 Right section in early 1986, two overcasts were built over the track and belt in the entry that had
previously been the escapeway for 1 Right section when it was
actively being mined. These overcasts were approximately
seven (7) feet high and the operator concedes that it would
have made it more difficult to travel the entry that had previously been the escapeway.
In the four or five weeks prior to October 7, 1986, BethEnergy was working to prepare the 1 Right section to produce
coal again.
As of October 7, 1986, much of the mining equipment necessary to begin production of coal had been assembled
in the section. A continuous miner, a roof bolter, shuttle
car, belt conveyor and load center were present in the section
on that day.
The respondent points out, however, that not all
the necessary equipment was there and operating or even oper=able.
The load center was inoperable because of some undiagnosed problem and there was no bin or hopper at the end of the
belt for the shuttle car to unload coal onto the belt. Furthermore, permissibility checks had to be done on the assembled
equipment, ventilation had to be adjusted, rockdusting had to
be done, waterlines established along the belt, etc.
One of the additional requirements goes to the crux of
the violation herein--escapeways had to be established. BethEnergy' s position is that since it was not intended that coal
be mined that day and because coal production had previously
ceased in December of 1985, the 1 Right section was not a
"working section" on October 7, 1986, and would not be again
until production was re-commenced.
So, the argument goes
that since the standard only requires escapeways be established from working sections there couldn't have been a violation here on that date because the requirement had not yet
arisen.
A condition precedent, i.e., the existence of a "working section" was not present.
BethEnergy simply had not
yet had time to establish the escapeway as they would have
in the normal turn of events prior to re-commencing production
in the 1 Right section.
On October 7, 1986, a crew headed by Mr. Stephen Mahlberg,
was assigned to the 1 Right section, with instructions to
"prepare the section to load coal." On that same day,
Inspector Smith inspected the intake escapeway for 1 Right
and found that there were two metal overcasts obstructing
the intake escapeway~ He thereupon issued the instant order
that cited the respondent for a violation of 30 C.F.R.
§ 75.1704.

228

Mr. John DeMichier, at the time the manager for the Johnstown, Pennsylvania, subdistrict and now the manager for District 9, testi·f ied that once the operator has the components
necessary for mining assembled in a section, it becomes a
working section.
Conversely, he also stated that it is not a
working section until you have all of the equipment there for
mining coal, and that includes having a load center to power
the equipment as well as a means to transport the coal out of
the section.
Inspector Smith testified in a similar vein.
Counsel for the Secretary contends in her brief that the
agency's official policy is somewhat more expansive than
Mr. DeMichier's understanding of it. According to her, MSHA's
national policy is that a section is a working section when
there is work preparing the section for production or disassembling a section even if all the components of mining are
not present in the section.
At the second hearing in October 1987, concerning the
consolidated companion cases, but the same basic legal issue,
the definition of "working section" was again the main subject.
Inspector William Brown testified on this point, disagreeing
with Mr. DeMichier's testimony given at the earlier hearing.
Inspector Brown opined that a working section came into being
at such time as the "first event" took place that set the section up to mine coal, as long as you have a loading point.
Once the "first event" takes place and you have a discharge
point available, you have a "working section," even if it is
months or even years before you actually remove any coal.
District Manager Huntley agreed that whenever you do the
first, however minor, task associated with mining coal in an
area, an escapeway is required.
As set out earlier in the text of this decision, the
definition of "working section" as applied to these cases,
heavily depends in turn on the definitions of such terms as
"working face," "mining cycle" and "loading point." Here
again, there is widespread disagreement amongst the witnesses
regarding the meaning of this terminology.
Everyone except Mr. Huntley agrees, however, that an
escapeway is not required for a work area which is not contained in the space between the working section's loading
p9int and the working faces.
That tracks the verbatim
language of the Act.
BethEnergy takes the position that
the terms "working faces" and "loading point" contained in
the definition of "working section" indicate that coal production must have commenced and be ongoing in order for an
area of the mine to properly be delineated a "working section."
A working section does not exist until production begins.

229

The statutory definition of "working face" refers to, but
does not define, the term "mining cycle." Nor is "mining cycle"
defined in the Dictionary of Mining, Mineral and Related Terms
(1968) published by the Department of the Interior.
The word .
"cycle" is, however.
In the coal mining context, it is defined
as "the complete sequence of face operations required to get
coal." This definition is similar to that offered by Mr. Mucho,
the mine superintendent, who characterized the mining cycle as
being supporting the roof, extracting the coal, and transporting it out of the mine. Mr. DeMichier's interpretation of the
term essentially agreed with Mucho's.
The following exchange
took place at Tr. 113-114:
By Mr. Moore:

Q. Now, "mining cycle," what is your understanding of what a mining cycle is?
A.
It generally consists of cutting, mining or
loading the coal on a continuous miner, transporting the coal from the face from the continuous
miner by means of a shuttle car or a mobile bridge
conveyor and then supporting the newly-exposed
roof with a roof bolt.

Q. From what you said, the mining cycle is the
cycle that occurs at the faces where the coal is
being extracted in terms of cutting cycles, the
loading of the roof support cycle, and the transportation cycle; is that correct?
A.

Correct.

Q. So, that is a ongoing process that occurs at
the face where the coal is being extracted?
A.

On an active producing working section.

Q. So, a mining cycle is what occurs on an active
producing section?
A.

Yes.

Other witnesses appearing on behalf of the Secretary
espoused a much broader interpretation.
Inspector Brown was
asked for his definition at Tr. 382-383:
By Mr. Moore:

Q.

What would be your definition of "mining cycle"?

A. You said the word right there, "cycle." "A
cycle is a periodic repeated sequence of events,

230

regularly repeated, or a single complete execution
of a periodic repeated phenomenon."

Q.

What would you be reading from?

A.
That comes from the dictionary of what a cycle
is.

Q.

Which dictionary would that be?

A.

Webster's.

Q. Let's talk somewhat more specifically in terms
of underground coal mining.
In a continuous mining
section, would you describe what a mining cycle is?
A.
A mining cycle is cutting coal, loading coal,
transporting coal, roof bolting, erecting stoppings,
moving up the belt, maintenance work, establish the
ventilation.
Q.
And, on a longwall section, what is a mining
cycle?
A.
Put in the pan line, putting the shields on
sections, stage loader, tail gate, belt.

Q. So, you're saying that a mining cycle goes far
beyond the cutting of coal, the loading of coal,
the transporting of coal from the mine and supporting of the roof?
A.

Correct.

Mr. Turyn, an MSHA safety and health specialist, essentially
agreed with Brown. Mr. Huntley went even further.
As far
as he is concerned, everything that happens in a coal mine
is part of the mining cycle.
I conclude that the "mining cycle" referred to in the
definition of "working face" is that definition given by
Mucho and De.Michier, as urged by respondent.
However, I
also agree with Mr. DeMichier that the fact of actual production of coal at any given point in time is not the determining factor in deciding whether there is a "working face·"
or for that matter a "working section." Furthermore, I
agree wholeheartedly with the Solicitor that the definition
of "working section" must not depend on divining the operator's int€ntion to mine coal and I reject the notion put
forward by BethEnergy that actual coal extraction need have
commenced or re-commenced as the case may be.

231

Nevertheless, in order to have a working section, you
must have a working face and that term is closely related to
actual or at least imminent coal production at the face, i.e.,
roof bolting, cutting, loading and/or transporting coal out
of the mine.
The indisputable facts of this case are that
no coal was produced in this section for one year between
December of 1985 and December of 1986. Therefore, I find
that on the date in question, October 7, 1986, there was no
actual, imminent or even contemplated production of coal on
the 1 Right 4 Butt section.
In hindsight, it was two months
later before any production was to take place.
The Secretary cites me to two cases, Windsor Power
Coal Co. v. Secretary, 2 FMSHRC 671 (1980), an ALJ decision
by Judge Melick; and Mid-Continent Coal and Coke Co. v.
Secretary, 3 FMSHRC 2502 (1981), for the proposition that
you can have a "working face" without the operator actually
engaged in the act of extracting coal at the time the citation is issued. However, both of those cases involved
temporary delays or halts in production that were found not
to affect the ventilation requirements.
Those two situations
are factually unlike our case wherein we are faced with a
year-long interruption of the mining cycle in that particular
section.
The Secretary also cites Sewell Coal Co. v. FMSHRC,
686 F.2d 1066 (4th Cir. 1982) wherein a violation of 30
C.F.R. § 75.1704 was affirmed in a mine that had been struck,
and therefore no coal had been produced for some months
before the citation was written.
That case does not give me
much guidance either, however, because that operator apparently did not raise the issues that have been raised herein,
nor did the Commission or the Court of Appeals address
themselves to any of the issues raised in this case by
BethEnergy.
Rather, that case went off on the issue of an
impossibility of compliance defense that the operator did
raise, and which was rejected.
In my opinion, a reasonable interpretation.of the facts
in this record would go so far as to establish that as of
October 7, 1986, BethEnergy had most of the equipment necessary to mine coal assembled in the section, they were working on the section on an intermittent basis to prepare it
for mining again, qnd within two months, they would complete
these tasks and resume mining in December of 1986 after a
one-year hiatus.

232

It is axiomatic that escapeways need only be maintained
from working sections. By definition, a "working section"
in the context of 30 C.F.R. § 75.1704 must have a loading
point 1/ and at least one working face.
I find as a matter of law that the 1 Right section as
of October 7, 1986, did not have a working face and therefore
was not a working section.
It follows, therefore, that I
conclude and find that the Secretary has failed to prove a
violation of the cited standard. Accordingly, the order in
question will be vacated.
Docket No. PENN 87-200-R
This docket concerns Section 104(a) Citation No. 2940495,
which has had a checkered career. It began as a section 104(a)
citation issued by MSHA Inspector William R. Brown at 9:30 a.m.
on July 27, 1987. Later that same evening, Inspector Joseph F.
Reid modified the citation to a section 104(d) (2) order and
changed the negligence finding from "moderate" to "high."
On October 23, 1987, the then order was again modified back to
a section 104(a) citation with the negligence finding changed
back to "moderate" from "high." It cites a violation of the
mandatory safety standard at 30 C.F.R § 75.1704, and the condition or practice is described as follows on the face of the
citation:
The designated intake escapeway provided
for the 53 Parallel section was not maintained
to insure passage at all times of any person, including disabled persons. Persons were required
to work in the 53 Parallel section.
Additional stipulations specifically relevant to this
citation and Citation No. 2940496 were agreed to by the parties
as follows:
1 •. The subject citations, modifications thereto, and
terminations were properly served by a duly authorized representative of the Secretary of Labor upon agents of BethEnergy
as to dates, times and places stated therein and may be admitted into evidence for the purpose of establishing their
issuance and not for the truthfulness or relevancy of any
statement asserted therein.

1)

I also find that a hopper or bin had yet to be constructed
on the belt to permit unloading of coal from shuttle cars.
Without some such device in place, it would be impractical to
load coal onto the belt to transport it out of the mine.
I
therefore also conclude and find that there was no loading
point existent in the section on October 7, 1986.
233

2. At the time the citations were modified to orders
to include allegations of unwarrantable £ailure to comply,
no clean intervening inspection of the mine had taken place
since the issuance of the citations upon which they were
based.
The Secretary alleges that the 53 Parallel section was
a working section for the purposes of 30 C.F.R. § 75.1704 on
July 27, 1987.
On July 27, 1987, the mine was at the end of a monthlong idle period when no coal was being produced, but men
were at work in the mine doing maintenance and construction
work.
In the 53 Parallel area, the bottom was being graded
in order to shorten travel time to the portal. Three miners
were working on the grading job, operating a continuous miner
and a shuttle car removing non-combustible material from the
bottom and transporting it to gob rooms in the vicinity of
the work. Additionally, two masons were working nearby on
some overcasts.
Before I turn to the legal analysis of the status of 53
Parallel, there is a substantial factual issue whether the
construction site in the 53 Parallel area was within the
physical confines of a working section regardless of whether
the 53 Parallel section was a "working section" or not.
A "working section" for any area of the mine, by definition, only exists between the "working face" and the "loading
point." Conversely, if the area in question is not between
the working face and the loading point, it is not within the
working section and escapeways are not required for that area.
Inspector Brown identified the working face of 53 Parallel
on the mine map, which was marked and received as Joint Exhibit
No. 1. The working face he identified are the faces in what
the operator calls A Left.
This is because the 53 Parallel
section had previously been mined up the straight, however,
mining had ceased at these faces, stoppings were installed and
they had become part of the return airway for A Left.
Then
the operator had begun mining at right angles to the straight
and began calling this the A Left section.
However, as the
Secretary points out, the same section map was used ~or both
53 Parallel and A Left sections.
In my opinion, it is not
important which label we ~ut on them, it is only important
that we know from where the "working section," if there is
one, begins. So, whether it be 53 Parallel or A Left, Inspector Brown marked Joint Exhibit No. 1 with a blue line labelled
"Face WF".to indicate the working face.
Inspector Brown considered this to be a working face because coal .had been mined
there previously and coal would be extracted from there again.

234

Inspector Brown also observed a disconnected feeder
breaker at a point which he placed on Joint Exhibit No. 1 at
"LP." He testified that it was this feeder breaker, just outby the grade job that was the loading point for the 53 Parallel section or the A Left faces, depending on which nomenclature you use.
If this is correct, the grade job or construction site is clearly between the working faces and the loading
point and would be within the physical area described as a
"working section" if one legally existed.
However, the operator protests that the inspector is
mixing apples and oranges in that the actual loading point
(feeder breaker) for the A Left faces is at a point "M" on
Joint Exhibit No. 1. Point "M" as opposed to point "LP" is
clearly inby the grade job.
The feeder breaker which was
placed at point "LP" by Inspector Brown was not in fact a
loading point for the A Left faces, but rather had previously
been used when the former faces of the 53 Parallel section
were being mined up the straight. The inspector used the
existing face areas from A Left and the loading point from
the old 53 Parallel section to make up a "working section"
that conveniently enough included within it the construction
job at issue.
Additionally, the inspector's placing of the feeder
breaker at point "LP" is also contested. His testimony concerning the location of this equipment was contradicted by
the mine su~erintendent, shift foreman and construction crew
foreman.
They place that feeder breaker at point "P" on the
joint exhibit.
However, I don't believe it is particularly
relevant where that feeder breaker was located since it is
not alleged that it was used by the A Left or 53 Parallel section, whatever you wish to call it, for the A Left faces.
Any "working section" that would exist in this area, by
whatever name, ...must necessarily begin at the A Left faces,
because there are no other working faces in the area.
I find
as a fact that the A Left faces were working faces and were
located several crosscuts inby where Inspector Brown placed
them on the mine map~ as indicated by the thick black marker
line on Joint Exhibit No. 1. There was also a loading point
that was used for removing coal from the faces of A Left during production.
That was a feeder breaker located at point
"!'1" on the joint exhibit.
I also find that the other feeder
breaker, located at point "LP" or "P" on the map was not a
loading point for coal coming from the A Left working faces
and hence its exact position is irrelevant to the inquiry.
Therefore, I conclude that the five persons working in
the area of the grade job were not located in an area that
could be termed a "working section" that existed between the

235

working faces of A Left or 53 Parallel or A Left off 53 Paral.lel and its loading point. Escapeways for the grade job work
area were therefore not required. Accordingly, Citation No.
2940495 will be vacated.
Docket No. PENN 87-201-R
This docket concerns Section 104(a) Citation No. 2940496,
which like Citation No. 2940495, was originally issued as a
section 104(a) citation, was modified to a section 104(d) (2)
order and back again to a section 104(a) citation.
It was
issued by Inspector William R. Brown at 10:30 a.m. on July 27,
1987. He cited a violation of the mandatory safety standard
at 30 C~F.R. § 75.1704, and the condition or practice is described as follows on the face of the citation:
The designated intake escapeway provided for the
3 Right Longwall Section was not maintained to
insure passage at all times of any person, including disabled persons. Persons were required
to work in the 3 Right Longwall section.
On July 27, 1987, in the 3 Right area of the mine, a
longwall retreat section was being prepared for mining. Although mining did not actually commence in that section until
August 3rd or 4th, it is the Secretary's position that the 3
Right section was a "working section" on the day the citation
was written, July 27.
The incident giving rise to this citation (as well as
Citation No. 2940495) on that particular day was the discovery
of a fall at the No. 74 stopping in the 53 Mains area in what
was marked as an intake escapeway.
It is undisputed that
there was no way around the fall.
Therefore, the issue once
again becomes whether an escapeway is required for the 3 Right
section, i.e., is it a "working section." The operator believed that no working section existed in 3 Right because all
the equipment necessary for mining was not yet present in the
section and also they contend that no loading point existed
at that point in time.
On July 27, there were six men working on the section .
. They were in the process of moving the longwall, setting up
the shields which provide support for the roof after the longwall begins to retreat. At this point in time, about one-half
of the shields were installed. The pan line was established.
There was a conveyor belt installed into the section, but not
yet connected to any of the longwall mining equipment.
Several components of the stageloader which places the coal
onto the belt for transport out of the section were not yet

present. The head gate drive was still at the operator's
Wilson shop and the shearer was located at the operator's
Livingston shop at this time. Within approximately one week
from this date, all these components and pieces would be brought
together and coal production would commence on this section.
Everyone agrees that at that juncture, the section becomes a
"working section" and there is a requirement for an unobstructed
intake escapeway from the working section.
The harder question
and the one presented for decision herein is whether 3 Right
was a "working section" on July 27, 1987, one week prior to
the commencement of production.
MSHA, for its part, does not rely on the relatively short
time proximity of the single week that we have involved herein.
For example, Inspector Brown testified that the 4C panel, which
can be located on the joint exhibit, where the operator had not
at that time even started to move longwall equipment in, was
already a "working section." Apparently, the basis for this
opinion is his understanding that any work done with a view
toward producing coal creates a "working section" and gives
rise to the escapeway requirement. Messrs. Huntley and Turyn
agree with this notion, whereas Mr. DeMichier and Inspector
Smith do not.
DeMichier and Smith believe that a working section comes into existence prior to the production of coal but
after assembling all of the equipment necessary for mining in
the section.
The operator stands by its position that active coal production must have commenced for a working face, and, therefore,
by definition, a working section to exist, but argu~s that even
by the DeMichier/Smith interpretation, no working section
existed in the 3 Right section on July 27, 1987.
Consistent with my opinion in Docket No. PENN 87-94,
supra, I reject the Brown/Turyn/Huntley "first event" interpretation and the operator's "actual production" interpretation of the pertinent statutory and regulatory language.
As I stated earlier in this decision, in order to have a
working section you must have a working face and that term
implies at least imminent capability of coal production from
that face.
The DeMichier/Smith interpretation is closest to
the mark in this regard in that using their test, the operator
must at least have the equipment assembled that it needs to
produce coal. The Secretary concedes that was not the case
on the 3 Right section.
I therefore find that the 3 Right section was not a
"working iection" on July 27, 1987. Since escapeways need
only be maintained from working sections, it follows that I

237

also conclude and find that the Secretary has failed to prove
a violation of the cited standard. Accordingly, the citation
in question will be vacated.
ORDER
1. Order No. 2686234 IS VACATED, and Civil Penalty Proceeding Docket No. PENN 87-94 IS DISMISSED.
2.
Citation Nos. 2940495 and 2940496 ARE VACATED and the
contests of those citations ARE GRANTED. Civil Penalty Proceeding Docket No. PENN 88-38 IS DISMISSED.

MJJIA~

Roy J( ~aiUrer
Admi;fu't:iative Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corp.,
600 Grant St., 58th Floor, Pittsburgh, PA 15219 (Certified
Mail)
Judith L. Horowitz, Esq., Office of the Solicitor, u. s. Department of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)

238

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 23, 1988

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 87-283
A. C. No. 46-01867-03720

v.

Blacksville No. 1 Mine
CONSOLIDATION COAL COMPANY,
Respondent

DECISION
Appearances:

Anita D. Eve, Esq., Office of the Solicitor,
U. S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner.
Michael R. Peelish, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent.

Before:

Judge Merlin

The Solicitor advises that upon further review she wishes to
vacate the subject citation. Accordingly, she moves to vacate
the citation and to dismiss the civil penalty proceeding in the
above-referenced case.
Upon consideration, the motion is Granted, the citation is
VACATED and this case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Anita D. Eve, Esq., Office of .the Solicitor, U. S. Department of
Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
239

Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Mr. Donzel E. Ammons, Vice President, Consolidation Coal Company,
P. 0. Box 24, Wana, WV 26590 (Certified Mail)
Michael H. Holland, Esq., UMWA, 900 15th Street, N.W.,
Washington, DC 20005 (Certified Mail)
/gl

240

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES .
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATIOK (MSHA),
Fetitioner

80204

FEB 291988

CIVIL PENALTY PROCEEDING
Docket No. ~~ST 87-85-M
A.C. No. 26-01488-05506
Bonanza Materials Mine

v.

BONANZA MATERIALf, INC.,
Respo:icien:..
DECISIO~\

Appearances:

Marshall P. Salzman, Esq., Office of the Solicitor,
G.S. Department of Labor, San Francisco,
California,
for Petitioner;
Mr. Boyd Anderson, Manager, Bonanza Materials,
Inc.,· Henderson, Nevada,
pro se.

Before:

Judge Cetti
Staterr:ent of the Case

This is a civil penalty proceeding filed by the petitioner
against the respondent pursuant to Section llO(a) of the Federal
Mine Safety and Health of 1977, 30 U.S.C. § 820(a), seeking civil
penalty assessments in the amount of $1,008.00 fer nine alleged
violations of certain mandatory safety standards found in Title
30 Code of Federal Regulations.
O~ September~24, 1986, MSHA Inspector Ronald Berry
accompanied by Paul Price, an electrical engineer ~ith MSHA,
conducted an inspection of the Bonanza Materials Mine.
As a
result of that inspection MSHA issued to the operator the nine
citations at issue in this proceeding.
Seven of the citations
c~arged the C?erato~ with improper grounding in violation of
Titi~ 30 C.F.R. § 56.12025.
The remaining two citations charged
th~ operator ~ith electrical fitting and bushing violations
rroscribed by Title 30 C.F.R. § 56.12008.

'lbis proceeding was initiated by the Secretary filing a
of a civil penalty pursuant to Section
The respondent BonanzF; Materials Inc.,

pe~iticn for assessment
:!_l(i (a) of the Eine Act.

241

filed a timely answer contesting the existence of all the
violations. After proper notice to the parties an evidentiary.
hearing on the merits was held before me on November 18, 1987.
Stipulations
At the hearing the parties entered into the following
stipulations:
1. The respondent is the operator of the Bonanza Materials
mine and is subject to the jurisdiction of the Mine Act.
2.
The presiding judge has jurisdiction to hear and decide
this case.
3. Respondent is a moderate size company having approximately 13,000 man hours per year.
4. Respondent has a moderate history having had seven
assessed violations in the previous four years.
5. Respondent exercised good faith in its prompt abatement
of the violations.
6. The imposition of the proposed civil penalties for the
violations in question will not affect the ability of the
respondent to continue in business.
7.
If the existence of a violation is established the
appropriate penalty is the original penalty proposed by the
Secretary of Labor.
Issue
The existence of each of the violations alleged in the nine
citations at issue.
Summary of Evidence
MSHA presented evidence that it inspected and investigated
the electrical system including the grounding system in the
plant's crushing area. Respondent has a high voltage electrical
power corning into the main unit transformer located just outside
the control room. The voltage is reduced from the power company
voltage down to 440 volts and then distributed to different areas
throughout the plant. The power goes through the control room
where it is distributed to the individual motors that drive the
crushers, conveyors and screens.

242

Citation No. 2674141
Mr. Price, an experienced electrical engineer, testified
that he inspected the switch gears in the switch gear room
located just below the control room. These switches and starters
are used to distribute the 440 volt power to the individual
motors in the plant. He found the starters and switches were not
grounded properly because they did not have a grounding conductor
that went "all the way back to the grounding source of the main
transformer." He explained that although a metal conduit properly installed may be used as a grounding conductor the conduit involved in this citation did not· have the special bonding lock
nuts that assure the maintenance of the continuity of the
grounding circuit. In addition the conduit was made of plastic
and consequently could not be used for a grounding conductor
since plastic will not conduct electricity.
On checking with an OHM meter it was found that there was no
continuity to ground. There was no grounding circuit.
Respondent presented no contrary evidence.
Citation No. 2674142
The petitioner presented evidence that there was no ground
on the 440 volt mud pump drive motor. This pump was located
close to the ground in a wet area. There was no observable
ground wire and on checking for continuity with an OHM meter it
was found that there was no continuity.
Mr. Price testified that an employee standing on the earth
in the wet area could be shocked in the event of a short circuit.
The operator presented no contrary evidence.
Citation No. 2674143
The Secretary presented evidence that the ground for the 440
volt screen conveyor drive motor was not hooked up. Mr. Price
the electrical engineer testified that a ground wire in a
three-phase system is typically a fourth wire which is hooked to
the frame of the motor and grounds the current back to the
incoming transformer. When a ground fault or short cirouit
occurs there is a large amount of current which instead of going
through the motor and producing the desired result goes back to
the source transformer. He explained that this is why it is
called a short circuit.
Mr. Price observed that the ground wire inside the junction
box was not hooked onto the motor frame.
Consequently in the
event of a short circuit virtually any piece of metal touching
either the motor or the conveyor would be energized. However, if
243

the wire or other conductor is hooked back to the ground at the
source transformer then the short circuit current travels on that
ground cond~ctor and trips the breaker.
The breaker will trip
even when there are only a few ohms resistance.
If the system is
properly grounded a short circuit will shut down the system
without causing any hazard.
Respondent presented no contrary evidence.
Citation No. 2674144
The Secretary presented evidence that there was no ground
wire or equivalent protection on the 440 volt drive motor for the
cedar rapid screen. Mr. Price testifiea he observed there was no
ground wire by simple visual inspection.
He then determined that
there was no equivalent protection by checking with an OH~ meter.
Respondent presented no contrary evidence.
Citation Ko. 2674145
The Secretary presented evidence that there was no ground on
the 440 volt cedar rapid screen rock conveyor drive motor.
On
opening the Junction box at the motor the electrical engineer
found there was no ground wire nor any other grounding conductor
such as a conduit.
On checking with an OHM meter Mr. Price found that there was
no equivalent protection.
Respondent presented no contrary evidence.
Citation No. 2674147
The Secretary presented evidence that there was no ground
wire on the two 440 volt drive motors for the cone crusher.
On
opening the junction boxes of both motors and the compre!:i'sor Mr.
Price found there were no ground wires present. He stated that
if there was a short in that area without ground wires the
crusher itself and any metal that happen to be touching or
attached to it could be become energized creating a shock hazard.
With the three-phase system that was present the voltage could be
440 volts or 275 volts depending on where the ground fault is
located. Either one of these voltages could be lethal.
Respondent presented no contrary evidence.
Citation No. 2674148
The Secretary presented evidence that the 440 volt drive
motor for the bin belt was not properly grounded. The ground

244

wire was present but it was not continuous.
It was an open
ground wire and therefore not grounded.
Mr. Price testified that
if there were a short in the motor both the motor and the
equipment that it was mounted on would be energized.
On cross examination the electrical engineer testified that
a grounding wire or or other device is acceptable only if it
"works".
He checked with an OHM meter and it showed that there
was no continuity.
Respondent presented no contrary evidence.
Citation No. 2674146
The Secretary presented evidence that the 440 volt power
cable entering the metal junction box on the side of the rock
conveyor for the cedar rapid screen was not equipped with the
proper fitting required by 30 C.F.R. § 56.12008.
The electrical cable in question is a type of electrical
cable that has metal conductors inside and an outer jacket of insulation. The cable entered the junction box through a hole in
the side of the junction box.
There was no fitting where the
wire passed through the metal frame of the junction box. 'This
lack of the proper fitting increases the chance of a short
circuit.
Mr. Price testified that a proper fitting has to protect the
wire or cable from the sharp edge of the box cutting into it and
causing a ground fault and it must also provide strain relief for
the many connections inside the junction box.
Respondent presented no contrary evidence.
Citation No.

2674149

This ·citation alleges a second violation of § 56.12008.
The
Secretary presented evidence that the 440 volt wires entering the
junction box on the drive motor for the 3/8 crossbelt were not
properly bushed where they entered the metal junction box on the
motor.
The conduit to the junction box was pulled out and the
individual insulation on the individual wires of the conduit were
contacting the frame.
This individual insulation of ea9h wire is
quite thin and is very easily cut by the edge of the junction box
if a little weight or pull is put on the conduit.
It was quite
easy to pull out one of the hot wires from the junction box and
cause a short circuit that would energize the equipment.
Respondent presented no contrary evidence.

245

Discussion and Findings
The operator was charged with seven violations of 30 C.F.R.
56.12025 which requires that all metal enclosing or encasings
electrical circuits be grounded or provided with equivalent
protection.
The primary evidence presented by the Secretary to
prove the alleged violations was the testimony of Mr. Price an
experienced electrical engineer who accompanied ans assisted the
MSEA inspector Ronald Burris in the September 24, 1986, inspection of Respondent's electrical syste~.
The testimony of Mr.
Price was persuasive and convincing. Based upon his unrebutted
tes :::irr.ony, summarized above under the heading "summary of
evidence" it is found that respondent was in violation of each of
the grounding violation charged in Citation Nos. 2664141,
2674142, 2674143, 2674144, 2674145, 2674:47 and 2674148.
§

In each instance it is found that the metal enclosing or
encasing electrical circuit for equipment was not battery
operated and was not grounded or provided with equivalent protection.
In each instance it is found that there was a violation
of the mandatory grounding requirements of 30 C.F'.R. § 56.12025.
Citations 2674146 and 2674149 charges the operator with two
violations of 30 C.F.R. § 56.12003 involving insulation and
fittings of power wires and cables where they pass into or out of
electrical compartments.
Section 56.12003 provides as follows:
Power wires and cables shall be insulated adequately
where they pass into or out of electrical compartments.
Cables shall enter metal frames of motors, splice boxes,
and electrical compartments only through proper fittings.
When insulated wires, other than cables, pass through metal
frames, the holes shall be substantially bushed with insulated bushings.
The unrebutted testimony of Mr. Price, MSHA's experienced
electrical engineer, was persuasive and convincing. On the basis
of his testimony surrunarized above under the heading "Summary of
Evidence", it is found that there was a violation of the mandatory safety standard 30 C.F.R. § 56.12003 in each of the instances charged in Citation Nos. 2674146 and 2674149.
Accordingly, it is ORDERED that all the citations of the
subject case are hereby affirmed.

246

Penalty
The seven stipulations entered into by the parties (set
forth above) ~re accepted as established facts.
And on the basis
of these stipulations and the information placed in the record at
the hearing it is found that the appropriate penalty for each of
the nine violations is the original penalty proposed by the
Secretary of Labor.
On the basis of the foregoing findings and conclusions and
taking into account the requirements of Section llO(i) of the
Act, the following civil penalties are assessed by me for the
violations which have been affirmed in thi~ proceedings.
Citation No.
2674141
2674142
2674143
2674144
2674145
2674146
2674147
2674148
2674149

Penaltv
$112.00
112.00
112.00
112.0C
112.00
112.00
112.00
112.00
112.00
ORDER

The respondent is ordered to pay the civil penalties in the
amount shown totaling $1,008.00 within 30 days of the date of
this decision.
Payment is to be made to MSHA and upon receipt of
payment these proceedings are dismissed.

~~

Aug
Cetti
Administrative Law Judge
Distribution:
Marshall P. Salzman, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson Street, 10th Floor. P.O. Box 3495,
San Francisco, CA 94119-3495 (Certified Mail)
Bonanza Materials, Inc., Mr. Boyd Anderson, Manager, 565 Lalif Road
Henderson, NV 89015
/bls

247
* U.S. GOVERNMENI' PRINTING OFFICE 1988;

201-735/83001

